Exhibit 10.1

EXECUTION VERSION

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 16, 2012,

Amended and Restated as of June 28, 2013

Further Amended and Restated as of March 6, 2015

Further Amended and Restated as of August 10, 2017

Among

APX GROUP, INC.,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as L/C Issuer and Swing Line Lender,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

MACQUARIE CAPITAL (USA) INC.,

GOLDMAN SACHS LENDING PARTNERS LLC,

CITIZENS BANK NATIONAL ASSOCIATION,

BLACKSTONE ADVISORY PARTNERS L.P.,

HSBC SECURITIES (USA) INC.,

MIZUHO BANK, LTD. and

GUGGENHEIM SECURITIES, LLC,

as Lead Arrangers and Joint Bookrunners,

CITIGROUP GLOBAL MARKETS INC. and

DEUTSCHE BANK TRUST COMPANIES AMERICAS,

as Co-Syndication Agents

and

CREDIT SUISSE AG,

MACQUARIE CAPITAL (USA) INC. and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page     

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

  

Section 1.01

   Defined Terms      2  

Section 1.02

   Other Interpretive Provisions      60  

Section 1.03

   Accounting Terms      61  

Section 1.04

   Rounding      61  

Section 1.05

   References to Agreements, Laws, Etc.      61  

Section 1.06

   Times of Day      62  

Section 1.07

   Timing of Payment of Performance      62  

Section 1.08

   Cumulative Credit Transactions      62  

Section 1.09

   Pro Forma Calculations      62  

Section 1.10

   Currency Generally      64  

Section 1.11

   Letters of Credit      64  

Section 1.12

   Third Amendment and Restatement Reallocation of Revolving Credit Commitments
     64     

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

  

Section 2.01

   The Loans      65  

Section 2.02

   Borrowings, Conversions and Continuations of Loans      66  

Section 2.03

   Letters of Credit      68  

Section 2.04

   Swing Line Loans      77  

Section 2.05

   Prepayments      81  

Section 2.06

   Termination or Reduction of Commitments      83  

Section 2.07

   Repayment of Loans      84  

Section 2.08

   Interest      85  

Section 2.09

   Fees      85  

Section 2.10

   Computation of Interest and Fees      86  

Section 2.11

   Evidence of Indebtedness      86  

Section 2.12

   Payments Generally      87  

Section 2.13

   Sharing of Payments      89  

Section 2.14

   Incremental Credit Extensions      89  

Section 2.15

   Refinancing Amendments      94  

Section 2.16

   Extension of Revolving Credit Loans      96  

Section 2.17

   Defaulting Lenders      98     

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

  

Section 3.01

   Taxes      99  

Section 3.02

   Illegality      102  

Section 3.03

   Inability to Determine Rates      103  

Section 3.04

   Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves      103  

Section 3.05

   Funding Losses      104  

 

-i-



--------------------------------------------------------------------------------

          Page  

Section 3.06

   Matters Applicable to All Requests for Compensation      105  

Section 3.07

   Replacement of Lenders under Certain Circumstances      106  

Section 3.08

   Survival      107     

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

  

Section 4.01

   Conditions to Initial Credit Extension      107  

Section 4.02

   Conditions to All Credit Extensions after the Original Closing Date      110
 

Section 4.03

   Conditions to First Amendment and Restatement Effectiveness      111  

Section 4.04

   Conditions to Second Amendment and Restatement Effectiveness      111  

Section 4.05

   Conditions to Third Amendment and Restatement Effectiveness      113     

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

  

Section 5.01

   Existence, Qualification and Power; Compliance with Laws      115  

Section 5.02

   Authorization; No Contravention      115  

Section 5.03

   Governmental Authorization; Other Consents      115  

Section 5.04

   Binding Effect      116  

Section 5.05

   Financial Statements; No Material Adverse Effect      116  

Section 5.06

   Litigation      117  

Section 5.07

   Ownership of Property; Liens      117  

Section 5.08

   Environmental Matters      117  

Section 5.09

   Taxes      118  

Section 5.10

   ERISA Compliance      118  

Section 5.11

   Subsidiaries; Equity Interests      118  

Section 5.12

   Margin Regulations; Investment Company Act      118  

Section 5.13

   Disclosure      119  

Section 5.14

   Labor Matters      119  

Section 5.15

   Intellectual Property; Licenses, Etc.      119  

Section 5.16

   Solvency      120  

Section 5.17

   Subordination of Junior Financing      120  

Section 5.18

   USA Patriot Act      120  

Section 5.19

   Security Documents      120     

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

  

Section 6.01

   Financial Statements      121  

Section 6.02

   Certificates; Other Information      123  

Section 6.03

   Notices      124  

Section 6.04

   Payment of Taxes      124  

Section 6.05

   Preservation of Existence, Etc.      124  

Section 6.06

   Maintenance of Properties      125  

Section 6.07

   Maintenance of Insurance      125  

Section 6.08

   Compliance with Laws      125  

Section 6.09

   Books and Records      126  

Section 6.10

   Inspection Rights      126  

Section 6.11

   Additional Collateral; Additional Guarantors      126  

Section 6.12

   Compliance with Environmental Laws      128  

 

-ii-



--------------------------------------------------------------------------------

          Page  

Section 6.13

   Further Assurances      128  

Section 6.14

   Designation of Subsidiaries      128  

Section 6.15

   Maintenance of Ratings      129  

Section 6.16

   Post Closing      129     

ARTICLE VII.

NEGATIVE COVENANTS

 

  

Section 7.01

   Liens      130  

Section 7.02

   Investments      134  

Section 7.03

   Indebtedness      136  

Section 7.04

   Fundamental Changes      139  

Section 7.05

   Dispositions      141  

Section 7.06

   Restricted Payments      143  

Section 7.07

   Change in Nature of Business      146  

Section 7.08

   Transactions with Affiliates      146  

Section 7.09

   Burdensome Agreements      148  

Section 7.10

   Use of Proceeds      150  

Section 7.11

   Financial Covenant      150  

Section 7.12

   Accounting Changes      150  

Section 7.13

   Prepayments, Etc. of Subordinated Indebtedness      150  

Section 7.14

   Permitted Activities      150     

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

  

Section 8.01

   Events of Default      151  

Section 8.02

   Remedies Upon Event of Default      153  

Section 8.03

   Application of Funds      154  

Section 8.04

   Borrower’s Right to Cure      155     

ARTICLE IX.

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

  

Section 9.01

   Appointment and Authority      156  

Section 9.02

   Rights as a Lender      156  

Section 9.03

   Exculpatory Provisions      156  

Section 9.04

   Reliance by Administrative Agent      157  

Section 9.05

   Delegation of Duties      158  

Section 9.06

   Resignation of Administrative Agent      158  

Section 9.07

   Non-Reliance on Administrative Agent and Other Lenders      159  

Section 9.08

   No Other Duties, Etc.      159  

Section 9.09

   Administrative Agent May File Proofs of Claim      159  

Section 9.10

   Collateral and Guaranty Matters      160  

Section 9.11

   Secured Treasury Services Agreements and Secured Hedge Agreements      161  

Section 9.12

   Withholding Tax Indemnity      161  

Section 9.13

   ERISA Representation      161  

 

-iii-



--------------------------------------------------------------------------------

          Page     

ARTICLE X.

MISCELLANEOUS

 

  

Section 10.01

   Amendments, Etc.      162  

Section 10.02

   Notices and Other Communications; Facsimile Copies      165  

Section 10.03

   No Waiver; Cumulative Remedies      166  

Section 10.04

   Attorney Costs and Expenses      167  

Section 10.05

   Indemnification by the Borrower      168  

Section 10.06

   Payments Set Aside      169  

Section 10.07

   Successors and Assigns      169  

Section 10.08

   Confidentiality      174  

Section 10.09

   Setoff      175  

Section 10.10

   Interest Rate Limitation      175  

Section 10.11

   Counterparts      175  

Section 10.12

   Integration; Termination      176  

Section 10.13

   Survival of Representations and Warranties      176  

Section 10.14

   Severability      176  

Section 10.15

   GOVERNING LAW      176  

Section 10.16

   WAIVER OF RIGHT TO TRIAL BY JURY      177  

Section 10.17

   Binding Effect      177  

Section 10.18

   USA Patriot Act      177  

Section 10.19

   No Advisory or Fiduciary Responsibility      178  

Section 10.20

   Electronic Execution of Assignments and Certain Other Documents      178  

Section 10.21

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      179
    

ARTICLE XI.

GUARANTEE

 

  

Section 11.01

   The Guarantee      179  

Section 11.02

   Obligations Unconditional      180  

Section 11.03

   Reinstatement      181  

Section 11.04

   Subrogation; Subordination      181  

Section 11.05

   Remedies      181  

Section 11.06

   Instrument for the Payment of Money      181  

Section 11.07

   Continuing Guarantee      181  

Section 11.08

   General Limitation on Guarantee Obligations      182  

Section 11.09

   Release of Guarantors      182  

Section 11.10

   Right of Contribution      182  

Section 11.11

   Keepwell      183  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

  

1.01A

   Guarantors

1.01B

   Revolving Credit Commitments

1.01C

   Collateral Documents

1.01D

   Existing Letters of Credit

5.06

   Litigation

5.07

   Property

5.08

   Environmental

5.11

   Subsidiaries

7.01(b)

   Liens

7.02(f)

   Investments

7.03(b)

   Indebtedness

7.08(j)

   Affiliate Transactions

7.09(b)

   Burdensome Agreements

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

  

Form of

  

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Revolving Credit Note

C-2

   Swing Line Note

D-1

   Compliance Certificate

D-2

   Solvency Certificate

E

   Assignment and Assumption

F

   Security Agreement

G

   Intercompany Note

I

   United States Tax Compliance Certificate

J

   [Reserved]

K

   [Reserved]

L

   Closing Date Intercreditor Agreement

M

   Form Letter of Credit Report

 

-v-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of August
10, 2017 among APX GROUP, INC., a Delaware corporation ( “Borrower”), APX GROUP
HOLDINGS, INC., a Delaware corporation (“Holdings”), the other Guarantors party
hereto from time to time, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, as L/C Issuer and Swing Line Lender.

PRELIMINARY STATEMENTS

Pursuant to that certain transaction agreement, dated as of September 16, 2012
(as amended, supplemented or modified from time to time, the “Transaction
Agreement”), by and among 313 Acquisition LLC, a Delaware corporation , 313
Group Inc., a Delaware corporation (“APX Merger Sub”), 313 Solar Inc., a
Delaware corporation (“Solar Merger Sub”), 313 Technologies Inc., a Delaware
corporation (“2GIG Merger Sub”, together with APX Merger Sub and Solar Merger
Sub, the “Merger Subs”), Borrower, V Solar Holdings, Inc., a Delaware
Corporation (“Solar”), and 2GIG Technologies, Inc., a Delaware corporation
(“2GIG”, and together with APX and Solar, the “Companies”), Merger Subs merged
with and into the Companies with the Companies as the surviving corporations
(the “Merger”) on November 16, 2012 (the “Original Closing Date”).

On the Original Closing Date, a credit agreement (the “Original Credit
Agreement”) was entered into among the Borrower, APX Merger Sub Holdings, the
other Guarantors party thereto from time to time, the Lenders and BANK OF
AMERICA, N.A. as Administrative Agent, as L/C Issuer and Swing Line Lender.

On the Original Closing Date APX Merger Sub merged with and into the Borrower on
the Original Closing Date, with the Borrower being the surviving corporation.

On the Original Closing Date the Borrower requested that, substantially
simultaneously with the consummation of the Merger, the Lenders extend credit to
the Borrower in the form of Revolving Credit Facilities in an initial aggregate
principal amount of $200,000,000. The Revolving Credit Facilities include one or
more Letters of Credit from time to time and one or more Swing Line Loans from
time to time.

The Initial Revolving Borrowing was used for the Initial Revolving Credit
Borrowing Purposes.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

On the First Amendment and Restatement Effective Date, the Borrower
(i) established Series A Revolving Credit Commitments and Series B Revolving
Credit Commitments and (ii) amended certain other provisions of the Original
Credit Agreement.

On the Second Amendment and Restatement Effective Date, the Borrower
(i) increased the Revolving Credit Commitments under the First Amended and
Restated Credit Agreement from $200,000,000 to $289,423,076.93, (ii) extended
the Maturity Date of certain of the Revolving Credit Commitments outstanding
immediately prior to the Second Amendment and Restatement Date from November 16,
2017 to March 31, 2019, (iii) established Series C Revolving Credit Commitments
and (iv) amended certain other provisions of the First Amended and Restated
Credit Agreement.



--------------------------------------------------------------------------------

The Borrower desires to (i) increase the Revolving Credit Commitments under the
Second Amended and Restated Credit Agreement from $289,423,076.93 to
$324,347,692.30, (ii) subject to the Springing Maturity Condition not applying
on the Springing Maturity Date, extend the Maturity Date of certain of the
Revolving Credit Commitments outstanding immediately prior to the Third
Amendment and Restatement Effective Date from March 31, 2019 to March 31, 2021,
(iii) establish Series D Revolving Credit Commitments and (iv) amend certain
other provisions of the Second Amended and Restated Credit Agreement, in each
case, as set forth herein.

The Borrower has requested that the Lenders amend and restate the Second Amended
and Restated Credit Agreement in its entirety as set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2GIG Disposition” means the direct or indirect sale, transfer or other
disposition of all or substantially all of the assets of 2GIG Technologies, Inc.
(for the avoidance of doubt, including a sale, transfer or other disposition of
Equity Interests of any Person owning such assets, so long as substantially all
of the assets of such Person consists of such assets).

“Acquisition” means the acquisition of the Company pursuant to the Transaction
Agreement.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Term Loans
pursuant to a Refinancing Amendment in accordance with Section 2.15, provided
that each Additional Refinancing Lender shall be subject to the approval of
(i) the Administrative Agent, such approval not to be unreasonably withheld or
delayed, to the extent that each such Additional Refinancing Lender is not then
an existing Lender, an Affiliate of a then existing Lender or an Approved Fund
and (ii) the Borrower.

“Additional Revolving Credit Commitments” means $34,924,615.37 of additional
Series A Revolving Credit Commitments made available to the Borrower on the
Third Amendment and Restatement Effective Date, as set forth in the second table
on Schedule 1.01B. Additional Revolving Credit Commitments shall be deemed to be
Revolving Credit Commitments for purposes of this Agreement.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02 hereto, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

 

-2-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning set forth in Section 10.02(b).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agent, the Arrangers and the Bookrunners.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base
Rate floor, respectively, or otherwise; provided that OID and upfront fees shall
be equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees or other
fees not paid to all Lenders of such Indebtedness.

“Annual Financial Statements” means (a) for purposes of Section 5.05, the
audited consolidated balance sheets of the Borrower as of December 31, 2014,
2015 and 2016, and the related consolidated statements of income, statements of
shareholders’ equity and cash flows for the Borrower for the fiscal years then
ended and (b) otherwise, the audited consolidated balance sheets of the Company
as of December 31, 2009, 2010 and 2011, and the related consolidated statements
of income, statements of shareholders’ equity and cash flows for the Company for
the fiscal years then ended.

“Applicable Rate” means with respect to (i) Credit Extensions made under the
Series A Revolving Credit Commitments, the Series C Revolving Credit Commitments
and the Series D Revolving Credit Commitments, the following percentages per
annum, based upon the Consolidated First Lien Net Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing

Level

   Consolidated First
Lien Net Leverage
Ratio      Eurocurrency
Rate and Letter
of Credit Fees     Base Rate     Commitment Fee
Rate  

1

     > 3.00:1        3.00 %      2.00 %      0.50 % 

2

     £ 3.00:1        2.75 %      1.75 %      0.375 % 

 

-3-



--------------------------------------------------------------------------------

and (ii) Credit Extensions made under the Series B Revolving Credit Commitments,
the following percentages per annum, based upon the Consolidated First Lien Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

   Consolidated First
Lien Net Leverage
Ratio      Eurocurrency
Rate and Letter
of Credit Fees     Base Rate     Commitment Fee
Rate  

1

     > 3.00:1        4.00 %      3.00 %      0.50 % 

2

     £ 3.00:1        3.75 %      2.75 %      0.375 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, “Pricing Level 1” (in each table
immediately above) shall apply (x) as of the first Business Day after the date
on which a Compliance Certificate was required to have been delivered but was
not delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Applicable Tax Owner” means the applicable direct or indirect equity owner of a
Lender or Agent to which the applicable U.S. federal withholding Tax relates.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Arrangers” means Bank of America, N.A. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., Credit Suisse Securities (USA) LLC, Macquarie Capital (USA)
Inc., Goldman Sachs Lending Partners LLC, Citizens Bank National Association,
Blackstone Advisory Partners L.P., HSBC Securities (USA) Inc., Mizuho Bank, Ltd.
and Guggenheim Securities, LLC in their capacity as lead arrangers under this
Agreement.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00% (or, if such day is not a
Business Day, the immediately preceding Business Day). The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Further, the Base Rate
will be deemed to be 0% per annum if the Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0% per annum

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blended Base Rate Loan Interest Rate” means, at any time, the sum of (w) the
product of (i) the interest rate applicable to Base Rate Loans that are Series A
Revolving Credit Loans at such time times and (ii) the Series A Percentage at
such time plus (x) the product of (i) the interest rate applicable to Base Rate
Loans that are Series B Revolving Credit Loans at such time times and (ii) the
Series B Percentage at such time plus (y) the product of (i) the interest rate
applicable to Base Rate Loans that are Series C Revolving Credit Loans at such
time times and (ii) the Series C Percentage at such time plus (z) the product of
(i) the interest rate applicable to Base Rate Loans that are Series D Revolving
Credit Loans at such time times and (ii) the Series D Percentage at such time.

“Bookrunner” means each of Bank of America, N.A., Citigroup Global Markets Inc.
Deutsche Bank Securities Inc., Morgan Stanley Senior Funding, Inc., Credit
Suisse Securities (USA) LLC, Macquarie Capital (USA) Inc. and Goldman Sachs
Lending Partners LLC, each in its capacity as a joint bookrunner.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

-5-



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day that is also
a London Banking Day.

“Canadian Dollar” means lawful money of Canada.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Captive Insurance Subsidiary” means (i) any Subsidiary established for the
primary purpose of insuring the businesses or properties owned or operated by
Holdings or any of its Subsidiaries or (ii) any Subsidiary of any such insurance
subsidiary established for the same primary purpose described in clause
(i) above.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected by the Administrative Agent) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, pound sterling, Canadian Dollars or euros;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

(c) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic

 

-6-



--------------------------------------------------------------------------------

Cooperation and Development or is the principal banking Subsidiary of a bank
holding company organized under the Laws of the United States, any state
thereof, the District of Columbia or any member nation of the Organization for
Economic Cooperation and Development and is a member of the Federal Reserve
System, and (B) has combined capital and surplus of at least $250,000,000 (any
such bank in the foregoing clauses (i) or (ii) being an “Approved Bank”), in
each case with maturities not exceeding 24 months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (e) above entered into with any Approved Bank;

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

(j) instruments equivalent to those referred to in clauses (a) through (i) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

(k) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition; and

(l) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (k) above.

 

-7-



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository,
corporate and purchasing cards and cash management services or any automated
clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” (as defined in Section 957(a) of the Code).

“Change of Control” shall be deemed to occur if:

(a) at any time prior to a Qualified IPO, any combination of Permitted Holders
shall fail to own beneficially (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Original Closing Date), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings;

(b) at any time after a Qualified IPO, (i) any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Original Closing Date, but excluding any employee benefit plan of such person
and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), excluding
in either case any Permitted Holders, shall have, directly or indirectly,
acquired beneficial ownership of Equity Interests representing 35% or more of
the aggregate voting power represented by the issued and outstanding Equity
Interests of the Borrower and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(ii) during each period of twelve consecutive months, the board of directors of
the Borrower shall not consist of a majority of the Continuing Directors;

(c) a “change of control” (or similar event) shall occur in any document
pertaining to any High Yield Notes or, in each case, any Permitted Refinancing
thereof with an aggregate outstanding principal amount in excess of the
Threshold Amount; or

(d) Holdings shall cease to own 100% of the Equity Interests of the Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Incremental Revolving Credit
Commitments, Other Revolving Credit Commitments, Other Term Loan Commitment,
Refinancing Term Commitments of a given Refinancing Series, Series A Revolving
Credit Commitments, Series B Revolving Credit Commitments, Series C Revolving
Credit Commitments or Series D Revolving Credit Commitments and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Revolving Credit Loans
under Extended Revolving Credit Commitments of a given Extension Series,
Revolving Credit Loans under Other Revolving Credit Commitments, Incremental
Term Loans, Incremental Revolving Loans, Other Term Loans, Refinancing Term
Loans of a given Refinancing Series, Series A Revolving Credit Loans, Series B
Revolving Credit

 

-8-



--------------------------------------------------------------------------------

Loans, Series C Revolving Credit Commitments or Series D Revolving Credit
Commitments. Revolving Credit Commitments, Other Term Loan Commitments, Other
Revolving Credit Commitments, Extended Revolving Credit Commitments, Series A
Revolving Credit Commitments, Series B Revolving Credit Commitments, Series C
Revolving Credit Commitments and Series D Revolving Credit Commitments (and in
each case, the Loans made pursuant to such Commitments) that have different
terms and conditions shall be construed to be in different Classes. Commitments
(and, in each case, the Loans made pursuant to such Commitments) that have the
same terms and conditions shall be construed to be in the same Class.

“Closing Date Intercreditor Agreement” means an intercreditor agreement in the
form attached hereto as Exhibit L, among the Administrative Agent and the
collateral agent for each of the Secured High Yield Notes, as amended, modified
or changed from time to time in accordance with the provisions hereof.

“Closing Fee” has the meaning set forth in Section 2.09(c).

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Original Closing Date, pursuant to
Section 4.01(a)(iv) and (ii) at such time as may be designated therein, pursuant
to the Collateral Documents, Section 6.11 or 6.13, subject, in each case, to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings and
each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary (other than any Excluded Subsidiary) including those that
are listed on Schedule 1.01A hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first priority
security interest (subject to Liens permitted by Section 7.01) in (i) all the
Equity Interests of the Borrower and (ii) all Equity Interests of each wholly
owned Domestic Subsidiary (other than a Domestic Subsidiary described in the
following clause (iii)(A)) that is directly owned by the Borrower or any
Subsidiary Guarantor and (iii) 65% of the issued and outstanding Equity
Interests of (A) each Restricted Subsidiary that is a wholly owned Material
Domestic Subsidiary that is directly owned by the Borrower or by any Subsidiary
Guarantor and that (x) is treated as a disregarded entity for federal income tax
purposes and (y) substantially all of the assets of which consist of the Equity
Interests and/or Indebtedness of one or more CFCs and any other assets
incidental thereto and (B) each Restricted Subsidiary that is a wholly owned
Material Foreign Subsidiary that is directly owned by the Borrower or by any
Subsidiary Guarantor;

(d) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security

 

-9-



--------------------------------------------------------------------------------

interest may be perfected by delivering certificated securities or instruments,
filing financing statements under the Uniform Commercial Code or making any
necessary filings with the United States Patent and Trademark Office or United
States Copyright Office or to the extent required in the Security Agreement) in,
substantially all tangible and intangible assets of the Borrower and each
Guarantor (including accounts (other than any Securitization Assets), inventory,
equipment, investment property, subscriber contracts and communication paths,
contract rights, applications and registrations of intellectual property filed
in the United States, other general intangibles, Material Real Property and
proceeds of the foregoing), in each case, with the priority required by the
Collateral Documents, in each case subject to exceptions and limitations
otherwise set forth in this Agreement and the Collateral Documents; and

(e) with respect to any Material Real Property acquired after the Original
Closing Date, (i) not later than forty-five (45) days after the later of
(A) confirmation from the Lenders that flood due diligence and flood insurance
compliance as required by Section 6.07 hereto has been completed and (B) 120
days following the acquisition thereof (or, in each case, such longer period as
the Administrative Agent may agree in writing in its discretion), the
Administrative Agent shall have received (i) counterparts of a Mortgage with
respect to each Material Real Property required to be delivered pursuant to
Section 6.11 and Section 6.13 (the “Mortgaged Properties”) duly executed and
delivered by the applicable Loan Party, (ii) a title insurance policy for such
property available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage as a valid first priority Lien on the
property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance and in such amounts as the Administrative Agent may reasonably
request, (iii) a completed Life-of-Loan Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto) and if any improvements on any Mortgaged Property are located within an
area designated a “flood hazard area,” evidence of such flood insurance as may
be required under Section 6.07, (iv) ALTA surveys in form and substance
reasonably acceptable to the Administrative Agent or such existing surveys
together with no-change affidavits sufficient for the title company to remove
all standard survey exceptions from the Mortgage Policies and issue the
endorsements required in clause (ii) above, (v) copies of any existing abstracts
and appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property;

provided, however, that the foregoing definition shall not require and the Loan
Documents shall not contain any requirements as to the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance, surveys, abstracts or appraisals or taking other actions with respect
to any Excluded Assets.

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Original Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).

 

-10-



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements, intellectual property security agreements or other similar
agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(iv), Section 6.11 or Section 6.13, the Intercreditor Agreements
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Incremental Revolving Credit Commitment,
Incremental Term Commitment or Other Revolving Credit Commitment, Refinancing
Term Commitment of a given Refinancing Series, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Company” means Borrower, together with its successors and assigns.

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clauses (viii) and (x)
below, to the extent deducted (and not added back or excluded) in arriving at
such Consolidated Net Income, the sum of the following amounts for such period
with respect to the Borrower and its Restricted Subsidiaries:

(i) total interest expense determined in accordance with GAAP and, to the extent
not reflected in such total interest expense, any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed),

(ii) provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations,

(iii) depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures),

 

-11-



--------------------------------------------------------------------------------

(iv) (A) duplicative running costs, relocation costs or expenses, integration
costs, transition costs, pre-opening, opening and consolidation costs for
facilities, signing, retention and completion bonuses, costs incurred in
connection with any strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges); provided that the aggregate amount of all items added
back pursuant to this clause (iv)(A) for any Test Period, when added to the
aggregate amount of add backs made pursuant to clause (viii) below and pursuant
to Section 1.09(c), shall not exceed 15% of Consolidated EBITDA (after giving
effect to this clause (iv)(A) or clause (viii) below or Section 1.09(c)) for
such Test Period, (other than items added back pursuant to this clause (iv)(A)
or clause (viii) below or Section 1.09(c) to the extent resulting from actions
taken or with respect to which substantial steps have been taken or were
committed to be taken prior to the Original Closing Date (notwithstanding that
actions may actually be taken after the Original Closing Date) (such items,
“Pre-Closing Actions Addbacks”), provided that, to the extent such Pre-Closing
Actions Addbacks relate to fiscal quarters after June 30, 2012 and, when added
to the aggregate amount of Pre-Closing Actions Addbacks made pursuant to clause
(viii) or Section 1.09(c) relating to fiscal quarters after June 30, 2012,
exceed $10.0 million in the aggregate, such excess shall be subject to the
foregoing 15% limitation).

(B) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions,

(C) Transaction Expenses and

(D) creation costs, defined as costs relating to selling, equipping and
installing new alarm systems, net of any revenue associated with such new alarm
systems,

(v) the amount of any expense or reduction of Consolidated Net Income consisting
of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary,

(vi) the amount of management, monitoring, consulting and advisory fees
(including transaction and termination fees) and related expenses and
indemnities paid or accrued to the Sponsors under the Sponsor Management
Agreement,

(vii) any Equity Funded Employee Plan Costs,

(viii) (i) cost savings, operating expense reductions and synergies related to
the Transactions that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 18 months
after the Original Closing Date (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such

 

-12-



--------------------------------------------------------------------------------

period) and (ii) cost savings, operating expense reductions and synergies
related to mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other similar initiatives and
actions that are reasonably identifiable and factually supportable and projected
by the Borrower in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Borrower) (A) within 18 months
after a merger or other business combination, acquisition or divestiture is
consummated or (B) within 12 months in the case of any other restructuring, cost
savings initiative or other initiative or action (calculated on a pro forma
basis as though such cost savings, operating expense reductions and synergies
had been realized on the first day of such period and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), net, in each case, of the amount of actual benefits realized
during such period from such actions; provided that no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause
(viii) to the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate amount of all items added
back pursuant to this clause (viii) for any Test Period, when added to the
aggregate amount of add backs made pursuant to clause (iv)(A) above and pursuant
to Section 1.09(c) (other than Pre-Closing Actions Addbacks), shall not exceed
15% of Consolidated EBITDA (after giving effect to this clause (viii), clause
(iv)(A) above or Section 1.09(c)) for such Test Period; provided that, to the
extent such Pre-Closing Actions Addbacks relate to fiscal quarters after June
30, 2012 and, when added to the aggregate amount of Pre-Closing Actions Addbacks
made pursuant to clause (iv) or Section 1.09(c) relating to fiscal quarters
after June 30, 2012, exceed $10.0 million in the aggregate, such excess shall be
subject to the foregoing 15% limitation,

(ix) any net loss from discontinued operations,

(x) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xi) non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, losses from investments recorded using the equity
method, stock-based awards compensation expense), in each case other than
(A) any non-cash charge representing amortization of a prepaid cash item that
was paid and not expensed in a prior period and (B) any non-cash charge relating
to write-offs, write-downs or reserves with respect to accounts receivable in
the normal course or inventory; provided that if any non-cash charges referred
to in this clause (xi) represents an accrual or reserve for potential cash items
in any future period, (1) the Borrower may elect not to add back such non-cash
charge in the current period and (2) to the extent the Borrower elects to add
back such non-cash charge, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA in such future period to
such extent paid,

 

-13-



--------------------------------------------------------------------------------

(xii) the amount of loss on sale of receivables, Securitization Assets and
related assets to any Securitization Subsidiary in connection with a Qualified
Securitization Financing, less (b) without duplication and to the extent
included in arriving at such Consolidated Net Income, (i) non-cash gains
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated EBITDA in
any prior period), (ii) any net gain from discontinued operations and (iii) the
amount of any minority interest income consisting of Restricted Subsidiary
losses attributable to minority interests or non-controlling interests of third
parties in any non-wholly owned Restricted Subsidiary; provided that, for the
avoidance of doubt, any gain representing the reversal of any non-cash charge
referred to in clause (a)(xi)(B) above for a prior period shall be added
(together with, without duplication, any amounts received in respect thereof to
the extent not increasing Consolidated Net Income) to Consolidated EBITDA in any
subsequent period to such extent so reversed (or received);

provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items,

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations,

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended December 31, 2011, March 31, 2012,
June 30, 2012, and September 30, 2012, Consolidated EBITDA for such fiscal
quarters shall be $51,100,000, $52,900,000, $57,900,000 and $69,300,000,
respectively, in each case, as may be subject to addbacks and adjustments
(without duplication) pursuant to clauses (iv)(A) and (viii) above and
Section 1.09(c) for the applicable Test Period. For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.09.

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the Obligations (it being understood that the Closing Date
Intercreditor Agreement shall not cause the Liens securing any Indebtedness to
be deemed expressly subordinated or junior to the Liens securing the Obligations
for the purposes of this definition of Consolidated First Lien Net Debt) minus
(b) the aggregate amount of cash and Cash Equivalents (other than Restricted
Cash), in each case, included on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries as of such date, free and clear of all Liens
(other than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q) and clauses (i) and (ii) of
Section 7.01(r), (cc) (only to the extent the Obligations are secured by such
cash and Cash Equivalents) and (dd) (only to the extent the

 

-14-



--------------------------------------------------------------------------------

Obligations are secured by such cash and Cash Equivalents)); provided that
Consolidated First Lien Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated First Lien Net Debt until 3 Business Days after
such amount is drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified
Securitization Financing; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated First Lien Net
Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of

(i) the cash interest expense (including that attributable to Capitalized
Leases), net of cash interest income, of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, with
respect to all outstanding Indebtedness of the Borrower and its Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
cash costs under Swap Contracts, and

(ii) any cash payments made during such period in respect of obligations
referred to in clause (b) below relating to Funded Debt that were amortized or
accrued in a previous period;

provided that there shall be excluded from Consolidated Interest Expense for any
period:

(a) deferred financing costs, debt issuance costs, commissions, fees (including
amendment and contract fees) and expenses and, in each case, the amortization
thereof, and any other amounts of non-cash interest,

(b) the accretion or accrual of discounted liabilities and any prepayment
premium or penalty during such period,

(c) non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to FASB Accounting Standards Codification 815,

(d) any cash costs associated with breakage in respect of hedging agreements for
interest rates,

(e) all non-recurring cash interest expense consisting of liquidated damages for
failure to timely comply with registration rights obligations and financing
fees, all as calculated on a consolidated basis in accordance with GAAP,

(f) fees and expenses associated with the consummation of the Transactions,

(g) annual agency fees paid to the Administrative Agent and the collateral
agents for the High Yield Notes,

(h) costs associated with obtaining Swap Contracts,

 

-15-



--------------------------------------------------------------------------------

(i) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition,

(j) the cash interest expense (or income) of all Unrestricted Subsidiaries for
such period to the extent otherwise included in Consolidated Interest Expense,
and

(k) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for the purposes of the definition of
“Fixed Charges” (i) for any period ending prior to the first anniversary of the
Original Closing Date, Consolidated Interest Expense shall be an amount equal to
actual Consolidated Interest Expense from the Original Closing Date through the
date of determination multiplied by a fraction the numerator of which is 365 and
the denominator of which is the number of days from the Original Closing Date
through the date of determination and (ii) shall exclude the purchase accounting
effects described in the last sentence of the definition of “Consolidated Net
Income.”

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) any fees and expenses incurred during such period (including, without
limitation, any premiums, make-whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Original Closing Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction, in each case whether or not
successful (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460) shall be excluded,

(d) accruals and reserves that are established or adjusted within twelve months
after the Original Closing Date that are so required to be established as a
result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP shall be excluded,

(e) any net after-tax effect of gains or losses on disposed, abandoned or
discontinued operations shall be excluded,

 

-16-



--------------------------------------------------------------------------------

(f) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person in each case
other than in the ordinary course of business, as determined in good faith by
the Borrower, shall be excluded,

(g) the net income (loss) for such period of any Person that is not a Subsidiary
of the Borrower, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that Consolidated
Net Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,

(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(i) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded,

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 day period), shall be
excluded,

(k) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption shall be excluded,

(l) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement on Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded,

(m) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with
Borrower or any of its Subsidiaries or that Person’s assets are acquired by
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09),

 

-17-



--------------------------------------------------------------------------------

(n) solely for the purpose of determining the Cumulative Credit pursuant to
clause (a) of the definition thereof, the income of any Restricted Subsidiary of
the Borrower that is not a Guarantor to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to Borrower or any of its Restricted Subsidiaries that are Guarantors by
such Person during such period in accordance with such documents and
regulations.

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of the Transactions, any acquisition constituting an
Investment permitted under this Agreement consummated prior to or after the
Original Closing Date, or the amortization or write-off of any amounts thereof.
For the avoidance of doubt, Consolidated Net Income shall be calculated,
including pro forma adjustments, in accordance with Section 1.09.

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary minus the aggregate amount
of cash and Cash Equivalents (other than Restricted Cash), in each case,
included on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(p) and Section 7.01(q) and clauses (i) and (ii) of
Section 7.01(r), (cc) (only to the extent the Obligations are secured by such
cash and Cash Equivalents) and (dd) (only to the extent the Obligations are
secured by such cash and Cash Equivalents)); provided that Consolidated Secured
Net Debt shall not include Indebtedness in respect of (i) letters of credit,
except to the extent of unreimbursed amounts thereunder; provided that any
unreimbursed amount under commercial letters of credit shall not be counted as
Consolidated Secured Net Debt until 3 Business Days after such amount is drawn,
(ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts do not constitute Consolidated Secured Net Debt.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments, minus the aggregate amount of cash and Cash Equivalents (other than
Restricted Cash), in each case, included on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries as of such date, free and clear of
all Liens (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(p) and Section 7.01(q) and clauses
(i) and (ii) of Section 7.01(r), (cc) (only to the extent the Obligations are
secured by such cash and Cash Equivalents) and (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents)); provided that
Consolidated Total Net Debt

 

-18-



--------------------------------------------------------------------------------

shall not include Indebtedness in respect of (i) letters of credit, except to
the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of credit shall not be counted as Consolidated
Total Net Debt until 3 Business Days after such amount is drawn,
(ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts and Tax Receivable Agreements do not constitute Consolidated Total Net
Debt.

“Continuing Directors” means the directors of Holdings on the Original Closing
Date, as elected or appointed after giving effect to the Transactions, and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Permitted
Holders in his or her election by the stockholders of Holdings.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other companies.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any then-existing Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness has a maturity no
earlier, and a Weighted Average Life to Maturity equal to or greater, than the
Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
associated with the refinancing, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, fees, rate floors and optional prepayment or redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness, than those applicable to the
Refinanced Debt being refinanced (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date at the time of
incurrence of such Indebtedness) (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (iii) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees)),
and (iv) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

-19-



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any time,

(a) 50.0% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period and including the predecessor) beginning on October 1,
2012 to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at such time, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100.0% of such
deficit; plus

(b) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after the Original Closing Date from the issue or sale of:

 

  (i) (A) Equity Interests of Holdings (to the extent the net cash proceeds
thereof are contributed to Borrower), but excluding cash proceeds and the fair
market value of marketable securities or other property received from the sale
of:

(x) Equity Interests to any future, present or former employees, directors,
officers, managers or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) of Holdings, any direct or indirect
parent company of Holdings or any of Holdings’ Subsidiaries to the extent such
amounts have been applied to Restricted Payments made in accordance with clause
(A) of Section 7.06(f) hereof; and

(y) Designated Preferred Stock; and

(B) to the extent such net cash proceeds are actually contributed to the
Borrower, Equity Interests of the Borrower’s direct or indirect parent companies
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 7.06(f)); or

(ii) debt securities of the Borrower that have been converted into or exchanged
for such Equity Interests of the Borrower;

provided, that this clause (b) shall not include the proceeds from (X) Equity
Interests or convertible debt securities of Holdings or Borrower sold to a
Restricted Subsidiary, (Y) Disqualified Equity Interests or debt securities that
have been converted into Disqualified Equity Interests or (Z) Excluded
Contributions; plus

(c) 100.0% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of the
Borrower following the Original Closing Date (other than by a Restricted
Subsidiary and other than any Excluded Contributions); plus

(d) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of, or other returns on Investments made pursuant to
Section 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y) and repurchases and
redemptions of Investments made pursuant to Section

 

-20-



--------------------------------------------------------------------------------

7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y) from the Borrower or its
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees made pursuant to Section 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or
7.02(n)(y), in each case after the Original Closing Date; or

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or a dividend or distribution
from an Unrestricted Subsidiary (to the extent the Investment in such
Unrestricted Subsidiary was made pursuant to Section 7.02(n)(y)) or a dividend
from an Unrestricted Subsidiary after the Original Closing Date that did not
otherwise increase Consolidated Net Income; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Original Closing Date, the
fair market value (as determined by the Borrower in good faith) of the
Investment in such Unrestricted Subsidiary (or the assets transferred) at the
time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary or at the time of such merger, amalgamation, consolidation or
transfer of assets, in each case to the extent the Investment in such
Unrestricted Subsidiary was made pursuant to Section 7.02(n)(y); provided, that,
in the case of this clause (e), if the fair market value of such Investment
shall exceed $50.0 million, such fair market value shall be determined by the
board of directors of the Borrower, whose resolution with respect thereto will
be delivered to the Administrative Agent, at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary; minus

(f) any use of the Cumulative Credit pursuant to Section 7.02(c)(iii)(B)(y),
7.02(i)(iv)(2), 7.02(n)(y), 7.06(g)(y) or the second part of
Section 7.13(a)(iv).

“Cure Amount” has the meaning set forth in Section 8.04(a).

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of L/C Obligations or Swing Line Loans, within one
Business Day of the date required to be funded by it hereunder, (b) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed

 

-21-



--------------------------------------------------------------------------------

for it, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent company thereof (in each case other than Disqualified Equity
Interests) that is issued for cash (other than to Borrower or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock on the issuance date thereof, the cash proceeds of which are
excluded from the calculation set forth in clause (b)(i)(A)(y) of the definition
of “Cumulative Credit.”

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests and other than as a result of
a change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Documentation Agent” means Morgan Stanley Senior Funding, Inc., Credit Suisse
AG, Macquarie Capital (USA) Inc. and Goldman Sachs Lending Partners LLC, each in
its capacity as a co-documentation agent under this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means with respect to any L/C Obligation (or any risk
participation therein) the amount thereof.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans or Commitments of any Class, the
effective yield on such Loans or Commitments, taking into account the applicable
interest rate margins, any interest rate floors or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (x) the original stated life of such Loans or Commitments and (y) the
four years following the date of incurrence thereof) payable generally to
Lenders making such Loans or Commitments, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared ratably with all relevant Lenders and consent fees paid generally to
consenting Lenders.

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

-23-



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means the direct or indirect contribution by Sponsor and
other investors (including members of management of the Borrower) (collectively,
the “Investors”) to the Borrower of an aggregate amount of cash and rollover
equity that represents not less than 35% of the sum of (1) the aggregate gross
proceeds received from Revolving Credit Loans on the Original Closing Date,
excluding any Revolving Credit Loans to fund original issue discount, upfront
fees and working capital needs, (2) the aggregate gross proceeds received from
the High Yield Notes (as defined in the Original Credit Agreement), excluding
any increase in funded debt to fund original issue discount or upfront fees
added to the High Yield Notes (as defined in the Original Credit Agreement) on
the Original Closing Date, (3) the aggregate principal amount of any other
Indebtedness for borrowed money incurred to fund any portion of (or assumed in
connection with) the Transactions and (4) the amount of such cash contribution
and rollover equity, in each case on the Original Closing Date.

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower (other than amounts designated as Excluded Contributions,
any amount designated as a Cure Amount or any amount used in the Cumulative
Credit).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or

 

-24-



--------------------------------------------------------------------------------

Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for, and that could reasonably be expected to result in,
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code, whether or not
waived, (h) a failure by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to a Loan Party or any Restricted Subsidiary; or (j) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due under
Section 4007 of ERISA, upon a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate or the successor
thereto if the London Interbank Offered Rate is no longer making a LIBOR Rate
available (“LIBOR”), as published by Bloomberg (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination;

provided, that in the case of each of clauses (a) and (b), if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement and such clause.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

-25-



--------------------------------------------------------------------------------

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters), (ii)
motor vehicles and other assets subject to certificates of title (to the extent
the perfection of a security interest therein requires more than the filing of a
UCC financing statement by the Loan Party owning the assets described in this
clause (ii) in such Loan Party’s jurisdiction of incorporation), (iii)
commercial tort claims where the amount of damages claimed by the applicable
Loan Party is less than $8,000,000, (iv) governmental licenses, state or local
franchises, charters and authorizations and any other property and assets to the
extent that the Administrative Agent may not validly possess a security interest
therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization, other than to the extent such prohibition or
limitation is rendered ineffective under the UCC or other applicable Law
notwithstanding such prohibition, (v) any particular asset or right under
contract, to the extent such contract by the terms of a restriction in favor of
a Person who is not a Loan Party, or any requirement of law, prohibits, or
requires any consent or establishes any other condition for or would terminate
because of an assignment thereof or a grant of a security interest therein by
such Loan Party, in each case, (a) provided that, rights under any such contract
otherwise constituting an Excluded Asset by virtue of this clause (v) shall be
included in the Collateral to the extent permitted thereby or by Section 9-406
or Section 9-408 of the Uniform Commercial Code, (b) provided that, all proceeds
paid or payable to any Loan Party from any sale, transfer or assignment of such
contract and all rights to receive such proceeds shall be included in the
Collateral, (c) excluding any such written agreement that relates to Incremental
Term Loans, Incremental Revolving Credit Commitments, Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt and (d) only to the extent that
such limitation on such pledge or security interest is otherwise permitted under
Section 7.09, (vi) Margin Stock and Equity Interests in any Person other than
wholly owned Restricted Subsidiaries (but excluding Excluded Pledged
Subsidiaries and Subsidiaries that are not Material Subsidiaries), (vii) any
equipment or other assets of any Loan Party which is subject to, or secured by,
a Capitalized Lease Obligation or a purchase money obligations if and to the
extent that (a) a restriction in favor of a Person who is not Holdings, the
Borrower or a Subsidiary contained in the agreements or documents granting or
governing such Capitalized Lease Obligation or purchase money obligation
prohibits, or requires any consent or establishes any other conditions for or
would result in the termination of such agreement of document because of an
assignment thereof, or a grant of a securing interest therein, by any Loan Party
and (b) such restriction relates only to the asset or assets acquired by any
Loan Party with the proceeds of such Capitalized Lease Obligation or purchase
money obligation and attachments thereto, improvements thereof or substitutions
therefor; proved that all proceeds paid or payable to any Loan Party from any
sale, transfer or assignment or other voluntary or involuntary disposition of
such assets and all rights to receive such proceeds shall be included in the
Collateral to the extent not otherwise required to be paid to the holder of any
Capitalized Lease Obligations or purchase money obligations secured by such
assets, (viii) the creation or perfection of pledges of, or security interests
in, any property or assets that would result in material adverse tax
consequences to Holdings, the Borrower or any of its Subsidiaries, as reasonably
determined by the Borrower in consultation with the Administrative Agent,
(ix) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law and
(x) particular assets if and for so long as, in the reasonable judgment of the
Administrative Agent in consultation with the Borrower, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect of such assets exceed the
practical benefits to be obtained by the Lenders therefrom; provided, however,
that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (i) through (x)
(unless such Proceeds, substitutions or replacements would independently
constitute Excluded Assets referred to in clauses (i) through (x)). It is
understood that no deposit account control agreement or securities account
control agreement shall be required with respect to any deposit account or
securities account.

 

-26-



--------------------------------------------------------------------------------

“Excluded Contribution” means the amount of capital contributions to the
Borrower or net proceeds from the sale or issuance of Qualified Equity Interests
of the Borrower (or issuances of debt securities that have been converted into
or exchanged for any such Equity Interests) (other than the Equity Contribution
or any amount designated as a Cure Amount or used for Equity Funded Employee
Plan Costs) and designated by the Borrower to the Administrative Agent as an
Excluded Contribution on the date such capital contributions are made or such
Equity Interests are sold or issued.

“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or by Contractual
Obligations existing on the Original Closing Date (or, in the case of a newly
acquired Subsidiary, in existence at the time of acquisition but not entered
into in contemplation thereof) or by such Subsidiary’s Organization Documents or
for which governmental (including regulatory) consent, approval, license or
authorization would be required (in each case, after giving effect to the
relevant provisions of the UCC or other applicable laws), (b) any other
Subsidiary with respect to which, in the reasonable judgment of the Borrower
confirmed in writing by notice to the Administrative Agent, the burden or cost
or other consequences (including any material adverse tax consequences) of the
pledge of its Equity Interests shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (c) any not-for-profit Subsidiaries, (d) any
special purpose securitization vehicle (or similar entity), including any
Securitization Subsidiary only to the extent that the pledge of its Equity
Interests is prohibited by applicable Law or by Contractual Obligations in
connection with a Qualified Securitization Financing and (e) any Captive
Insurance Subsidiary.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Original Closing
Date (or, in the case of any newly acquired Subsidiary, in existence at the time
of acquisition but not entered into in contemplation thereof) from guaranteeing
the Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
other Subsidiary with respect to which, in the reasonable judgment of the
Borrower, in consultation with the Administrative Agent, guaranteeing the
Obligations would result in material adverse tax consequences to Holdings, the
Borrower or any of the Borrower’s Restricted Subsidiaries, (d) any direct or
indirect Subsidiary of the Borrower that is a CFC or any direct or indirect
Domestic Subsidiary of a CFC, (e) any non-for-profit Subsidiaries, (f) any
Unrestricted Subsidiaries, (g) any special purpose securitization vehicle (or
similar entity), including any Securitization Subsidiary and (h) any direct or
indirect Domestic Subsidiary (x) that is treated as a disregarded entity for
federal income tax purposes and (y) substantially all of the assets of which
consist of the Equity Interests and/or Indebtedness of one or more CFCs and any
other assets incidental thereto.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.11 and any
other applicable keepwell, support, or other agreement for the benefit of such
Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations by other Loan Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,”

 

-27-



--------------------------------------------------------------------------------

as defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and Hedge Bank applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
Swap for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Existing Letters of Credit” means any letters of credit outstanding on the
Original Closing Date described in Schedule 1.01D hereto.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(a).

“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(b).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(c).

“Extension Election” has the meaning provided in Section 2.16(b).

“Extension Request” means a Revolver Extension Request.

“Extension Series” means a Revolver Extension Series.

“Facility” means the Revolving Credit Facilities, a given Extension Series of
Extended Revolving Credit Commitments, a given Class of Incremental Term Loans
or a given Class of Incremental Revolving Credit Commitments as the context may
require.

“FATCA” means current Sections 1471 through 1474 of the Code or any Treasury
regulations or other administrative guidance promulgated thereunder or any
amended or successor version thereof that is substantively comparable and not
materially more onerous to comply with, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any law implementing an intergovernmental
approach to any of such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

-28-



--------------------------------------------------------------------------------

“Fee Letter” means the Amended and Restated Fee Letter, dated as of
September 19, 2012, among Holdings and the Joint Bookrunners.

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(b).

“First Amended and Restated Credit Agreement” means the Amended and Restated
Credit Agreement entered into among the Borrower, APX Group Holdings, Inc., the
other Guarantors party thereto, each Lender party thereto and Bank of America,
N.A. as Administrative Agent dated as of June 28, 2013.

“First Amendment and Restatement Effective Date” means June 28, 2013.

“First Amendment and Restatement Effective Date Representation” means the
representation and warranty of the Borrower and each Subsidiary Guarantor that
at the time of and after giving effect to this Agreement on the First Amendment
and Restatement Effective Date, no Default or Event of Default has occurred or
is continuing.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any Test
Period, the ratio of Consolidated EBITDA of such Person for such Test Period to
the Fixed Charges of such Person for such Test Period.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

-29-



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS) on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof (including through conforming changes made consistent with
IFRS), then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Original Closing
Date or entered into in connection with any

 

-30-



--------------------------------------------------------------------------------

acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Section 6.11. For avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all
purposes.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Swap Contract or a Treasury Services Agreement with
Holdings, Borrower or a Subsidiary, as applicable, in its capacity as a party
thereto and that, in the case of a Swap Contract is designated a “Hedge Bank”
with respect to such Swap Contract in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.15 and 10.16 and Article IX as if it were a Lender.

“High Yield Notes” means the Secured High Yield Notes and the Unsecured High
Yield Notes.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

 

-31-



--------------------------------------------------------------------------------

“Increasing Revolving Credit Lender” means a Revolving Credit Lender providing
Additional Revolving Credit Commitments in the amounts set forth in the second
table on Schedule 1.01B.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

 

-32-



--------------------------------------------------------------------------------

(g) all obligations of such Person in respect of Disqualified Equity Interests;
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt and (B) in the
case of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any connection between such Lender or Agent and
such jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) any Taxes (other than Taxes described in clause (i) above) imposed by a
jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office in such jurisdiction, or as a
result of any connection between such Lender or Agent and such jurisdiction
other than any connections arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (iii) any Taxes
attributable to the failure by or inability of such Agent or Lender to deliver
the documentation required to be delivered pursuant to Section 3.01(d) or (e),
(iv) any branch profits Taxes imposed by the United States under Section 884(a)
of the Code or any similar Tax imposed by any other jurisdiction in which such
Lender or Agent is located, (v) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.07(a)), any U.S. federal
withholding Tax pursuant to a Law in effect at such time the Lender becomes a
party to this Agreement or designates a new Lending Office, or, in the case of a
Lender that is a flow-through entity for U.S. federal income tax purposes, any
U.S. federal withholding Tax attributable to an Applicable Tax Owner of such
Lender (whether imposed on payments by the Borrower, any Guarantor, or the
Administrative Agent to the Lender, or by the Lender to such Applicable Tax
Owner) pursuant to a Law in effect at the time such Applicable Tax Owner
acquires its indirect interest in this Agreement, except to the extent such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment) or such acquisition by an
Applicable Tax Owner, as applicable, to receive additional amounts from the
Borrower or any Guarantor with respect to such withholding Tax pursuant to
Section 3.01, and (vi) any taxes imposed under FATCA.

“Indemnitees” has the meaning set forth in Section 10.05.

 

-33-



--------------------------------------------------------------------------------

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

“Information” has the meaning set forth in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Original Closing Date in an amount not to exceed the aggregate
amounts specified or referred to in the definition of the term “Initial
Revolving Credit Borrowing Purposes”; provided, that, without limitation,
Letters of Credit may be issued on the Original Closing Date to backstop or
replace letters of credit, guarantees and performance or similar bonds
outstanding on the Original Closing Date (including deemed issuances of Letters
of Credit under this Agreement resulting from existing issuers of letters of
credit outstanding on the Original Closing Date agreeing to become L/C Issuers
under this Agreement).

“Initial Revolving Credit Borrowing Purposes” means (a) one or more Borrowings
of Revolving Credit Loans or Swing Line Loans that, do not in the aggregate,
exceed $20,000,000 (i) to finance the Transactions and fees and expenses related
to the Transactions and (ii) for working capital needs and (b) one or more
Borrowings of Revolving Credit Loans to fund any or all OID or upfront fees in
connection with this Agreement or in connection with the issuance of the High
Yield Notes (as defined in the Original Credit Agreement).

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

“Intercreditor Agreements” means the Closing Date Intercreditor Agreement and
the Junior Lien Intercreditor Agreement, collectively, in each case to the
extent in effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

-34-



--------------------------------------------------------------------------------

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns in respect of such Investment.

“IP Rights” has the meaning set forth in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement providing
that Liens on Collateral securing specified Indebtedness are contractually
junior in priority to the Liens securing the Obligations in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Revolving Credit Commitment, any Incremental Term
Loans, any Incremental Revolving Credit Commitments or any Other Revolving
Credit Commitments, in each case as extended in accordance with this Agreement
from time to time.

“Latest Revolving Maturity Date” means, at any date of determination, the latest
Maturity Date applicable to any Revolving Credit Commitment, Extended Revolving
Credit Commitment, Incremental Revolving Credit Commitment or Other Revolving
Credit Commitment hereunder at such time, in each case as extended in accordance
with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

-35-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Borrowing Default Rate” means, at any time, an interest rate equal to
(a) the Blended Base Rate Loan Interest Rate at such time plus (b) 2.0% per
annum.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.11. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three (3) Business Days
prior to the Springing Maturity Date; provided, however, that if on the
Springing Maturity Date the Springing Maturity Condition does not apply (or if
on any date following the Third Amendment and Restatement Effective Date, the
Springing Maturity Condition would not apply if such date were the Springing
Maturity Date), the Letter of Credit Expiration Date for any issuance or
extension of Letters of Credit after the Springing Maturity Date shall be five
(5) Business Days prior to the Latest Revolving Maturity Date.

 

-36-



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facilities.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing.

“Loan” means an extension of credit under Article II by a Lender (x) to the
Borrower in the form of an Incremental Term Loan, and (y) to the Borrower in the
form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment, (v) each Letter of Credit Application and
(vi) the Intercreditor Agreements.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof; provided that Todd Pedersen and Alex Dunn shall in
all cases constitute Management Stockholders.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the United States Federal Reserve System, or any successor
thereto.

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material adverse effect on the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under any Loan Document to which the Borrower or any of the
Loan Parties is a party; or (c) material adverse effect on the rights and
remedies available to the Lenders or the Administrative Agent under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the
Original Closing Date, Domestic Subsidiaries that are not Guarantors solely
because they do not meet the thresholds set forth in clauses (a) or (b) comprise
in the aggregate more than 5.0% of Total Assets as of the end of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, then the

 

-37-



--------------------------------------------------------------------------------

Borrower shall, not later than forty-five (45) days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement (or such longer period as the Administrative Agent may agree in
its reasonable discretion), (i) designate in writing to the Administrative Agent
one or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to
the extent required such that the foregoing condition ceases to be true and
(ii) comply with the provisions of Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the
Original Closing Date, Foreign Subsidiaries not meeting the thresholds set forth
in clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets
as of the end of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 6.01 or more
than 5.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such Test Period, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true and (ii) comply with the provisions of
the definition of “Collateral and Guarantee Requirement.”

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (at the Original Closing Date or, with respect to real
property acquired after the Original Closing Date, at the time of acquisition,
in each case, as reasonably estimated by the Borrower in good faith).

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Series A Revolving Credit Facility
and the Series B Revolving Credit Facility, (x) if the Springing Maturity
Condition does not apply, March 31, 2021 and (y) if the Springing Maturity
Condition does apply, the Springing Maturity Date, (ii) with respect to the
Series C Revolving Credit Facility, November 16, 2017, (iii) with respect to the
Series D Revolving Credit Facility, March 31, 2019, (iv) with respect to any
tranche of Extended Revolving Credit Commitments, the final maturity date as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders and (v) with respect to any Incremental Loans or Incremental
Revolving Credit Commitments, the final maturity date as specified in the
applicable Incremental Amendment; provided that, in each case, if such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
succeeding such day. Any provisions relating to the determination of a minimum
tenor, maturity or Weighted Average Life to Maturity with respect to any
Indebtedness permitted to be incurred by the Borrower or any Restricted
Subsidiary (including without limitation Permitted Notes Refinancing Debt,
Incremental Term Loans, Incremental Revolving Loans, Incremental Revolving
Credit Commitments, Permitted Ratio Debt, and Credit Agreement Refinancing
Indebtedness) shall assume (solely for purposes of such determination and not
for any other purpose) that the Springing Maturity Condition does not apply.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger” has the meaning specified in the preliminary statements to this
Agreement.

 

-38-



--------------------------------------------------------------------------------

“Merger Sub” has the meaning specified in the preliminary statements to this
Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount of any
Indebtedness that is secured by a Lien (other than a Lien that ranks pari passu
with or subordinated to the Liens securing the Obligations) on the asset subject
to such Disposition or Casualty Event and that is required to be repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), together with any applicable premium, penalty,
interest and breakage costs, (iii) in the case of any Disposition or Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction), and

 

-39-



--------------------------------------------------------------------------------

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonable estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Revolving Credit Note or a Swing Line Note, as the context may
require.

“Notice of Intent to Cure” has the meaning set forth in Section 8.04(a).

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and
(y) obligations of any Loan Party or any Subsidiary arising under any Secured
Hedge Agreement or any Secured Treasury Services Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor.

“OFAC” has the meaning set forth in Section 5.18(a).

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-40-



--------------------------------------------------------------------------------

“Original Closing Date” has the meaning set forth in the preliminary statements
to this Agreement.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Refinancing Term Loans that
result from a Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans (including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the outstanding Dollar Amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Administrative
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

 

-41-



--------------------------------------------------------------------------------

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Guarantors, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) prior to the date that is the Latest Maturity Date of any Loan
outstanding at the time such Indebtedness is incurred or issued, (iv) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(v) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of the Closing
Date Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted First Priority Refinancing Debt incurred by the Borrower, then the
Borrower, Holdings, the Subsidiary Guarantors, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered
the Closing Date Intercreditor Agreement. Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of the Sponsors and the Management Stockholders;
provided that if the Management Stockholders own beneficially or of record more
than ten percent (10%) of the outstanding voting stock of Holdings in the
aggregate, they shall be treated as Permitted Holders of only twenty percent
(20%) of the outstanding voting stock of Holdings at such time.

“Permitted Notes Refinancing Debt” means Indebtedness that is permitted to be
incurred hereunder and that (i) does not mature earlier than March 31, 2021,
(ii) does not have a Weighted Average Life to Maturity shorter than the Weighted
Average Life to Maturity of either the Series A Revolving Loans or the Series B
Revolving Loans, (iii) does not have mandatory prepayment or mandatory offer to
purchase events that are materially more onerous, taken as a whole, to the
Borrower or its Restricted Subsidiaries than those mandatory prepayment or
mandatory offer to purchase events contained in the Secured High Yield Notes or
Unsecured High Yield Notes as of the Third Amendment and Restatement Effective
Date, (iv) to the extent secured, (x) is not secured by any property or assets
of Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral, (y) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (z) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of the Closing Date Intercreditor Agreement or a Junior Lien
Intercreditor Agreement and (v) is not at any time guaranteed by any Restricted
Subsidiaries other than Subsidiaries that are Guarantors.

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case prior to the Latest Maturity Date at the time
such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

 

-42-



--------------------------------------------------------------------------------

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, provided that (a) immediately after giving Pro Forma Effect thereto
and to the use of the proceeds thereof, (i) no Event of Default shall be
continuing or result therefrom, (ii) the Fixed Charge Coverage Ratio of the
Borrower on a Pro Forma Basis is no less than 2.00:1.00, (iii) if such
Indebtedness is secured (1) such Indebtedness does not mature prior to the date
that is ninety-one (91) days after the Latest Revolving Maturity Date at the
time such Indebtedness is incurred, (2) such Indebtedness shall have terms and
conditions (other than pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower and the Restricted Subsidiaries than the terms and
conditions of the Loan Documents (when taken as a whole), except for covenants
and other provisions applicable only to periods after the Latest Revolving
Maturity Date (provided that Borrower and the Administrative Agent (without the
consent of any other party) may, at the request of the Borrower pursuant to an
amendment to the Loan Documents (notwithstanding anything contained in
Section 10.1), add terms and conditions to the Loan Documents in order to make
such secured Permitted Ratio Debt not materially less favorable to Borrower and
the Restricted Subsidiaries), (3) if such Indebtedness is incurred or guaranteed
on a secured basis by a Loan Party, such Indebtedness is subject to the Closing
Date Intercreditor Agreement and (4) such Indebtedness shall not constitute
“Priority Payment Lien Obligations” under the Closing Date Intercreditor
Agreement and (iv) any such Indebtedness incurred by a Restricted Subsidiary
that is not a Loan Party, together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g), does
not exceed in the aggregate at any time outstanding the greater of $75,000,000
and 3.0% of Total Assets, in each case determined at the time of incurrence;
provided that a certificate of the Borrower as to the satisfaction of the
conditions described in clause (iii)(2) above delivered at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of such clause (iii)(2), shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing and (d) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is Junior Financing, to the
extent such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.

 

-43-



--------------------------------------------------------------------------------

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of the Closing Date Intercreditor
Agreement or a Junior Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Second Priority Refinancing Debt incurred
by the Borrower, then Holdings, the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered the Closing Date Intercreditor Agreement or a Junior
Lien Intercreditor Agreement and (iv) such Indebtedness meets the Permitted
Other Debt Conditions. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01(d).

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Pre-Closing Actions Addbacks” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the Security Agreement.

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

 

-44-



--------------------------------------------------------------------------------

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

“Pro Forma Compliance” means, with respect to the covenant in Section 7.11,
compliance on a Pro Forma Basis with such covenants in accordance with
Section 1.09.

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).

“Pro Rata Share” means, with respect to each Lender (other than any Lender in
respect of Incremental Term Commitments (or loans made thereunder), Other Term
Loan Commitments, Other Term Loans or Refinancing Term Commitments (or loans
made thereunder)), at any time a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Commitments (other than Incremental Term Commitments, Other Term Commitments or
Refinancing Term Commitments) of such Lender and the denomination of which is
the amount of Commitments (other than Incremental Term Commitments, Other Term
Loan Commitments or Refinancing Term Commitments) of all Lenders; provided that
if such Commitments have been terminated, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.01(d).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell , support, or other agreement in accordance with § 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Borrower or any direct or indirect parent
of the Borrower of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (a) such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value and (c) the financing
terms, covenants, termination events and other provisions thereof, including any
Standard Securitization Undertakings, shall be market terms. The grant of a
security interest in any Securitization Assets of the Borrower or any of the
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under this Agreement prior to engaging in any Securitization
Financing shall not be deemed a Qualified Securitization Financing.

 

-45-



--------------------------------------------------------------------------------

“Quarterly Financial Statements” means (a) for purposes of Section 5.05, the
unaudited consolidated balance sheets and related consolidated statements of
income and cash flows of the Borrower as of and for the fiscal quarters ended
March 31, 2017 and June 30, 2017 and (b) otherwise, the unaudited consolidated
balance sheets and related consolidated statements of income and cash flows of
the Company ended after the date of the Annual Financial Statements referred to
in clause (b) of the definition thereof and at least forty-five (45) days prior
to the Original Closing Date.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Redemption Date” means August 28, 2017.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing” means the prepayment of all indebtedness of the Companies to be
repaid pursuant to the Transaction Agreement.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

-46-



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate Dollar Amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans, as applicable, under such Facility being deemed “held” by such
Lender for purposes of this definition) and (b) the aggregate unused Commitments
under such Facility; provided that the unused Commitments of, and the portion of
the Total Outstandings under such Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate Dollar
Amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer or other similar officer
of a Loan Party or any other officer or employee of a Loan Party designated in
or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent designating such officer or employee as a Responsible
Officer. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

-47-



--------------------------------------------------------------------------------

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revolver Extension Request” has the meaning provided in Section 2.16(a).

“Revolver Extension Series” has the meaning provided in Section 2.16(a).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a Series A Revolving Credit Borrowing, a
Series B Revolving Credit Borrowing, a Series C Revolving Credit Borrowing or
Series D Revolving Credit Borrowing.

“Revolving Credit Commitment” means a Series A Revolving Credit Commitment, a
Series B Revolving Credit Commitment, a Series C Revolving Credit Commitment or
a Series D Revolving Credit Commitment and the “Revolving Credit Commitments”
mean the Series A Revolving Credit Commitments, the Series B Revolving Credit
Commitments, the Series C Revolving Credit Commitments and the Series D
Revolving Credit Commitments taken together.

“Revolving Credit Exposure” means Series A Revolving Credit Exposure, Series B
Revolving Credit Exposure, Series C Revolving Credit Exposure or Series D
Revolving Credit Exposure, as the case may be.

“Revolving Credit Facilities” means the collective reference to the Series A
Revolving Credit Facility, the Series B Revolving Credit Facility, the Series C
Revolving Credit Facility and the Series D Revolving Credit Facility, and any
reference to “Revolving Credit Facility” shall mean to any of the Series A
Revolving Credit Facility, Series B Revolving Credit Facility, the Series C
Revolving Credit Facility or the Series D Revolving Credit Facility.

“Revolving Credit Lender” means a Series A Revolving Credit Lender, a Series B
Revolving Credit Lender, a Series C Revolving Credit Lender or a Series D
Revolving Credit Lender, as the case may be.

“Revolving Credit Loans” means the Series A Revolving Credit Loans, the Series B
Revolving Credit Loans, the Series C Revolving Credit Loans and the Series D
Revolving Credit Loans.

 

-48-



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury (“HMT”).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment and Restatement Effective Date” means March 6, 2015.

“Second Amended and Restated Credit Agreement” means the Amended and Restated
Credit Agreement entered into among the Borrower, APX Group Holdings, Inc., the
other Guarantors party thereto, each Lender party thereto and Bank of America,
N.A. as Administrative Agent dated as of March 6, 2015.

“Second Amendment and Restatement Effective Date Representation” means the
representation and warranty of the Borrower and each Guarantor that at the time
of and after giving effect to this Agreement on the Second Amendment and
Restatement Effective Date, no Default or Event of Default has occurred or is
continuing.

“Secured 2019 Notes Partial Redemption Notice” has the meaning set forth in
Section 4.05(c).

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Subsidiary and any Hedge
Bank.

“Secured 7.875% Notes Due 2022” means (A) $900,000,000 in aggregate principal
amount of the Borrower’s 7.875% senior secured notes due 2022 and (B) any
Registered Equivalent Notes having substantially identical terms and issued
pursuant to the Secured 7.875% Notes Due 2022 Indenture in exchange for the
initial, unregistered senior secured notes referred to in clause (A).

“Secured 7.875% Notes Due 2022 Indenture” means the indenture dated May 26,
2016, between the Borrower, Wilmington Trust, National Association, as trustee
and the other entities from time to time party thereto, with respect to the
Secured 7.875% Notes Due 2022, as the same may be amended, modified,
supplemented, replace or refinanced to the extent not prohibited by this
Agreement

“Secured 8.875% Notes Due 2022” means $270,000,000 in aggregate principal amount
of the Borrower’s 8.875% senior secured notes due 2022.

“Secured 8.875% Notes Due 2022 Note Purchase Agreement” means the note purchase
agreement dated October 19, 2015, between the Borrower, Wilmington Trust,
National Association, as collateral agent and the purchasers and other entities
from time to time party thereto, with respect to the Secured 8.875% Notes Due
2022, as the same may be amended, modified, supplemented, replace or refinanced
to the extent not prohibited by this Agreement.

 

-49-



--------------------------------------------------------------------------------

“Secured High Yield Notes” means (A) the Secured Notes Due 2019, (B) the Secured
8.875% Notes Due 2022 and (C) the Secured 7.875% Notes Due 2022.

“Secured High Yield Notes Indentures” means (A) the Secured Notes Due 2019
Indenture, (B) the Secured 8.875% Notes Due 2022 Note Purchase Agreement and
(C) the Secured 7.875% Notes Due 2022 Indenture.

“Secured Notes Due 2019” means (A) prior to the Redemption Date, $419,465,000 in
aggregate principal amount of the Borrower’s 6.375% senior secured notes due
2019 and (B) on and after the Redemption Date, (i) $269,465,000 in aggregate
principal amount of the Borrower’s 6.375% senior secured notes due 2019 and
(ii) any Registered Equivalent Notes having substantially identical terms and
issued pursuant to the Secured Notes Due 2019 Indenture in exchange for the
initial, unregistered senior secured notes referred to in clause (B)(i).

“Secured Notes Due 2019 Indenture” means the indenture dated November 16, 2012,
between the Borrower, Wilmington Trust, National Association, as trustee and the
other entities from time to time party thereto, with respect to the Secured
Notes Due 2019, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

“Secured Treasury Services Agreement” means a Treasury Services Agreement
between a Hedge Bank and Borrower and or a Subsidiary.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means (a) the accounts receivable subject to a Qualified
Securitization Financing and the proceeds thereof and (b) contract rights,
lockbox accounts and records with respect to such accounts receivable and any
other assets customarily transferred together with accounts receivable in a
securitization financing.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all

 

-50-



--------------------------------------------------------------------------------

contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
Holdings, the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which none of Holdings, the
Borrower or any Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which the Borrower reasonably believes to be no less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of Holdings, the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or
Permitted Notes Refinancing Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Series A Base Rate Loan” means a Base Rate Loan that is a Series A Revolving
Credit Loan.

 

-51-



--------------------------------------------------------------------------------

“Series A Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Series A Base Rate Loans plus (c)
2.0% per annum; provided that with respect to a Series A Eurocurrency Rate Loan,
the Series A Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Series A
Eurocurrency Rate Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Series A Eurocurrency Rate Loan” means a Eurocurrency Rate Loan that is a
Series A Revolving Credit Loan.

“Series A Percentage” means, at any time, the percentage that the Series A
Revolving Credit Commitments comprise of the Revolving Credit Commitments at
such time. For the avoidance of doubt, the sum of the Series A Percentage, the
Series B Percentage, the Series C Percentage and the Series D Percentage shall
at all times equal 100%.

“Series A Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Series A Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Series A Revolving Credit Lenders pursuant to Section 2.01(a).

“Series A Revolving Credit Commitment” means, as to each Lender, its obligation
to (a) make Series A Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in the third table on Schedule 1.01B
hereto under the caption “Series A Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Series A Revolving Credit Commitments of all Lenders shall be $267,040,000.00 on
the Third Amendment and Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Series A Revolving Credit Exposure” means, as to each Lender, the sum of the
amount of the Outstanding Amount of such Lender’s Series A Revolving Credit
Loans and its Pro Rata Share or other applicable share provided for under this
Agreement of the Dollar Amount of the L/C Obligations and the Swing Line
Obligations at such time.

“Series A Revolving Credit Facility” means, at any time, the aggregate amount of
the Series A Revolving Credit Commitments at such time.

“Series A Revolving Credit Lender” means, at any time, any Lender that has a
Series A Revolving Credit Commitment at such time or, if Series A Revolving
Credit Commitments have terminated, Series A Revolving Credit Exposure; provided
that, no Lender can be both a Series A Revolving Credit Lender and a Series B
Revolving Credit Lender.

“Series A Revolving Credit Loans” has the meaning set forth in Section 2.01(a).

“Series B Base Rate Loan” means a Base Rate Loan that is a Series B Revolving
Credit Loan.

“Series B Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Series B Base Rate Loans plus (c)
2.0% per annum; provided that with respect to a Series B Eurocurrency Rate Loan,
the Series B Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Series B
Eurocurrency Rate Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

 

-52-



--------------------------------------------------------------------------------

“Series B Eurocurrency Rate Loan” means a Eurocurrency Rate Loan that is a
Series B Revolving Credit Loan.

“Series B Percentage” means, at any time, the percentage that the Series B
Revolving Credit Commitments comprise of the Revolving Credit Commitments at
such time. For the avoidance of doubt, the sum of the Series A Percentage, the
Series B Percentage, the Series C Percentage and the Series D Percentage shall
at all times equal 100%.

“Series B Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Series B Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Series B Revolving Credit Lenders pursuant to Section 2.01(b).

“Series B Revolving Credit Commitment” means, as to each Lender, its obligation
to (a) make Series B Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in the third table on Schedule 1.01B
hereto under the caption “Series B Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Series B Revolving Credit Commitments of all Lenders shall be $21,153,846.15 on
the Third Amendment and Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Series B Revolving Credit Exposure” means, as to each Lender, the sum of the
amount of the Outstanding Amount of such Lender’s Series B Revolving Credit
Loans and its Pro Rata Share or other applicable share provided for under this
Agreement of the Dollar Amount of the L/C Obligations and the Swing Line
Obligations at such time.

“Series B Revolving Credit Facility” means, at any time, the aggregate amount of
the Series B Revolving Credit Commitments at such time.

“Series B Revolving Credit Lender” means, at any time, any Lender that has a
Series B Revolving Credit Commitment at such time or, if Series B Revolving
Credit Commitments have terminated, Series B Revolving Credit Exposure; provided
that no Lender can be both a Series B Revolving Credit Lender and a Series A
Revolving Credit Lender.

“Series B Revolving Credit Loans” has the meaning set forth in Section 2.01(b).

“Series C Base Rate Loan” means a Base Rate Loan that is a Series C Revolving
Credit Loan.

“Series C Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Series C Base Rate Loans plus (c)
2.0% per annum; provided that with respect to a Series C Eurocurrency Rate Loan,
the Series C Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Series C
Eurocurrency Rate Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Series C Eurocurrency Rate Loan” means a Eurocurrency Rate Loan that is a
Series C Revolving Credit Loan.

 

-53-



--------------------------------------------------------------------------------

“Series C Percentage” means, at any time, the percentage that the Series C
Revolving Credit Commitments comprise of the Revolving Credit Commitments at
such time. For the avoidance of doubt, the sum of the Series A Percentage, the
Series B Percentage, the Series C Percentage and the Series D Percentage shall
at all times equal 100%.

“Series C Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Series C Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Series C Revolving Credit Lenders pursuant to Section 2.01(c).

“Series C Revolving Credit Commitment” means, as to each Lender, its obligation
to (a) make Series C Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in the third table on Schedule 1.01B
hereto under the caption “Series C Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Series C Revolving Credit Commitments of all Lenders shall be $20,769,230.77 on
the Third Amendment and Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Series C Revolving Credit Exposure” means, as to each Lender, the sum of the
amount of the Outstanding Amount of such Lender’s Series C Revolving Credit
Loans and its Pro Rata Share or other applicable share provided for under this
Agreement of the Dollar Amount of the L/C Obligations and the Swing Line
Obligations at such time.

“Series C Revolving Credit Facility” means, at any time, the aggregate amount of
the Series C Revolving Credit Commitments at such time.

“Series C Revolving Credit Lender” means, at any time, any Lender that has a
Series C Revolving Credit Commitment at such time or, if Series C Revolving
Credit Commitments have terminated, Series C Revolving Credit Exposure.

“Series C Revolving Credit Loans” has the meaning set forth in Section 2.01(c).

“Series D Base Rate Loan” means a Base Rate Loan that is a Series D Revolving
Credit Loan.

“Series D Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Series D Base Rate Loans plus (c)
2.0% per annum; provided that with respect to a Series D Eurocurrency Rate Loan,
the Series D Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Series D
Eurocurrency Rate Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.

“Series D Eurocurrency Rate Loan” means a Eurocurrency Rate Loan that is a
Series D Revolving Credit Loan.

“Series D Percentage” means, at any time, the percentage that the Series D
Revolving Credit Commitments comprise of the Revolving Credit Commitments at
such time. For the avoidance of doubt, the sum of the Series A Percentage, the
Series B Percentage, the Series C Percentage and the Series D Percentage shall
at all times equal 100%.

 

-54-



--------------------------------------------------------------------------------

“Series D Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Series D Revolving Credit Loans of the same Type and, in the case
of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Series D Revolving Credit Lenders pursuant to Section 2.01(c).

“Series D Revolving Credit Commitment” means, as to each Lender, its obligation
to (a) make Series D Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name in the third table on Schedule 1.01B
hereto under the caption “Series D Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement (including Section 2.14 and Section 10.07(b)). The aggregate
Series D Revolving Credit Commitments of all Lenders shall be $15,384,615.38 on
the Third Amendment and Restatement Effective Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Series D Revolving Credit Exposure” means, as to each Lender, the sum of the
amount of the Outstanding Amount of such Lender’s Series D Revolving Credit
Loans and its Pro Rata Share or other applicable share provided for under this
Agreement of the Dollar Amount of the L/C Obligations and the Swing Line
Obligations at such time.

“Series D Revolving Credit Facility” means, at any time, the aggregate amount of
the Series D Revolving Credit Commitments at such time.

“Series D Revolving Credit Lender” means, at any time, any Lender that has a
Series D Revolving Credit Commitment at such time or, if Series D Revolving
Credit Commitments have terminated, Series D Revolving Credit Exposure.

“Series D Revolving Credit Loans” has the meaning set forth in Section 2.01(d).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.11).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

-55-



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.12, 5.16,
5.17, 5.18 and 5.19 (subject to the proviso at the end of Section 4.01(a)).

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit, after the closing date of such revolving credit facility or line of
credit), Restricted Payment, Incremental Revolving Credit Commitment,
Incremental Revolving Loan or Incremental Term Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

“Sponsor” means any of Blackstone Capital Partners VI L.P. and its Affiliates
and funds or partnerships managed or advised by any of them or any of their
respective Affiliates but not including, however, any portfolio company of any
of the foregoing.

“Sponsor Management Agreement” means the Transaction and Advisory Fee Agreement,
dated as of November 16, 2012, among the Borrower and Blackstone Management
Partners L.L.C. as in effect on the Original Closing Date and as the same may be
amended, supplemented or otherwise modified in a manner not materially adverse
to the Lenders.

“Springing Maturity Condition” means that, on the Springing Maturity Date, an
aggregate principal amount of Unsecured Notes Due 2020 in excess of $250,000,000
are either outstanding or have not been repurchased (and cancelled), redeemed,
defeased, repaid, refinanced or satisfied and discharged with (a) Permitted
Notes Refinancing Debt, (b) net cash proceeds of an issuance of Qualified Equity
Interests of Holdings to a Person other than a Subsidiary of Holdings and/or
(c) a capital contribution to Holdings from a Person other than a Subsidiary of
Holdings.

“Springing Maturity Date” means the date that is 91 days before the maturity
date with respect to the Unsecured Notes Due 2020.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

-56-



--------------------------------------------------------------------------------

“Successor Company” has the meaning specified in Section 7.04(d).

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means, any and all interest rate cap agreement, interest rate
collar agreement, commodity swap agreements, commodity cap agreements, commodity
collar agreements, foreign exchange contracts, currency swap agreements or
similar agreements providing for the transfer, modification or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B hereto or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agent” means each of Citigroup Global Markets Inc. and Deutsche
Bank Trust Companies Americas, each in its capacity as a co-syndication agent.

 

-57-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.

“Third Amendment and Restatement Effective Date” means August 10, 2017.

“Third Amendment and Restatement Effective Date Representation” means the
representation and warranty of the Borrower and each Guarantor that at the time
of and after giving effect to this Agreement on the Third Amendment and
Restatement Effective Date, no Default or Event of Default has occurred or is
continuing.

“Third Amendment and Restatement Reallocation” has the meaning set forth in
Section 1.12.

“Threshold Amount” means $40,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Financial Statements.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Agreement” has the meaning specified in the preliminary statements
to this Agreement.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Merger and other related
transactions contemplated by the Transaction Agreement, (b) the Equity
Contribution, (c) the issuance of the Secured High Yield Notes, (d) the issuance
of the Unsecured High Yield Notes, (e) the funding of the Initial Revolving
Borrowing (if any) on the Original Closing Date and the execution and delivery
of Loan Documents to be entered into on the Original Closing Date, (f) the
Refinancing and (g) the payment of Transaction Expenses.

“Transferred Guarantor” has the meaning specified in Section 11.09.

“Treasury Services Agreement” means any agreement relating to facilities or
services related to cash management, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer and other cash
management arrangements.

 

-58-



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Original Closing Date and each Securitization
Subsidiary.

“Unsecured High Yield Notes” means (A) the Unsecured Notes Due 2020 and (B) the
Unsecured Notes due 2023.

“Unsecured High Yield Notes Indenture” means (A) the Unsecured Notes Due 2020
Indenture and (B) the Unsecured Notes Due 2023 Indenture.

“Unsecured Notes Due 2020” means (A) $930,000,000 in aggregate principal amount
of the Borrower’s 8.75% senior unsecured notes due 2020 and (B) any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Unsecured High Yield Notes Indenture in exchange for the initial, unregistered
senior unsecured notes referred to in clause (A).

“Unsecured Notes Due 2020 Indenture” means Indenture for the Unsecured Notes Due
2020, dated November 16, 2012, between the Borrower, Wilmington Trust, National
Association, as trustee, and the other entities from time to time party thereto,
as the same may be amended, modified, supplemented, replace or refinanced to the
extent not prohibited by this Agreement.

“Unsecured Notes Due 2023” means (A) $400,000,000 in aggregate principal amount
of the Borrower’s 8.75% senior unsecured notes due 2023 and (B) any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Unsecured High Yield Notes Indenture in exchange for the initial, unregistered
senior unsecured notes referred to in clause (A).

“Unsecured Notes Due 2023 Indenture” means Indenture for the Unsecured Notes Due
2020, dated August 10, 2017, between the Borrower, Wilmington Trust, National
Association, as trustee, and the other entities from time to time party thereto,
as the same may be amended, modified, supplemented, replace or refinanced to the
extent not prohibited by this Agreement.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal,

 

-59-



--------------------------------------------------------------------------------

including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness. Any provisions relating to the determination of a minimum
tenor, maturity or Weighted Average Life to Maturity with respect to any
Indebtedness permitted to be incurred by the Borrower or any Restricted
Subsidiary (including without limitation Permitted Notes Refinancing Debt,
Incremental Term Loans, Incremental Revolving Loans, Incremental Revolving
Credit Commitments, Permitted Ratio Debt, and Credit Agreement Refinancing
Indebtedness) shall assume (solely for purposes of such determination and not
for any other purpose) that the Springing Maturity Condition does not apply.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The word “or” is not exclusive.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-60-



--------------------------------------------------------------------------------

(i) For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. The accounting for operating leases and capital
leases under GAAP as in effect on the Original Closing Date shall apply for
purposes of determining compliance with the provisions of this Agreement,
including the determination of Capitalized Leases, Capitalized Lease Obligations
and obligations in respect thereof. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Borrower or any Subsidiary at “fair
value”, as determined therein.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

The Obligations under the Original Credit Agreement, the First Amended and
Restated Credit Agreement and Second Amended and Restated Credit Agreement as of
the Third Amendment and Restatement Effective Date shall continue to exist under
this Agreement on the terms set forth herein, the loans under the First Amended
and Restated Credit Agreement and Second Amended and Restated Credit Agreement
outstanding as of the Third Amendment and Restatement Effective Date shall be
Loans under and as defined in this Agreement on the terms set forth herein and
any Letters of Credit outstanding under the First Amended and Restated Credit
Agreement and Second Amended and Restated Credit Agreement as of the Third
Amendment and Restatement Effective Date shall be Letters of Credit under and as
defined in this Agreement.

 

-61-



--------------------------------------------------------------------------------

Each Loan Party hereby expressly acknowledges the terms of this Agreement and
the amendment and restatement of the Third Amended and Restated Credit Agreement
occurring on the Third Amendment and Restatement Effective Date and reaffirms,
as of the Third Amendment and Restatement Effective Date, (i) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to the amendments and the transactions contemplated hereby on the Third
Amendment and Restatement Effective Date and (ii) its guarantee of the
Obligations under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

Section 1.09 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Leverage Ratio, the Secured Leverage Ratio, the Consolidated
First Lien Net Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.09; provided that
notwithstanding anything to the contrary in clauses (b), (c) or (d) of this
Section 1.09, when calculating the Consolidated First Lien Net Leverage Ratio
for purposes of (i) the definition of “Applicable Rate” and (ii) determining
actual compliance (and not Pro Forma Compliance or compliance on a Pro Forma
Basis) with the covenant pursuant to Section 7.11, the events described in this
Section 1.09 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect. In addition, whenever a financial ratio or
test is to be calculated on a Pro Forma Basis, the reference to the “Test
Period” for purposes of calculating such financial ratio or test shall be deemed
to be a reference to, and shall be based on, the most recently ended Test Period
for which internal financial statements of the Borrower are available (as
determined in good faith by the Borrower); provided that, the provisions of this
sentence shall not apply for purposes of calculating the Consolidated First Lien
Net Leverage Ratio for purposes of the definition of “Applicable Rate” and
determining actual compliance with Section 7.11 (other than for the purpose of
determining pro forma compliance with Section 7.11), each of which shall be
based on the financial statements delivered pursuant to Section 6.01(a) or (b),
as applicable, for the relevant Test Period.

(b) For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to clause (d) of this Section 1.09) that have been made
(i) during the applicable Test Period and (ii) if applicable as

 

-62-



--------------------------------------------------------------------------------

described in clause (a) above, subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.09, then such financial ratio or
test shall be calculated to give pro forma effect thereto in accordance with
this Section 1.09.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
such Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions are taken, committed to be taken or expected to be
taken no later than eighteen (18) months after the date of such Specified
Transaction, and (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; provided that any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.09(c) shall be subject to the limitation set forth in the
penultimate proviso of clause (viii) of the definition of Consolidated EBITDA.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to clause (a) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period (or the first day of the applicable Test
Period solely in the case of the Fixed Charge Coverage Ratio).

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the Fixed
Charge Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness);
provided, in the case of repayment of any Indebtedness, to the extent actual
interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an

 

-63-



--------------------------------------------------------------------------------

interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chose, or if none, then
based upon such optional rate chosen as the Borrower or Restricted Subsidiary
may designate.

(f) At any time prior to March 31, 2013, any provision requiring the pro forma
compliance with Section 7.11 shall be made assuming that compliance with the
Consolidated First Lien Net Leverage Ratio set forth in Section 7.11 for the
Test Period ending on March 31, 2013 is required with respect to the most recent
Test Period prior to such time.

Section 1.10 Currency Generally.

For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

Section 1.11 Letters of Credit.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Amount of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Amount of the maximum stated amount of such Letter of Credit after giving effect
to all such increases, whether or not such maximum stated amount is in effect at
such time.

Section 1.12 Third Amendment and Restatement Reallocation of Revolving Credit
Commitments.

Each Increasing Revolving Credit Lender shall participate in Letters of Credit,
such that, on the Third Amendment and Restatement Effective Date, participations
in Letters of Credit shall be reallocated among the Revolving Credit Lenders, so
that, after giving effect thereto, participations in Letters of Credit
outstanding on the Third Amendment and Restatement Effective Date are held by
the Revolving Credit Lenders pro rata based on their Revolving Credit
Commitments after giving effect to the Additional Revolving Credit Commitments
on the Third Amendment and Restatement Effective Date (the “Third Amendment and
Restatement Reallocation”). Notwithstanding anything to the contrary in
Section 2.09, fees with respect to Letters of Credit and Commitments outstanding
as of immediately prior to the Third Amendment and Restatement Effective Date
shall be payable on the Third Amendment and Restatement Effective Date.

 

-64-



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Series A Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Series A Revolving Credit Lender severally
agrees to make loans denominated in Dollars pursuant to Section 2.02 from its
applicable Lending Office (each such loan, a “Series A Revolving Credit Loan”)
to the Borrower from time to time, on any Business Day during the period from
the Third Amendment and Restatement Effective Date until the Maturity Date with
respect to the Series A Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s Series
A Revolving Credit Commitment.

(b) The Series B Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Series B Revolving Credit Lender severally
agrees to make loans denominated in Dollars pursuant to Section 2.02 from its
applicable Lending Office (each such loan, a “Series B Revolving Credit Loan”)
to the Borrower from time to time, on any Business Day during the period from
the Third Amendment and Restatement Effective Date until the Maturity Date with
respect to the Series B Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s Series
B Revolving Credit Commitment.

(c) The Series C Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Series C Revolving Credit Lender severally
agrees to make loans denominated in Dollars pursuant to Section 2.02 from its
applicable Lending Office (each such loan, a “Series C Revolving Credit Loan”)
to the Borrower from time to time, on any Business Day during the period from
the Third Amendment and Restatement Effective Date until the Maturity Date with
respect to the Series C Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s Series
C Revolving Credit Commitment.

(d) The Series D Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Series D Revolving Credit Lender severally
agrees to make loans denominated in Dollars pursuant to Section 2.02 from its
applicable Lending Office (each such loan, a “Series D Revolving Credit Loan”)
to the Borrower from time to time, on any Business Day during the period from
the Third Amendment and Restatement Effective Date until the Maturity Date with
respect to the Series D Revolving Credit Facility, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s Series
D Revolving Credit Commitment.

(e) Limits on Borrowings. Notwithstanding clauses (a), (b), (c) and (d) above,
no Revolving Credit Lender shall be required to make any Revolving Credit Loans
if, after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans, shall exceed such Lender’s Revolving Credit Commitment.

(f) Conversion. Each Series A Revolving Credit Commitment outstanding under (and
as defined in) the Second Amended and Restated Credit Agreement immediately
prior to the Third Amendment and Restatement Effective Date that is held by a
Person that shall sign this Agreement as a “Series A Revolving Credit Lender”
shall continue to be outstanding under this Agreement from and after the Third
Amendment and Restatement Effective Date as a Series A Revolving Credit
Commitment. Each Series B Revolving Credit Commitment outstanding under (and as
defined in) the Second Amended and Restated Credit Agreement immediately prior
to the Third Amendment and Restatement Effective Date that is held by a Person
that shall sign this Agreement as a “Series B Revolving Credit Lender” shall
continue to be outstanding under this Agreement from and after the First
Amendment and Restatement Effective Date as a Series B Revolving Credit
Commitment. Each Series C Revolving Credit Commitment outstanding under (and as
defined in) the Second Amended and Restated Credit Agreement immediately prior
to the Third Amendment and Restatement Effective Date that is held by a

 

-65-



--------------------------------------------------------------------------------

Person that shall not sign this Agreement or sign this Agreement as a “Series C
Revolving Credit Lender” shall continue to be outstanding under this Agreement
from and after the Third Amendment and Restatement Effective Date as a Series C
Revolving Credit Commitment. Each Series A Revolving Credit Commitment
outstanding under (and as defined in) the Second Amended and Restated Credit
Agreement immediately prior to the Third Amendment and Restatement Effective
Date that does not sign this Agreement on the Third Amendment and Restatement
Effective Date or signs this Agreement as a “Series D Revolving Credit Lender”
shall continue to be outstanding under this Agreement from and after the Third
Amendment and Restatement Effective Date as a Series D Revolving Credit
Commitment.

(g) Reborrowings; Interest Elections. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative Agent
(provided that the notices in respect of the initial Credit Extensions may be
conditioned on the closing of the Merger), which may be given by (A) telephone
or (B) a Committed Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Committed
Loan Notice. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York, New York time) (1) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(2) on the requested date of any Borrowing of Base Rate Loans; provided that the
notice referred to in subclause (1) above may be delivered no later than one
(1) Business Day prior to the Original Closing Date in the case of initial
Credit Extensions. Except as provided in Section 2.14, each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a minimum
principal amount of $2,000,000, or a whole multiple of $1,000,000, in excess
thereof. Except as provided in Section 2.03(c), 2.04(c) or 2.14, each Borrowing
of or conversion to Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice shall specify (i) whether the requesting Borrower is requesting a
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other or a continuation of Eurocurrency Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) wire instructions
of the account(s) to which funds are to be disbursed (it being understood, for
the avoidance of doubt, that the amount to be disbursed to any particular
account may be less than the minimum or multiple limitations set forth above so
long as the aggregate amount to be disbursed to all such accounts pursuant to
such Borrowing meets such minimums and multiples). If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

 

-66-



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect; provided that after the establishment of any
new Class of Loans pursuant to a Refinancing Amendment or Extension Amendment,
the number of Interest Periods otherwise permitted by this Section 2.02(e) shall
increase by three (3) Interest Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (or, in the case of a Borrowing of Revolving Credit Loans that
are Base Rate Loans, noon on the date of) of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of such Borrowing, the
Administrative Agent may assume that such Lender has made such Pro Rata Share or
other applicable share provided for under this Agreement available to the
Administrative Agent on the date of such Borrowing in accordance with
paragraph (b) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount

 

-67-



--------------------------------------------------------------------------------

together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans which should have been funded by such Lender
comprising such Borrowing and (ii) in the case of such Lender, the Overnight
Rate plus any administrative, processing, or similar fees customarily charged by
the Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Original Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit at sight
denominated in Dollars for the account of the Borrower (provided that any Letter
of Credit may be for the benefit of any Subsidiary of the Borrower) and to amend
or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued pursuant to this Section 2.03; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Revolving Credit Lender would exceed such Lender’s Revolving Credit Commitment
(or (I) before the Maturity Date for the Series C Revolving Credit Facility, if
such Letter of Credit has an expiry date on or after the Maturity Date of the
Series C Revolving Credit Facility, the Series A Revolving Credit Exposure, the
Series B Revolving Credit Exposure or the Series D Revolving Credit Exposure
(after giving effect to the reallocations referred to in Sections 2.03(p) and
2.04(h) as if they occurred on such date) of any Series A Revolving Credit
Lender, any Series B Revolving Credit Lender or any Series D Revolving Credit
Lender that is not a Defaulting Lender would exceed such Series A Revolving
Credit Lender’s Series A Revolving Credit Commitment, Series B Revolving Credit
Lender’s Series B Revolving Credit Commitment or Series D Revolving Credit
Lender’s Series D Revolving Credit Commitment , respectively or (II) on and
after the Maturity Date for the Series C Revolving Credit Facility and before
the Maturity Date for the Series D Revolving Credit Facility, if such Letter of
Credit has an expiry date on or after the Maturity Date of the Series D
Revolving Credit Facility, the Series A Revolving Credit Exposure or the Series
B Revolving Credit Exposure (after giving effect to the reallocations referred
to in Sections 2.03(q) and 2.04(i) as if they occurred on such date) of any
Series A Revolving Credit Lender or any Series B Revolving Credit Lender that is
not a Defaulting Lender would exceed such Series A Revolving Credit Lender’s
Series A Revolving Credit Commitment or Series B Revolving Credit Lender’s
Series B Revolving Credit Commitment, respectively), (y) the Outstanding Amount
of the L/C Obligations would exceed the Letter of Credit Sublimit or (z) (I)
before the Maturity Date for the Series C Revolving Credit Facility, if such
Letter of Credit has an expiry date that is on or after the Maturity Date for
the Series C Revolving Credit Facility, there shall be Revolving Credit Lenders
that are not Defaulting Lenders holding Series A Revolving Credit Commitments,
Series B Revolving Credit Commitments and Series D Revolving Credit Commitments
in an aggregate amount that is less than the Letter of Credit Sublimit and
(II) on and after the Maturity Date for the Series C Revolving Credit Facility
and before the Maturity Date for the Series D Revolving Credit Facility, if such
Letter of Credit has an

 

-68-



--------------------------------------------------------------------------------

expiry date that is on or after the Maturity Date for the Series D Revolving
Credit Facility, there shall be Revolving Credit Lenders that are not Defaulting
Lenders holding Series A Revolving Credit Commitments and Series B Revolving
Credit Commitments in an aggregate amount that is less than the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to be issued hereunder and shall constitute Letters of Credit subject to the
terms hereof.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Original
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Original Closing Date (for which such
L/C Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the Outstanding Amount of L/C Obligations in respect of such requested
Letter of Credit has been cash collateralized;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any policies of the L/C
Issuer applicable to letters of credit generally; and

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative

 

-69-



--------------------------------------------------------------------------------

Agent not later than 12:30 p.m. at least two (2) Business Days prior to the
proposed issuance date or date of amendment, as the case may be; or, in each
case, such later date and time as the relevant L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder and (g) such other matters as the relevant L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or its applicable
Subsidiary) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement times the amount of
such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-extension Notice Date”) in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall not permit any such extension if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-70-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
first Business Day immediately following any payment by an L/C Issuer under a
Letter of Credit with notice to the Borrower (each such date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing in Dollars; provided that if such
reimbursement is not made on the date of drawing, the Borrower shall pay
interest to the relevant L/C Issuer on such amount at the Blended Base Rate Loan
Interest Rate (without duplication of interest payable on L/C Borrowings). The
L/C Issuer shall notify the Borrower of the Dollar Amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of
Revolving Credit Loans that are Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan that is a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the L/C Borrowing Default Rate. In such event, each Appropriate
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03; provided that such L/C Advance shall bear interest (A) in the case
of an L/C Advance made by a Series A Revolving Credit Lender, at the Series A
Default Rate, (B) in the case of an L/C Advance made by a Series B Revolving
Credit Lender, at the Series B Default Rate, (C) in the case of an L/C Advance
made by a Series C Revolving Credit Lender, at the Series C Default Rate and
(D) in the case of an L/C Advance made by a Series D Revolving Credit Lender, at
the Series D Default Rate.

 

-71-



--------------------------------------------------------------------------------

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the Dollar Amount received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

-72-



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is

 

-73-



--------------------------------------------------------------------------------

not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of any L/C Issuer,
shall be liable or responsible for any of the matters described in clauses
(i) through (vi) of Section 2.03(e); provided that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit issued to the Borrower may for any reason remain outstanding
and partially or wholly undrawn, (ii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Lenders holding a majority of the
Revolving Credit Commitments, as applicable, require the Borrower to Cash
Collateralize the L/C Obligations pursuant to Section 8.02 or (iii) an Event of
Default set forth under Section 8.01(f) occurs and is continuing, the Borrower
shall Cash Collateralize the then Outstanding Amount of all of its L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be), and shall do so not later than 2:00 P.M., New York City time, on (x) in
the case of the immediately preceding clauses (i) through (iii), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 Noon, New York City time, or (2) if clause
(1) above does not apply, the Business Day immediately following the day that
the Borrower receives such notice and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked accounts at the Administrative
Agent and may be invested in readily available Cash Equivalents. If at any time
the Administrative Agent determines that any funds held as Cash Collateral are
expressly subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such

 

-74-



--------------------------------------------------------------------------------

aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be refunded to the Borrower. If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. In addition,
the Administrative Agent may request at any time and from time to time after the
initial deposit of Cash Collateral that additional Cash Collateral be provided
by the Borrower in order to protect against the results of exchange rate
fluctuations with respect to Letters of Credit denominated in currencies other
than Dollars.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate applicable
to each Revolving Credit Lender’s Loans times the daily maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
Dollar Amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit);
provided, however, any Letter of Credit fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Such Letter of Credit fees shall
be computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it to any Loan
Party equal to 0.125% per annum (or such other lower amount as may be mutually
agreed by the Borrower and the applicable L/C Issuer) of the maximum Dollar
Amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit) or
such lesser fee as may be agreed with such L/C Issuer. Such fronting fees shall
be computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of

 

-75-



--------------------------------------------------------------------------------

Credit Expiration Date and thereafter on demand. In addition, the Borrower shall
pay directly to each L/C Issuer for its own account with respect to each Letter
of Credit issued to the Loan Parties the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable within
ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement or any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender reasonably acceptable
to the Borrower and the Administrative Agent may become an additional L/C Issuer
hereunder pursuant to a written agreement among the Borrower, the Administrative
Agent and such Revolving Credit Lender. The Administrative Agent shall notify
the Revolving Credit Lenders of any such additional L/C Issuer.

(l) Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower.

(m) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g); provided that this sentence shall not
be applicable to the reallocation of the Letter of Credit participations
occurring on the Maturity Date for the Series C Revolving Credit Facility, which
shall be covered by clause (p) below. Commencing with the maturity date of any
tranche of Revolving Credit Commitments (other than the Maturity Date for the
Series C Revolving Credit Facility), the sublimit for Letters of Credit shall be
agreed solely with the L/C Issuer.

(n) Letter of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit M, appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

-76-



--------------------------------------------------------------------------------

(p) Provisions Related to Series C Revolving Credit Commitments. Each Letter of
Credit outstanding on the Maturity Date with respect to the Series C Revolving
Credit Facility (i) shall automatically be deemed to have been issued (including
for purposes of the obligations of the Series A Revolving Credit Lenders, Series
B Revolving Credit Lenders and Series D Revolving Credit Lenders, to purchase
participations therein and to make Series A Revolving Credit Loans, Series B
Revolving Credit Loans and Series D Revolving Credit Loans, as applicable, and
payments in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Series A Revolving Credit
Commitments, the Series B Revolving Credit Commitments and the Series D
Revolving Credit Commitments (and not the Series C Revolving Credit Commitments)
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Series A Revolving Credit Commitments, Series B Revolving Credit
Commitments and Series D Revolving Credit Commitments of Revolving Credit
Lenders (with “unutilized” meaning for the purposes of Sections 2.03(c),
2.03(m), 2.04(c) and this Section 2.04(p), for any portion of any Revolving
Credit Commitment, that no Revolving Credit Loans or participations in Letters
of Credit or Swing Line Loans exist in respect of such portion of such Revolving
Credit Commitment) that are not Defaulting Lenders at such time and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.03(g).

(q) Provisions Related to Series D Revolving Credit Commitments. Each Letter of
Credit outstanding on the Maturity Date with respect to the Series D Revolving
Facility (i) shall automatically be deemed to have been issued (including for
purposes of the obligations of the Series A Revolving Credit Lenders and Series
B Revolving Credit Lenders, to purchase participations therein and to make
Series A Revolving Credit Loans and Series B Revolving Credit Loans, as
applicable, and payments in respect thereof pursuant to Sections 2.03(c) and
(d)) under (and ratably participated in by Lenders pursuant to) the Series A
Revolving Credit Commitments and the Series B Revolving Credit Commitments (and
not the Series D Revolving Credit Commitments) up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Series A Revolving
Credit Commitments and Series B Revolving Credit Commitments of Revolving Credit
Lenders (with “unutilized” meaning for the purposes of Sections 2.03(c),
2.03(m), 2.04(c) and this Section 2.04(p), for any portion of any Revolving
Credit Commitment, that no Revolving Credit Loans or participations in Letters
of Credit or Swing Line Loans exist in respect of such portion of such Revolving
Credit Commitment) that are not Defaulting Lenders at such time and (ii) to the
extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.03(g).

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, Bank
of America, in its capacity as Swing Line Lender agrees to make loans in Dollars
to the Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after the Original
Closing Date and until the Maturity Date of the Series A Revolving Credit
Facility in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment (and in addition (I) before
the Maturity Date for the Series C Revolving Credit Facility, the Swing Line
Lender shall not be required to make Swing Line Loans unless there shall be
Revolving Credit Lenders that are not Defaulting Lenders holding Series A
Revolving Credit Commitments, Series B Revolving Credit Commitments and Series D
Revolving Credit Commitments in an aggregate amount that is not less than the
Swing Line Sublimit and (II) on and after the Maturity Date for the Series C
Revolving Credit Facility and before the Maturity Date for the Series D
Revolving Credit Facility, the Swing Line Lender shall not be

 

-77-



--------------------------------------------------------------------------------

required to make Swing Line Loans unless there shall be Revolving Credit Lenders
that are not Defaulting Lenders holding Series A Revolving Credit Commitments
and Series B Revolving Credit Commitments in an aggregate amount that is not
less than the Swing Line Sublimit); provided that, after giving effect to any
Swing Line Loan, (i) the Revolving Credit Exposure of the Revolving Credit
Lenders shall not exceed the aggregate Revolving Credit Commitment of the
Revolving Credit Lenders (and (I) before the Maturity Date for the Series C
Revolving Credit Facility, the Series A Revolving Credit Exposure, the Series B
Revolving Credit Exposure and the Series D Revolving Credit Exposure (after
giving effect to the reallocations referred to in Sections 2.03(p) and 2.04(h)
as if they were to occur on such date) of each Series A Revolving Credit Lender,
each Series B Revolving Credit Lender and each Series D Revolving Credit Lender
that is not a Defaulting Lender shall not exceed such Series A Revolving Credit
Lender’s Series A Revolving Credit Commitment, such Series B Revolving Credit
Lender’s Series B Revolving Credit Commitment or such Series D Revolving Credit
Lender’s Series D Revolving Credit Commitment, respectively and (II) on and
after the Maturity Date for the Series C Revolving Credit Facility and before
the Maturity Date for the Series D Revolving Credit Facility, the Series A
Revolving Credit Exposure or the Series B Revolving Credit Exposure (after
giving effect to the reallocations referred to in Sections 2.03(q) and 2.04(i)
as if they were to occur on such date) of each Series A Revolving Credit Lender
and each Series B Revolving Credit Lender that is not a Defaulting Lender shall
not exceed such Series A Revolving Credit Lender’s Series A Revolving Credit
Commitment and such Series B Revolving Credit Lender’s Series B Revolving Credit
Commitment, respectively) and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (other than the relevant Swing Line
Lender), plus such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan and bear interest at the Blended
Base Rate Loan Interest Rate. Immediately upon the making of a Swing Line Loan,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$250,000 (and any amount in excess of $250,000 shall be an integral multiple of
$100,000) and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, such Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the relevant Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the

 

-78-



--------------------------------------------------------------------------------

terms and conditions hereof, the Swing Line Lender will, not later than 5:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless the
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and the Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Revolving Credit Loan that is
Base Rate Loan that bears interest at the Blended Base Rate Loan Interest Rate
in an amount equal to such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the amount of Swing Line Loans of the
Borrower then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Revolving Credit
Commitments and the conditions set forth in Section 4.02. The relevant Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan, as applicable, to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation; provided that such
participation, if funded, shall bear interest (A) in the case of a participation
funded by a Series A Revolving Credit Lender, at the Series A Default Rate,
(B) in the case of a participation funded by a Series B Revolving Credit Lender,
at the Series B Default Rate, (C) in the case of a participation funded by a
Series C Revolving Credit Lender, at the Series C Default Rate and (D) in the
case of a participation funded by a Series D Revolving Credit Lender, at the
Series D Default Rate.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

-79-



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay the applicable Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the relevant Swing Line Lender receives any payment on account of such Swing
Line Loan, such Swing Line Lender will distribute to such Lender its Pro Rata
Share or other applicable share provided for under this Agreement of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded and
the interest rate applicable thereto as set forth in clause ((c)(i) above) in
the same funds as those received by such Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of a Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “non-Expiring Credit Commitment” and collectively, the
“non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date risk participations in such Swing Line Loan shall be
deemed reallocated to the tranche or tranches of the non-Expiring Credit
Commitments on a pro rata basis; provided that (x) to the extent that the amount
of such reallocation would cause the aggregate credit exposure to exceed the
aggregate amount of such non-Expiring Credit Commitments, immediately prior to
such reallocation the amount of Swing Line

 

-80-



--------------------------------------------------------------------------------

Loan participations to be reallocated equal to such excess shall be repaid or
Cash Collateralized and (y) notwithstanding the foregoing, if a Default or Event
of Default has occurred and is continuing, the Borrower shall still be obligated
to pay Swing Line Loans allocated to the Revolving Credit Lenders holding the
Expiring Credit Commitments at the maturity date of the Expiring Credit
Commitment or if the Loans have been accelerated prior to the maturity date of
the Expiring Credit Commitment provided that this sentence shall not be
applicable to the reallocation of the Swing Line Loan participations occurring
on the Maturity Date for the Series C Revolving Credit Facility, which shall be
covered by clause (h) below, or the Maturity Date for the Series D Revolving
Credit Facility, which shall be covered by clause (i) below. Commencing with the
maturity date of any tranche of Revolving Credit Commitments (other than the
Maturity Date for the Series C Revolving Credit Facility or the Series D
Revolving Credit Facility), the sublimit for Swing Line Loans shall be agreed
solely with the Swing Line Lender.

(h) Provisions Related to Series C Revolving Credit Commitments. Each
outstanding risk participation in each Swing Line Loan of the Series C Revolving
Credit Lenders on the Maturity Date of the Series C Revolving Credit Facility
shall be deemed reallocated to the Series A Revolving Credit Lenders and the
Series B Revolving Credit Lenders and Series D Revolving Credit Lenders that are
not Defaulting Lenders holding Series A Revolving Credit Commitments, the Series
B Revolving Credit Commitments and Series D Revolving Credit Commitments on a
pro rata basis; provided that to the extent that the amount of such reallocation
would cause the aggregate Revolving Credit Exposure to exceed the aggregate of
amount Series A Revolving Credit Commitments, Series B Revolving Credit
Commitments and Series D Revolving Credit Commitments immediately prior to such
reallocation, the amount of Swing Line Loans that was to be reallocated equal to
such excess shall be repaid by the Borrower.

(i) Provisions Related to Series D Revolving Credit Commitments. Each
outstanding risk participation in each Swing Line Loan of the Series D Revolving
Credit Lenders on the Maturity Date of the Series D Revolving Credit Facility
shall be deemed reallocated to the Series A Revolving Credit Lenders and the
Series B Revolving Credit Lenders that are not Defaulting Lenders holding Series
A Revolving Credit Commitments and the Series B Revolving Credit Commitments on
a pro rata basis; provided that to the extent that the amount of such
reallocation would cause the aggregate Revolving Credit Exposure to exceed the
aggregate of amount Series A Revolving Credit Commitments and Series B Revolving
Credit Commitments immediately prior to such reallocation, the amount of Swing
Line Loans that was to be reallocated equal to such excess shall be repaid by
the Borrower.

Section 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay any Class or Classes of
Revolving Credit Loans of any Class or Classes in whole or in part without
premium or penalty; provided that (1) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) (A) three (3) Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a minimum principal amount of $2,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a minimum principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding provided further that prepayments of any Revolving Credit Loans
shall be made ratably among the Series A Revolving Credit Loans, the Series B
Revolving Credit Loans, the Series C Revolving Credit Loans and the Series D
Revolving Credit Loans outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
(and, for the avoidance of doubt, may indicate the prepayments by

 

-81-



--------------------------------------------------------------------------------

more than one Borrower on such date in such amounts so specified, which,
individually may be below any minimum or multiple but which in aggregate amount
on any given date shall satisfy such minimum and multiple requirements). The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a), the prepaying Borrower may in its sole
discretion select the Borrowing or Borrowings (and the order of maturity of
principal payments) to be repaid, and such payment shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares or other
applicable share provided for under this Agreement.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed.

(iv) Voluntary prepayments of any Class of Incremental Term Loans permitted
hereunder shall be applied to the remaining scheduled installments of principal
thereof in a manner determined at the discretion of the Borrower and specified
in the notice of prepayment (and absent such direction, in direct order of
maturity).

(b) Mandatory. (i) If for any reason the aggregate Outstanding Amount of
Revolving Credit Loans, Swing Line Loans and L/C Obligations at any time exceeds
the aggregate Revolving Credit Commitments then in effect, the Borrower shall
promptly prepay Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(i) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.

(ii) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Revolver Extension Request or any Incremental Amendment, (A) each
prepayment of Incremental Term Loans pursuant to this Section 2.05(b) shall be
applied ratably to each Class of Incremental Term Loans then outstanding
(provided that any Class of Incremental Term Loans may specify that one or more
other Classes of Incremental Term Loans may be prepaid prior to such Class of
Incremental Term Loans); (B) with respect to each Class of Incremental Term
Loans, each prepayment of this Section 2.05(b) shall be applied to the scheduled
installments of principal thereof following the date of prepayment in direct
order of maturity; and (C) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares of such prepayment.

 

-82-



--------------------------------------------------------------------------------

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments (with “unused” for this Section 2.06 meaning,
for any portion of any Commitment, that no Loans or participations in Letters of
Credit or Swing Line Loans exist in respect of such portion of such Commitment)
of any Class, or from time to time permanently reduce the unused Commitments of
any Class, in each case without premium or penalty; provided that (i) any such
notice shall be received by the Administrative Agent three (3) Business Day
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $5,000,000, or any whole multiple of
$1,000,000 in excess thereof or, if less, the entire amount thereof, (iii) if,
after giving effect to any reduction of the Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving Credit
Facilities, such sublimit shall be automatically reduced by the amount of such
excess, (iv) prior to the Maturity Date for the Series C Revolving Credit
Facility, after giving effect to such reduction or termination, the Series A
Revolving Credit Exposure, the Series B Revolving Credit Exposure and Series D
Revolving Credit Exposure of each Series A Revolving Credit Lender, each Series
B Revolving Credit Lender and each Series D Revolving Credit Lender that is not
a Defaulting Lender (after giving effect to the reallocations referred to in
Sections 2.03(p) and 2.04(h) as if such reallocations were to occur on such
date) shall not exceed the Series A Revolving Credit Commitment of such Series A
Revolving Credit Lender, the Series B Revolving Credit Commitment of such Series
B Revolving Credit Lender or the Series D Revolving Credit Commitment of such
Series D Revolving Credit Lender, respectively and (v) prior to the Maturity
Date for the Series D Revolving Credit Facility, after giving effect to such
reduction or termination, the Series A Revolving Credit Exposure and the Series
B Revolving Credit Exposure of each Series A Revolving Credit Lender and each
Series B Revolving Credit Lender that is not a Defaulting Lender (after giving
effect to the reallocations referred to in Sections 2.03(q) and 2.04(i) as if
such reallocations were to occur on such date) shall not exceed the Series A
Revolving Credit Commitment of such Series A Revolving Credit Lender or the
Series B Revolving Credit Commitment of such Series B Revolving Credit Lender,
respectively. Except as provided above, the amount of any such Commitment
reduction shall not be applied to the

 

-83-



--------------------------------------------------------------------------------

Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise specified
by the Borrower provided, further, that terminations of any unused Revolving
Credit Commitments shall be made (x) prior to the Maturity Date applicable to
the Series C Revolving Credit Commitments ratably among the Series A Revolving
Credit Commitments, the Series B Revolving Credit Commitments, the Series C
Revolving Credit Commitments and the Series D Revolving Credit Commitments,
(y) on and after the Maturity Date applicable to the Series C Revolving Credit
Commitments but prior to the Maturity Date applicable to the Series D Revolving
Credit Commitments, ratably among the Series A Revolving Credit Commitments, the
Series B Revolving Credit Commitments and the Series D Revolving Credit
Commitments, and (z) on and after the Maturity Date applicable to the Series D
Revolving Credit Commitments ratably among the Series A Revolving Credit
Commitments and the Series B Revolving Credit Commitments. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of any
Commitments if such termination would have resulted from a refinancing of all of
the applicable Facility, which refinancing shall not be consummated or otherwise
shall be delayed.

(b) Mandatory. The Series A Revolving Credit Commitment of each Series A
Revolving Credit Lender shall automatically and permanently terminate on the
Maturity Date with respect to the Series A Revolving Credit Facility. The Series
B Revolving Credit Commitment of each Series B Revolving Credit Lender shall
automatically and permanently terminate on the Maturity Date with respect to the
Series B Revolving Credit Facility. The Series C Revolving Credit Commitment of
each Series C Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date with respect to the Series C Revolving Credit
Facility. The Series D Revolving Credit Commitment of each Series D Revolving
Credit Lender shall automatically and permanently terminate on the Maturity Date
with respect to the Series D Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Series A Revolving Credit Lenders on the Maturity
Date for the Series A Revolving Credit Facility the aggregate principal amount
of all Series A Revolving Credit Loans outstanding on such date. The Borrower
shall repay to the Administrative Agent for the ratable account of the Series B
Revolving Credit Lenders on the Maturity Date for the Series B Revolving Credit
Facility the aggregate principal amount of all Series B Revolving Credit Loans
outstanding on such date. The Borrower shall repay to the Administrative Agent
for the ratable account of the Series C Revolving Credit Lenders on the Maturity
Date for the Series C Revolving Credit Facility the aggregate principal amount
of all Series C Revolving Credit Loans outstanding on such date. The Borrower
shall repay to the Administrative Agent for the ratable account of the Series D
Revolving Credit Lenders on the Maturity Date for the Series D Revolving Credit
Facility the aggregate principal amount of all Series D Revolving Credit Loans
outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date five (5) Business
Days after such Loan is made and (ii) the Maturity Date for the Series A
Revolving Credit Facility.

 

-84-



--------------------------------------------------------------------------------

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan (other than a Swing Line Loan) shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Blended Base Rate Loan Interest
Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to (i) in the case of any amount held
by a Series A Revolving Credit Lender, the Series A Default Rate to the fullest
extent permitted by applicable Laws, (ii) in the case of any amount held by a
Series B Revolving Credit Lender, the Series B Default Rate to the fullest
extent permitted by applicable Laws, (iii) in the case of any amount held by a
Series C Revolving Credit Lender, the Series C Default Rate to the fullest
extent permitted by applicable Laws and (iv) in the case of any amount held by a
Series D Revolving Credit Lender, the Series D Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Series A
Default Rate, the Series B Default Rate, the Series C Default Rate or the Series
D Default Rate shall accrue or be payable to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share or other applicable share provided for under this
Agreement, a commitment fee equal to the Applicable Rate with respect to
Revolving Credit Loan commitment fees times the actual daily amount by which the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders for the
applicable Facility exceeds the sum of (A) the Outstanding Amount of Revolving
Credit Loans (excluding, for the avoidance of doubt, Swing Line Loans) for such
Facility and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided, further, that no commitment fee shall accrue
on any of the Commitments of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Third Amendment and Restatement Effective Date
until the Maturity Date for the Series A Revolving Credit Facility, the Series B
Revolving Credit Facility, the Series C Revolving Credit Facility or the Series
D Revolving Credit Facility , as applicable, including at any time during which
one or more of the conditions in Article IV are not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date during the

 

-85-



--------------------------------------------------------------------------------

first full fiscal quarter to occur after the Third Amendment and Restatement
Effective Date, and on the Maturity Date for such Revolving Credit Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(c) Closing Fees. Pursuant to the Original Credit Agreement, the Borrower agreed
to pay on the Original Closing Date to each Lender party to the Original Credit
Agreement on the Original Closing Date, as fee compensation for the making of
such Lender’s Revolving Credit Commitment, a closing fee (the “Closing Fee”) in
an amount equal to 1.00% of the stated principal amount of such Lender’s
Revolving Credit Commitment on the Original Closing Date. Such Closing Fee was
in all respects fully earned, due and payable on the Original Closing Date and
non-refundable and non-creditable thereafter.

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

-86-



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

 

-87-



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

-88-



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of any principal or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Original Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) a Class of term loans (the “Incremental
Term Commitments”) and/or (B) one or more increases in the amount of the Series
A Revolving Credit Commitments, the Series B Revolving Credit Commitments, the
Series C Revolving Credit Commitments and the Series D Revolving Credit
Commitments (in either case, a “Revolving Commitment Increase”) or the
establishment of one or more new revolving credit commitments (any such new
commitments (the “New Revolving Credit Commitments”), collectively with any
Revolving Commitment Increases, the “Incremental Revolving Credit Commitments”
and the Incremental Revolving Credit Commitments, collectively with any
Incremental Term Commitments, the “Incremental Commitments”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Credit Commitments effected through the establishment of one or more new
revolving credit commitments or new term loans made on an Incremental Facility
Closing Date shall be designated a separate Class of

 

-89-



--------------------------------------------------------------------------------

Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, for all purposes of this Agreement. On any Incremental Facility
Closing Date on which any Incremental Term Commitments of any Class are
effected, subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Term Lender of such Class shall make a Loan
to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment of such Class and (ii) each Incremental Term Lender
of such Class shall become a Lender hereunder with respect to the Incremental
Term Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments of any Class are effected through the
establishment of one or more new revolving credit commitments (including through
any Revolving Commitment Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Revolving Credit Lender of
such Class shall make its Commitment available to the Borrower (when borrowed,
an “Incremental Revolving Loan” and collectively with any Incremental Term Loan,
an “Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Loans of
such Class made pursuant thereto.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Revolving Commitment Increases to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans or Revolving Credit
Commitments, as applicable, to such Lender or Additional Lender; provided
further that in the case of a Revolving Commitment Increase, no Incremental
Revolving Credit Lender may be both a Series A Revolving Credit Lender and a
Series B Revolving Credit Lender.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) no Event of Default (or in the case of any Incremental Commitments, the
proceeds of which are used to fund a Permitted Acquisition, no Event of Default
under Section 8.01(a), (f) or (g)) shall have occurred and be continuing or
would result therefrom;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i), (iii) and (iv) shall be satisfied (it being understood that
all references to “the date of such Credit Extension” or similar language in
such Section 4.02 shall be deemed to refer to the effective date of such
Incremental Amendment); provided that if the proceeds of such Incremental
Commitments are being used to finance a Permitted Acquisition, (x) the reference
in 4.02(i) to the accuracy of the representations and warranties shall refer to
the accuracy of the representations and warranties that would constitute
Specified Representations and (y) the reference to

 

-90-



--------------------------------------------------------------------------------

“Material Adverse Effect (as defined in the Merger Agreement)” shall be
understood for this purpose to refer to “Material Adverse Effect or similar
definition as defined in the main transaction agreement governing such Permitted
Acquisition”; provided further, for the avoidance of doubt, for a Borrowing
under the Revolving Credit Commitments or pursuant to a Revolving Commitment
Increase (other than a Borrowing pursuant to a Revolving Commitment Increase
used to fund a Permitted Acquisition on the Incremental Facility Closing Date,
which shall be subject to the conditions in Sections 4.02(i), (iii) and (iv) as
modified by the immediately preceding proviso), notwithstanding the first
parenthetical phrase of Section 4.02, all of the conditions of Section 4.02
shall apply;

(iii) [Reserved];

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence); and

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed $225,000,000 in the aggregate;
provided that no more than $60,000,000 of such Incremental Term Loans and
Incremental Revolving Credit Commitments in the aggregate may constitute
“Priority Payment Lien Obligations” under the Closing Date Intercreditor
Agreement; provided further that notwithstanding the fact that certain of the
Obligations in respect of Incremental Loans and Incremental Commitments may not
constitute “Priority Payment Lien Obligations” under the Closing Date
Intercreditor Agreement, the Obligations relating to or arising out of the
Revolving Credit Facility established on the Original Closing Date, the First
Amendment and Restatement Effective Date, the Second Amendment and Restatement
Effective Date and the Third Amendment and Restatement Effective Date shall
always constitute “Priority Payment Lien Obligations” under the Closing Date
Intercreditor Agreement; provided further that the increase in the Revolving
Credit Commitments on the Second Amendment and Restatement Effective Date or the
Third Amendment and Restatement Effective Date shall not be deemed to be a use
of the aggregate amount of Incremental Term Loans and Incremental Revolving
Credit Commitments available under this clause (v), and shall not be deemed to
be a “Revolving Commitment Increase” under this Section 2.14 or other usage of
the amounts available for incremental facilities under this Section 2.14.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Borrower and the applicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Revolving Credit Commitments,
as applicable, each existing on the Incremental Facility Closing Date, shall be
reasonably satisfactory to Administrative Agent (it being understood that to the
extent any financial maintenance covenant is added for the benefit of any
facility established pursuant to any Incremental Commitments, no consent shall
be required from the Administrative Agent or any of the Lenders to the extent
that such financial maintenance covenant is also added (pursuant to the
Incremental Amendment relating to such Incremental Commitments) for the benefit
of each then-outstanding Revolving Credit Facility). In any event:

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans, subject to the limitations set forth in Section 2.14(d)(v),

 

-91-



--------------------------------------------------------------------------------

(B) shall not mature earlier than 91 days following the then Latest Revolving
Maturity Date,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the then-outstanding Revolving
Credit Commitments,

(D) shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and (e)(iii) below, amortization determined by the Borrower and
the applicable Incremental Term Lenders.

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Loans shall be identical to the Revolving Credit Commitments and the Revolving
Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans, subject to the limitations set forth in
Section 2.14(d)(v),

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall not mature earlier than the then Latest Revolving Maturity Date,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

(D) subject to the provisions of Sections 2.03(m) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their percentage of the Revolving Credit
Commitments on the Incremental Facility Closing Date (and except as provided in
Section 2.03(m) and Section 2.04(g), without giving effect to changes thereto on
an earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

 

-92-



--------------------------------------------------------------------------------

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

(G) any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Incremental Revolving Credit Commitments
and any original Revolving Credit Commitments) which have more than three
different Maturity Dates.

(iii) Subject to Sections 2.14(e)(i)(B) and (C), the amortization schedule
applicable to any Incremental Loans and the All-In Yield applicable to the
Incremental Term Loans or Incremental Revolving Loans of each Class shall be
determined by the Borrower and the applicable new Lenders and shall be set forth
in each applicable Incremental Amendment; provided, however, that with respect
to any Loans made under Incremental Revolving Credit Commitments that will
constitute “Priority Payment Lien Obligations” under the Closing Date
Intercreditor Agreement when drawn, the All-In Yield applicable to such
Incremental Revolving Loans shall not be greater than the applicable All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Series A Revolving Credit Loans, Series
B Revolving Credit Loans, Series C Revolving Credit Loans and Series D Revolving
Credit Loans, as applicable, plus 50 basis points, in each case, per annum
unless the interest rate (together with, as provided in the proviso below, the
Eurocurrency or Base Rate floor applicable to such Incremental Revolving Credit
Commitments, if any) with respect to the Series A Revolving Credit Loans, the
Series B Revolving Credit Loans, the Series C Revolving Credit Loans and the
Series D Revolving Credit Loans, as applicable, unless the Applicable Rate is
increased so as to cause the then applicable All-In Yield under this Agreement
on Series A Revolving Credit Loans, Series B Revolving Credit Loans, Series C
Revolving Credit Loans and Series D Revolving Credit Loans, as applicable, to
equal the All-In Yield then applicable to the Incremental Revolving Loans, minus
50 basis points; provided that any increase in All-In Yield to any existing
Revolving Credit Loan due to the application of a Eurocurrency or Base Rate
floor on any Incremental Term Loan or Incremental Revolving Loan shall be
effected solely through an implementation of a Eurocurrency or Base Rate floor
applicable to such existing Revolving Credit Facility.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14 (and in the case of an Incremental
Amendment relating to Incremental Term Loans, customary voluntary and mandatory
prepayment provisions, assignment provisions (including Borrower buy back and
affiliated lender provisions and for the avoidance of doubt

 

-93-



--------------------------------------------------------------------------------

including changes to the voting requirements and determination of Required
Lenders customarily associated with such affiliated lender provisions),
extension provisions, refinancing facility provisions and any other provisions
customarily included in term loan credit agreements of the Sponsor and related
definitions in favor of (and relating to) the lenders under such Incremental
Term Loans may be added to the Loan Documents pursuant to such Incremental
Amendment in the discretion of the Borrower (so long as such provisions are
consistent with credit facilities of other portfolio companies of Sponsor
executed prior to the Original Closing Date), so long as such provisions are
reasonably satisfactory to the Administrative Agent). The Borrower will use the
proceeds of the Incremental Term Loans and Incremental Revolving Credit
Commitments for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans or Incremental Revolving Credit
Commitments, unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facilities,
each of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall make Series A Revolving Credit Loans, Series B Revolving Credit Loans,
Series C Revolving Credit Loans and/or Series D Revolving Credit Loans, as
applicable, such that Revolving Credit Loans will be held by existing Revolving
Credit Lenders and Incremental Revolving Credit Lenders ratably in accordance
with their Revolving Credit Commitments after giving effect to the addition of
such Incremental Revolving Credit Commitments to the Revolving Credit
Commitments, (b) each Incremental Revolving Credit Commitment shall be deemed
for all purposes a Revolving Credit Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Credit Loan and (c) each
Incremental Revolving Credit Lender shall become a Lender with respect to the
Incremental Revolving Credit Commitments and all matters relating thereto. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing and
prepayment requirements in Section 2.02 and 2.05(a) of this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

(h) Documentation of Incremental Term Loans. Incremental Term Loans may, at the
option of the Borrower, be documented under credit and security documents that
are separate from the Loan Documents (so long as such Incremental Term Loans are
subject to the Closing Date Intercreditor Agreement); provided that the terms of
such credit and security documents shall satisfy all the requirements applicable
to the Loan Documents (as would be amended by an Incremental Amendment to
include such Incremental Term Loans) described in this Section 2.14.

(i) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the Original Closing Date, the Borrower may
obtain, from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Incremental
Term Loans and the Revolving Credit Loans (or unused Revolving Credit
Commitments) then outstanding under this Agreement (which for purposes of this
clause (a) will be deemed to include any then outstanding Other Term Loans or
Incremental Term Loans), in the form of Other Term Loans, Other Term Loan
Commitments, Other Revolving Credit Commitments, or Other Revolving Credit Loans
pursuant to a Refinancing Amendment; provided that notwithstanding anything to
the contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Other
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the maturity date of the Other

 

-94-



--------------------------------------------------------------------------------

Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(3) below)) of Loans with respect to Other Revolving Credit Commitments after
the date of obtaining any Other Revolving Credit Commitments shall be made on a
pro rata basis with all other Revolving Credit Commitments, (2) subject to the
provisions of Section 2.03(m) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Credit Commitments with a longer maturity date,
all Swing Line Loans and Letters of Credit shall be participated on a pro rata
basis by all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments (and except as provided in Section 2.03(m) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, Other Revolving Credit Commitments after the date of
obtaining any Other Revolving Credit Commitments shall be made on a pro rata
basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Credit Commitments and Other Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Original Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.15, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.

(e) Any secured Other Term Loans, Other Term Loan Commitments, Other Revolving
Credit Commitments and Other Revolving Credit Loans (or any other extensions of
credit made pursuant to such Other Revolving Credit Commitments) shall be
subject to the Closing Date Intercreditor Agreement.

 

-95-



--------------------------------------------------------------------------------

(f) Other Term Loans and Other Revolving Credit Commitments may constitute
“Priority Payment Lien Obligations” under the Closing Date Intercreditor
Agreement solely to the extent (and not in a greater amount) that the Revolving
Credit Commitments and Incremental Term Loans, as the case may be, in respect of
which the applicable Credit Agreement Refinancing Indebtedness is being obtained
constituted “Priority Payment Lien Obligations” under the Closing Date
Intercreditor Agreement.

Section 2.16 Extension of Revolving Credit Loans.

(a) Extension of Revolving Credit Commitments. The Borrower may at any time and
from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to the
proposed interest rates and fees payable) and offered pro rata to each Lender
under such Existing Revolver Tranche and (y) be identical to the Revolving
Credit Commitments under the Existing Revolver Tranche from which such Extended
Revolving Credit Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Revolving Credit Commitments may be delayed to a later date
than the Maturity Date of the Revolving Credit Commitments of such Existing
Revolver Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments) which
have more than five (5) different Maturity Dates; (ii) the Effective Yield with
respect to extensions of credit under the Extended Revolving Credit Commitments
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the Effective Yield for extensions
of credit under the Revolving Credit Commitments of such Existing Revolver
Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Credit Commitments); and (iv) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for (I) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and
(II) repayments required upon the Maturity Date of the non-extending Revolving
Credit Commitments); provided, further, that (A) no Default shall have occurred
and be continuing at the time a Revolver Extension Request is delivered to
Lenders, (B) in no event shall the final maturity date of any Extended Revolving
Credit Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Revolving Credit Commitments hereunder, (C) any such Extended Revolving Credit
Commitments (and the Liens securing the same) shall be permitted by the terms of
the Closing Date Intercreditor Agreement and any other Intercreditor Agreement
that is then in effect and (D) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $10,000,000.

 

-96-



--------------------------------------------------------------------------------

(b) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Revolver Tranche, are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16. No Lender shall have any obligation to agree to have any
of its Revolving Credit Commitments amended into Extended Revolving Credit
Commitments pursuant to any Extension Request. Any Revolving Credit Lender
(each, an “Extending Revolving Credit Lender”) wishing to have all or a portion
of its Revolving Credit Commitments under the Existing Revolver Tranche subject
to such Extension Request amended into Extended Revolving Credit Commitments
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Revolving Credit Commitments under the Existing Revolver Tranche which it has
elected to request be amended into Extended Revolving Credit Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Revolving Credit
Commitments under the Existing Revolver Tranche, in respect of which Revolving
Credit Lenders, shall have accepted the relevant Extension Request exceeds the
amount of Extended Revolving Credit Commitments requested to be extended
pursuant to the Extension Request, Revolving Credit Commitments subject to
Extension Elections shall be amended Revolving Credit Commitments on a pro rata
basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Revolving Credit
Commitments included in each such Extension Election.

(c) Extension Amendment. Extended Revolving Credit Commitments shall be
established pursuant to an amendment (each, a “Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending
Revolving Credit Lender providing an Extended Revolving Credit Commitment
thereunder, which shall be consistent with the provisions set forth in
Section 2.16(a) above, respectively (but which shall not require the consent of
any other Lender). The effectiveness of any Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Original Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended
Revolving Credit Commitments are provided with the benefit of the applicable
Loan Documents. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of Extended Revolving Credit Commitments incurred pursuant thereto, (ii) make
such other changes to this Agreement and the other Loan Documents consistent
with the provisions and intent of the second paragraph of Section 10.01 (without
the consent of the Required Lenders called for therein) and (iii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.16, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.

(d) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

 

-97-



--------------------------------------------------------------------------------

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.17(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

 

-98-



--------------------------------------------------------------------------------

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties,
and subject to Section 10.21, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or
Guarantor under any Loan Document shall be made free and clear of and without
deduction for any Taxes. If the Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if the Tax in question is an Indemnified Tax or Other Tax, the sum payable
by the Borrower or any Guarantor shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), such Agent or such Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as possible thereafter), if the Borrower or any Guarantor is the
applicable withholding agent, it shall furnish to such Agent or Lender (as the
case may be) the original or a copy of a receipt evidencing payment thereof or
other evidence acceptable to such Agent or Lender. If the applicable withholding
agent is a Person other than a Loan Party or the Administrative Agent, the
applicable Lender or Agent shall be required to establish to the reasonable
satisfaction of the Borrower that the

 

-99-



--------------------------------------------------------------------------------

Tax in question is in fact an Indemnified Tax or Other Tax (and, upon the
reasonable written request of the Borrower, to provide copies of any
documentation, including copies of any documentation provided to the applicable
withholding agent, that the Applicable Tax Owner is legally eligible to provide
that would reduce or eliminate such Tax).

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, that arise from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document excluding, in each case, any such
Tax imposed as a result of an Agent or Lender’s Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document
(collectively, “Assignment Taxes”), except for Assignment Taxes resulting from
an assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) The Borrower and each Guarantor agrees to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes imposed on payments
hereunder and Other Taxes payable by such Agent or such Lender and (ii) any
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by such Agent or Lender (or by an Agent on behalf of such Lender),
accompanied by a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts shall be conclusive absent manifest
error.

(d) Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate. Notwithstanding any
other provision of this clause (d), a Lender shall not be required to deliver
any form pursuant to this clause (d) that such Lender is not legally eligible to
deliver. Without limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

 

-100-



--------------------------------------------------------------------------------

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I hereto (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E,
United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other
required information from each beneficial owner, as applicable (provided that,
if one or more beneficial owners are claiming the portfolio interest exemption,
the United States Tax Compliance Certificate may be provided by such Lender on
behalf of such beneficial owner), or

(E) in the case of a Lender that receives payments with respect to the Loans
through a nominee that is a “qualified intermediary” as defined in Treasury
Regulation Section 1.1441-1T(e)(5)(ii), either (I) two (2) properly completed
and duly signed copies of an IRS Form W-8IMY (or successor form) and any
attachments thereto by the nominee (A) confirming its qualified intermediary
status, (B) designating the accounts of such Lender for which the qualified
intermediary acts as a qualified intermediary and (C) certifying that it assumes
primary responsibility for withholding under Chapters 3 and 4 of the Code and
for IRS Form 1099 reporting and backup withholding with respect to such Lender,
or (II) two (2) properly completed and duly signed copies of an IRS Form W-8IMY
(or successor form) and any attachments thereto by the nominee confirming its
qualified intermediary status and any other information (e.g., IRS Form W-8BEN
or Form W-8BEN-E of such Lender) that it is required to provide under the
applicable Treasury Regulations.

(iii) Each Agent that is a United States person (as defined in
Section 7701(a)(3)) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
Each Agent that is not a United States person (as defined in Section 7701(a)(3)
of the Code) shall deliver to the Borrower and the Administrative Agent two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8ECI with respect to fees received on its own behalf.

 

-101-



--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the Original Closing Date. Solely for the purposes of
determining withholding Taxes imposed under FATCA, from and after the Third
Amendment and Restatement Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise disadvantageous to such Lender.

(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01(g) with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Borrower or any other
person.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain

 

-102-



--------------------------------------------------------------------------------

such Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Original Closing Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Eurocurrency Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes indemnified pursuant to Section 3.01, or
any Taxes excluded from the definition of Indemnified Taxes (other than Taxes
excluded under clause (ii) thereof) or Other Taxes or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurocurrency
Rate Loan (or of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction. Notwithstanding anything herein to the contrary, for all
purposes under this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted or issued.

 

-103-



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Original Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity and such Lender’s desired return on
capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

-104-



--------------------------------------------------------------------------------

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loan, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

-105-



--------------------------------------------------------------------------------

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) a Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations, including,
without limitation, Obligations owing under Section 3.05, of the Borrower owing
to such Lender relating to the Loans and participations held by such Lender as
of such termination date and (2) in the case of an L/C Issuer, repay all
Obligations of the Borrower owing to such L/C Issuer relating to the Loans and
participations held by the L/C Issuer as of such termination date and cancel or
backstop on terms satisfactory to such L/C Issuer any Letters of Credit issued
by it; provided that in the case of any such termination of a Non-Consenting
Lender such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
facility only in the case of clause (i) or, with respect to a Class vote, clause
(iii). Notwithstanding the foregoing, no Lender may be both a Series A Revolving
Credit Lender and a Series B Revolving Credit Lender.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such

 

-106-



--------------------------------------------------------------------------------

Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.06.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders) have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Original Closing Date is subject to satisfaction of the following conditions
precedent, except as otherwise agreed between the Borrower and the
Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two (2) Business Days in advance of the Original Closing Date;

 

-107-



--------------------------------------------------------------------------------

(iv) each Collateral Document set forth in Schedule 1.01C hereto required to be
executed on the Original Closing Date as indicated on such schedule, duly
executed by each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents that the Administrative Agent may deem reasonably necessary
to satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Original Closing Date;

(vi) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties;

(vii) an opinion from Durham, Jones & Pinegar, P.C., Utah counsel to the Loan
Parties;

(viii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Transactions) substantially in the form attached hereto as
Exhibit D-2;

(ix) certified copies of the Transaction Agreement and schedules thereto, duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall reasonably request, each including certification by a
Responsible Officer of the Borrower that such documents are in full force and
effect as of the Original Closing Date and that the condition specified in
clause (c) below has been satisfied;

(x) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties; and

(xi) the Closing Date Intercreditor Agreement, executed by all parties thereto;

provided, however, that, each of the requirements set forth in clause
(iv) above, including the delivery of documents and instruments necessary to
satisfy the Collateral and Guarantee Requirement (except for the execution and
delivery of the Security Agreement and to the extent that a Lien on such
Collateral may be perfected (x) by the filing of a financing statement under the
Uniform Commercial Code or (y) by the delivery of stock certificates of the
Borrower and its wholly owned Material Domestic Subsidiaries other than any
Unrestricted Subsidiaries) shall not constitute conditions precedent to any
Credit Extension on the Original Closing Date after the Borrower’s use of
commercially reasonable efforts to provide such items on or prior to the
Original Closing Date or without undue burden or expense if the Borrower agrees
to deliver, or cause to be delivered, such search results, documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within ninety (90) days after the Original
Closing Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).

 

-108-



--------------------------------------------------------------------------------

(b) All fees and expenses required to be paid hereunder and invoiced at least
three (3) Business Days before the Original Closing Date (except as reasonably
agreed by the Borrower) shall have been paid from the proceeds of the initial
fundings under the Facilities, including fees pursuant to the Fee Letter.

(c) Prior to or substantially concurrently with the initial Borrowing on the
Original Closing Date, (i) the Equity Contribution shall have been consummated;
(ii) the Acquisition shall have been consummated in accordance with the terms of
the Transaction Agreement (the Transaction Agreement shall not have been amended
or waived in any material respect by Merger Sub in a manner materially adverse
to the Lenders (in their capacity as such) without the consent of the Arrangers
(such consent not to be unreasonably withheld, conditioned or delayed); provided
that (a) any reduction in the purchase price for the Acquisition shall not be
deemed to be materially adverse to the Lenders to the extent (i) 65% of such
reduction shall be applied to reduce the amount of commitments in respect of the
senior bridge facilities, if any (to be allocated first, to reduce the
commitments under the senior unsecured bridge facility to an amount not less
than $300,000,000 and thereafter, to the commitments under the senior secured
bridge facility) and (ii) 35% of such reduction shall be applied to reduce the
amount of the Equity Contribution and (b) any increase in purchase price for the
Acquisition shall not be deemed to be materially adverse to the Lenders); and
(iii) the Refinancing shall have been consummated.

(d) Since December 31, 2011, there has not been any Material Adverse Effect (as
defined in the Transaction Agreement, as in effect on the signing date thereof)
on the Companies and its Subsidiaries (each as defined in the Transaction
Agreement, as in effect on the signing date thereof), taken as a whole.

(e) The Specified Representations shall be true and correct in all material
respects (or, if qualified by “materiality,” “Material Adverse Effect” or
similar language, in all respects (after giving effect to such qualification))
on and as of the Original Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any references to Material Adverse Effect in the Specified
Representations shall be deemed to be references to Company Material Adverse
Effect (as defined in the Transaction Agreement).

(f) The Lead Arrangers shall have received the Annual Financial Statements and
the Quarterly Financial Statements.

(g) The Lead Arrangers shall have received the Pro Forma Financial Statements.

(h) The Administrative Agent shall have received at least three days prior to
the Original Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act that
has been requested by the Administrative Agents in writing at least 15 days
prior to the Original Closing Date.

(i) The representations and warranties made by the Company in the Transaction
Agreement that are material to the interests of the Lenders shall be true and
correct, but only to the extent that Merger Sub or the Borrower has the right to
terminate its obligations under the Transaction Agreement as a result of a
breach of such representations and warranties.

 

-109-



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Original Closing Date specifying
its objection thereto.

Section 4.02 Conditions to All Credit Extensions after the Original Closing
Date.

The obligation of each Lender to honor any Request for Credit Extension after
the initial Request for Credit Extension on the Original Closing Date (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Facility which shall be governed by
Section 2.14(d)) is subject to the following conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
further, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(iv) In the case of any incurrence of a Revolving Credit Loan or a Swing Line
Loan or the issuance, amendment, renewal or extension of any Letter of Credit,
as the case may be (other than (1) any Borrowing of Revolving Credit Loans to
reimburse an Unreimbursed Amount or (2) any Credit Extension, if after giving
effect (on a Pro Forma Basis) to such Credit Extension, the aggregate Revolving
Credit Exposure of all Revolving Credit Lenders (excluding Revolving Credit
Exposure attributable to Letters of Credit, the Outstanding Amount of the L/C
Obligations with respect thereto have been Cash Collateralized) does not exceed
15% of the Revolving Credit Commitments of all Revolving Credit Lenders), the
Consolidated First Lien Net Leverage Ratio for the most recently ended Test
Period, calculated without giving effect to such Credit Extension, shall be less
than or equal to the ratio set forth in the table contained in Section 7.11 for
the last quarter of such Test Period (without giving effect to any Cure Amount
until such Cure Amount is actually received by the Borrower).

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Original Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(i), (ii) and (iv) (or, in the case of a Request for Credit
Extension for an Incremental Facility, the conditions specified in
Section 2.14(d)) have been satisfied on and as of the date of the applicable
Credit Extension.

 

-110-



--------------------------------------------------------------------------------

Section 4.03 Conditions to First Amendment and Restatement Effectiveness.

The effectiveness of the First Amended and Restated Credit Agreement is subject
to the satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of counterparts of this Agreement
executed by (A) each Loan Party, (B) the Administrative Agent and (C) each of
the Lenders, each of which shall be originals or facsimiles or electronic copies
(followed promptly by originals) unless otherwise specified.

(b) All fees and expenses due to the Administrative Agent, the Arrangers and the
Lenders required to be paid as of the First Amendment and Restatement Effective
Date shall have been paid (including, without limitation, pursuant to
Section 10.04 hereof for its reasonable and documented out-of-pocket expenses
incurred by each of them in connection with this Agreement).

(c) All Attorney Costs of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent.

(d) The First Amendment and Restatement Effective Date Representation shall be
true and correct.

(e) Both before and after giving effect to this Agreement, the representations
and warranties of the Borrower and each Subsidiary Guarantor contained in
Article V of this Agreement, any other Loan Document shall be true and correct
in all material respects on and as of the First Amendment and Restatement
Effective Date with the same effect as though made on and as of the First
Amendment and Restatement Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective date.

(f) An opinion from Simpson Thacher & Bartlett LLP, New York counsel to the Loan
Parties.

Section 4.04 Conditions to Second Amendment and Restatement Effectiveness.

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of counterparts of this Agreement
executed by (A) each Loan Party, (B) the Administrative Agent and (C) each of
the Lenders consenting to the amendments set forth herein, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified.

(b) All fees and expenses due to the Administrative Agent, the Arrangers and the
Lenders required to be paid as of the Second Amendment and Restatement Effective
Date shall have been paid (including, without limitation, pursuant to
Section 10.04 hereof for its reasonable and documented out-of-pocket expenses
incurred by each of them in connection with this Agreement).

(c) All Attorney Costs of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent shall have been paid.

 

-111-



--------------------------------------------------------------------------------

(d) The Second Amendment and Restatement Effective Date Representation shall be
true and correct.

(e) Both before and after giving effect to the effectiveness of this Agreement
on the Second Amendment and Restatement Effective Date, the representations and
warranties of the Borrower and each Guarantor contained in Article V of this
Agreement or any other Loan Document shall be true and correct in all material
respects on and as of the Second Amendment and Restatement Effective Date with
the same effect as though made on and as of the Second Amendment and Restatement
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
date.

(f) The Administrative Agent’s and each Lender’s receipt of an opinion from
(A) Simpson Thacher & Bartlett LLP, New York counsel to the Loan Parties and
(B) Durham, Jones & Pinegar, P.C., Utah counsel to the Loan Parties, in each
case, reasonably satisfactory to the Administrative Agent and the Lenders.

(g) The Administrative Agent’s receipt of a Note executed by the Borrower in
favor of each Lender that has requested a Note at least two (2) Business Days in
advance of the Second Amendment and Restatement Effective Date.

(h) The Administrative Agent’s receipt of such certificates of good standing (to
the extent such concept exists) and certified charters or other organizational
documents from the applicable secretary of state of the state of organization of
each Loan Party, certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Second Amendment and Restatement Effective Date.

(i) The Administrative Agent’s receipt of a solvency certificate from the chief
financial officer, chief accounting officer or other officer with equivalent
duties of the Borrower attesting to the Solvency of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, as of the Second Amendment and
Restatement Effective Date, which certificate shall be in a form substantially
identical to the solvency certificate delivered on the Original Closing Date and
updated for the transactions occurring on the Second Amendment and Restatement
Effective Date.

(j) The Administrative Agent’s receipt of copies of a recent Lien and judgment
search in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties.

(k) The Administrative Agent shall have received at least two days prior to the
Second Amendment and Restatement Effective Date all documentation and other
information about the Borrower and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act that has been requested by the Administrative Agents in
writing at least five days prior to the Second Amendment and Restatement
Effective Date.

(l) The Borrower shall have paid (or caused to have been paid), or concurrently
herewith shall pay (or cause to be paid), a consent fee, for the account of each
Revolving Credit Lender under the First Amended and Restated Credit Agreement
that has delivered an executed signature page hereto

 

-112-



--------------------------------------------------------------------------------

(other than any Revolving Credit Lender that shall become a Series C Revolving
Credit Lender as of the Second Amendment and Restatement Effective Date), equal
to 1.25% of the aggregate principal amount of such Lender’s Revolving Credit
Commitment (as defined in the First Amended and Restated Credit Agreement).

Section 4.05 Conditions to Third Amendment and Restatement Effectiveness.

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of counterparts of this Agreement
executed by (A) each Loan Party, (B) the Administrative Agent and (C) each of
the Lenders consenting to the amendments set forth herein, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified.

(b) All fees and expenses due to the Administrative Agent, the Arrangers and the
Lenders required to be paid as of the Third Amendment and Restatement Effective
Date shall have been paid (including, without limitation, pursuant to
Section 10.04 hereof for its reasonable and documented out-of-pocket expenses
incurred by each of them in connection with this Agreement).

(c) Prior to or substantially concurrently with the effectiveness of this
Agreement, the Borrower shall have (i) issued $400,000,000 in aggregate
principal amount of Unsecured Notes Due 2023, (ii) shall have delivered to the
trustee (with a copy to the Administrative Agent) under the Secured Notes Due
2019 Indenture, a notice of redemption with respect to at least $150,000,000 of
the aggregate principal amount of Secured Notes Due 2019 (the “Secured 2019
Notes Partial Redemption Notice”), and (iii) repaid all Loans (as defined in the
Second Amended and Restated Credit Agreement) outstanding under the Second
Amended and Restated Credit Agreement, together with any interest and fees
accrued thereon.

(d) All Attorney Costs of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent shall have been paid.

(e) The Third Amendment and Restatement Effective Date Representation shall be
true and correct.

(f) Both before and after giving effect to the effectiveness of this Agreement
on the Third Amendment and Restatement Effective Date, the representations and
warranties of the Borrower and each Guarantor contained in Article V of this
Agreement or any other Loan Document shall be true and correct in all material
respects on and as of the Third Amendment and Restatement Effective Date with
the same effect as though made on and as of the Third Amendment and Restatement
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
date.

(g) The Administrative Agent’s and each Lender’s receipt of an opinion from
(A) Simpson Thacher & Bartlett LLP, New York counsel to the Loan Parties and
(B) Durham, Jones & Pinegar, P.C., Utah counsel to the Loan Parties, in each
case, reasonably satisfactory to the Administrative Agent and the Lenders.

 

-113-



--------------------------------------------------------------------------------

(h) The Administrative Agent’s receipt of a Note executed by the Borrower in
favor of each Lender that has requested a Note at least two (2) Business Days in
advance of the Third Amendment and Restatement Effective Date.

(i) The Administrative Agent’s receipt of such certificates of good standing (to
the extent such concept exists) and certified charters or other organizational
documents from the applicable secretary of state of the state of organization of
each Loan Party, certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Third Amendment and Restatement Effective Date.

(j) The Administrative Agent’s receipt of a solvency certificate from the chief
financial officer, chief accounting officer or other officer with equivalent
duties of the Borrower attesting to the Solvency of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, as of the Third Amendment and
Restatement Effective Date, which certificate shall be in a form substantially
identical to the solvency certificate delivered on the Original Closing Date and
updated for the transactions occurring on the Third Amendment and Restatement
Effective Date.

(k) The Administrative Agent’s receipt of copies of a recent Lien and judgment
search in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties.

(l) The Administrative Agent shall have received at least two days prior to the
Third Amendment and Restatement Effective Date all documentation and other
information about the Borrower and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act that has been requested by the Administrative Agents in
writing at least five days prior to the Third Amendment and Restatement
Effective Date.

(m) The completion of “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property (if
any) (together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto).

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders (i) on the Third Amendment and Restatement
Effective Date that both before and after giving effect to this Agreement,
(x) the representations and warranties of the Borrower and each Subsidiary
Guarantor contained in this Article V of this Agreement and any other Loan
Document are true and correct in all material respects on and as of Third
Amendment and Restatement Effective Date with the same effect as though made on
the Third Amendment and Restatement Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, further, that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective date and (y) the Third Amendment and Restatement Effective
Date Representation is true and correct and (ii) at the time of each Credit
Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article IV) that:

 

-114-



--------------------------------------------------------------------------------

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary that is a Material Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization to the
extent such concept exists in such jurisdiction, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business as currently
conducted and (ii) in the case of the Loan Parties, execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) (A) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect and (B) solely for purposes of
Section 4.01, referred to in clause (b)(iii), to the extent that such violation
or contravention could not reasonably be expected to have a Company Material
Adverse Effect (as defined in the Transaction Agreement). The Obligations
constitute “Priority Payment Lien Obligations” as defined under (and for
purposes of) the Closing Date Intercreditor Agreement.

Section 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

(b) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of the last day of the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least
forty-five (45) days (or ninety (90) days if such four-fiscal quarter period is
the end of the Company’s fiscal year) prior to the Original Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (including the notes thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of the
Borrower and its Subsidiaries for the 12 -month period ended at least forty-five
(45) days (or ninety (90) days if such four-fiscal quarter period is the end of
the Company’s fiscal year) prior to the Original Closing Date, prepared after
giving effect to the Transactions as if the Transactions had occurred at the
beginning of such period (together with the Pro Forma Balance Sheet, the “Pro
Forma Financial Statements”), copies of which have heretofore been furnished to
the Administrative Agent, have been prepared based on the Annual Financial
Statements and the Quarterly Financial Statements and have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
Subsidiaries as at June 30, 2011 and their estimated results of operations for
the period covered thereby.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Borrower and its Subsidiaries for each fiscal year ending
after the Original Closing Date until the fifth anniversary of the Original
Closing Date, copies of which have been furnished to the Administrative Agent
prior to the Original Closing Date, and all Projections delivered pursuant to
Section 6.01 have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that projections as to future events are not to be
viewed as facts and actual results may vary materially from such forecasts.

(d) Since the Original Closing Date, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

-116-



--------------------------------------------------------------------------------

Section 5.06 Litigation.

Except as set forth in Schedule 5.06 hereto, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues (other than actions,
suits, proceedings and claims in connection with the Transactions) that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

The Borrower and each of its Restricted Subsidiaries has good record title to,
or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth in Schedule 5.07
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.08 Environmental Matters.

Except as specifically disclosed in Schedule 5.08 hereto or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its respective properties and operations are and have
been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of the Borrower, Real Property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Borrower incurring liability under Environmental Laws; and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties or Real Property or facilities owned,
operated or leased by any of the Loan Parties or the knowledge of the Borrower,
Real Property or facilities formerly owned, operated or leased by the Loan
Parties that could reasonably be expected to result in the Company incurring
liability under Environmental Laws.

 

-117-



--------------------------------------------------------------------------------

Section 5.09 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that, if made
would, individually or in the aggregate, have a Material Adverse Effect.

Section 5.10 ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due under Section 4007 of
ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; except, with respect to each of
the foregoing clauses of this Section 5.10(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

Section 5.11 Subsidiaries; Equity Interests.

As of the Original Closing Date (after giving effect to the Transactions), no
Loan Party has any material Subsidiaries other than those specifically disclosed
in Schedule 5.11 hereto, and all of the outstanding Equity Interests owned by
the Loan Parties (or a Subsidiary of any Loan Party) in such material
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
material Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01. As of the Original Closing Date, Schedules 1(a) and 5(a) to the
Perfection Certificate (a) set forth the name and jurisdiction of each Domestic
Subsidiary that is a Loan Party, (b) set forth the ownership interest of the
Borrower and any other Subsidiary thereof in each Subsidiary, including the
percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Original Closing Date pursuant to the Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System.

 

-118-



--------------------------------------------------------------------------------

(b) None of the Borrower, any Person Controlling the Borrower, or any of their
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, the Borrower
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

Section 5.14 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the Borrower or any of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from the Borrower or any of its Restricted
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

Section 5.15 Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, such IP Rights do not
conflict with the rights of any Person, except to the extent the absence of such
IP Rights and such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no IP Rights, advertising, product, process, method, substance,
part or other material used by any Loan Party or any of the Restricted
Subsidiaries in the operation of their respective businesses as currently
conducted infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the IP Rights, is pending or, to the knowledge of the Borrower, threatened
against any Loan Party or any of the Restricted Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Original Closing Date, all
registrations listed in Schedule 12(a) or 12(b) to the Perfection Certificate
are valid and in full force and effect, except, in each case, to the extent
failure to own or possess such right to use or of such registrations to be valid
and in full force and effect could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

 

-119-



--------------------------------------------------------------------------------

Section 5.16 Solvency.

On the Original Closing Date, after giving effect to the Transactions, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

Section 5.17 Subordination of Junior Financing.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

Section 5.18 USA Patriot Act.

(a) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(c) Neither Holdings nor any of its Subsidiaries, nor to the knowledge of any
Loan Party, any director, officer, employee, agent or controlled affiliate
thereof, is currently the subject of any Sanctions nor is Holdings or any of its
Subsidiaries located, organized or resident in a Designated Jurisdiction. The
proceeds of the Loans or Letter of Credit will not, to the knowledge of the
Borrower, be made available to any Person for the purpose of financing the
activities of any Person currently subject to any Sanctions.

Section 5.19 Security Documents.

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 7.01, a legal, valid,
enforceable and perfected first priority Lien on all right, title and interest
of the respective Loan Parties in the Collateral described therein.

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Original Closing Date and until required pursuant to
Section 6.13 or 4.01(a)(iv), the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or enforceability of
any pledge or security interest to the extent not required on the Original
Closing Date pursuant to Section 4.01(a)(iv).

 

-120-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Original Closing Date, the Borrower shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) and shall cause each of its
Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within one hundred twenty (120) days after the end of the fiscal year
ending December 31, 2012 and within ninety (90) days after the end of each
subsequent fiscal year, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days (or sixty (60) days in the case of the
fiscal quarters ending on September 30, 2012 and March 31, 2013) after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower for fiscal quarters ended on or after September 30, 2012, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) consolidated statements of cash flows for such fiscal quarter and
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than one hundred twenty (120) days after the end of the fiscal
year ending December 31, 2012 and within ninety (90) days after the end of each
subsequent fiscal year, a detailed consolidated budget for the following fiscal
year on a quarterly basis (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

 

-121-



--------------------------------------------------------------------------------

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower (or any direct or indirect parent of the
Borrower) or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form l0-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of the Borrower, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to the Borrower (or such parent), on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02 hereto; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks, Debtdomain or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on

 

-122-



--------------------------------------------------------------------------------

IntraLinks, Debtdomain, ClearPar or a substantially similar electronic
transmission system (the “Platform”) unless the Administrative Agent and/or the
Arrangers are explicitly told in writing by or on behalf of the Borrower that
such materials should not be made available to the Lenders and the L/C Issuer
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material notices
received by any Loan Party (other than in the ordinary course of business) or
material statements or material reports furnished to any holder of debt
securities (other than in connection with any board observer rights) of any Loan
Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Secured High Yield Notes Indenture or any Unsecured High Yield Notes Indenture
and, in each case, any Permitted Refinancing thereof in each case in a principal
amount in excess of the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each

 

-123-



--------------------------------------------------------------------------------

Loan Party and the location of the chief executive office of each Loan Party of
the Perfection Certificate or confirming that there has been no change in such
information since the Original Closing Date or the date of the last such report,
(ii) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary of the
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Restricted Subsidiary or Unrestricted Subsidiary of any such
Subsidiaries since the Original Closing Date or the most recent list provided);
and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Section 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; or

(b) of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, and

 

-124-



--------------------------------------------------------------------------------

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,

except, in the case of (a) (other than with respect to the Borrower) or (b), to
the extent (i) that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

Section 6.07 Maintenance of Insurance.

Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Each such policy of insurance shall
as appropriate (i) name the Administrative Agent, on behalf of the Lenders, as
an additional insured thereunder as its interest may appear or (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as loss payee
thereunder. If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Company shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent. Following
the Original Closing Date, the Borrower shall deliver to the Administrative
Agent annual renewals of such flood insurance. As a condition precedent to any
amendment to this Agreement pursuant to which any increase, extension, or
renewal of Loans is contemplated, the Borrower shall cause to be delivered to
the Administrative Agent for any Mortgaged Property, a completed “life of the
loan” Federal Emergency Management Agency Standard Flood Hazard Determination,
duly executed and acknowledged by the appropriate Loan Parties, and evidence of
flood insurance, as may be required pursuant to the Flood Insurance Laws.

Section 6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

-125-



--------------------------------------------------------------------------------

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of the Borrower or a Restricted Subsidiary, as the case may
be (it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the
Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Excluded Subsidiary)
by any Loan Party or the designation in accordance with Section 6.14 of any
existing direct or indirect wholly owned Material Domestic Subsidiary as a
Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) or any Subsidiary ceasing to qualify as an
Excluded Subsidiary:

(i) within 60 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

 

-126-



--------------------------------------------------------------------------------

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements, a counterpart of the
Intercompany Note and other security agreements and documents as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Original Closing Date), in each case granting Liens required by
the Collateral and Guarantee Requirement;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Material Domestic Subsidiary that is required to become
a Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Material Domestic Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in writing in its discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties to the Administrative Agent as to such
matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Borrower; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent, within sixty (60) days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent and other
items necessary

 

-127-



--------------------------------------------------------------------------------

from time to time to satisfy the Collateral and Guarantee Requirement with
respect to perfection and existence of security interests with respect to
property of any Guarantor acquired after the Original Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.

(b) (i) Not later than forty-five (45) days after the later of (x) confirmation
from the Lenders that flood due diligence and flood insurance compliance as
required by Section 6.07 hereto has been completed and (y) one hundred twenty
(120) days after the acquisition by any Loan Party of Material Real Property as
determined by the Borrower (acting reasonably and in good faith) (or, in each
case, such longer period as the Administrative Agent may agree in writing in its
discretion) that is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement, which property would not be automatically
subject to another Lien pursuant to pre-existing Collateral Documents, cause
such property to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of the Real Property of any Loan
Party subject to a mortgage constituting Collateral, the Borrower shall provide
to the Administrative Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA.

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time after the Original Closing Date designate any
Restricted Subsidiary of the Borrower as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) other than for purposes of designating a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Securitization
Subsidiary in connection with the establishment of a Qualified Securitization

 

-128-



--------------------------------------------------------------------------------

Financing, immediately after giving effect to such designation, the Borrower
shall be in compliance, on a Pro Forma Basis (if such covenant would so be in
effect at the end of the relevant Test Period), with the covenant set forth in
Section 7.11 (it being understood that if no Test Period cited in Section 7.11
has passed, the covenant in Section 7.11 for the first Test Period cited in such
Section shall be satisfied as of the last four quarters ended and, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Secured High Yield Notes, any Unsecured High Yield Notes or any Junior Financing
and (iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary
if it was previously designated an Unrestricted Subsidiary. The designation of
any Subsidiary as an Unrestricted Subsidiary after the Original Closing Date
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value as determined in good
faith by the Borrower of the Borrower’s or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined in good faith by the Borrower at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

Section 6.15 Maintenance of Ratings.

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of the Revolving Credit Facilities from each of S&P and Moody’s.

Section 6.16 Post Closing.

(a) Within 90 days after the Original Closing Date (or such longer period as
agreed by the Administrative Agent), the Borrower shall deliver to the
Administrative Agent a custodial agency agreement with respect to certain
agreements for security alarm monitoring services in substantially the form of
the Custodial Agency Agreement dated as of May 11, 2006 between Archon Group,
L.P. and Goldman Sachs Specialty Lender Group, L.P. with such modifications as
are reasonably agreed to between the Administrative Agent and the Borrower.

(b) On or prior to the Redemption Date, the Borrower shall redeem at least
$150,000,000 in aggregate principal amount of the Secured Notes Due 2019 in
accordance with the Secured 2019 Notes Partial Redemption Notice.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations under Treasury Services
Agreements or obligations under Secured Hedge Agreements) which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer), then from
and after the Original Closing Date, the Borrower (and, with respect to
Section 7.14 only, Holdings) shall not and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly:

 

-129-



--------------------------------------------------------------------------------

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Original Closing Date and listed in Schedule 7.01(b)
hereto and any modifications, replacements, renewals, refinancings or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens, to the extent constituting Indebtedness, is permitted by
Section 7.03;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries, taken as a whole, and any exceptions on the
Mortgage Policies issued in connection with the Mortgaged Properties;

 

-130-



--------------------------------------------------------------------------------

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) secure any Indebtedness or (iii) are permitted by Section 7.05;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 7.02(r) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing Indebtedness permitted
under Section 7.03(b), (d) and (u) and (ii) in favor of the Borrower or any
Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

-131-



--------------------------------------------------------------------------------

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of any of Holdings, the Borrower or any Subsidiary permitted
under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Original Closing Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

 

-132-



--------------------------------------------------------------------------------

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (u) and (w) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness); provided further that
if the obligations subject to such Liens being modified, replaced, renewed or
extended were subject to the Closing Date Intercreditor Agreement and/or the
Junior Lien Intercreditor Agreement, the obligations to be subject to such
modified, replacement, renewed or extended Liens shall be subject to the Closing
Date Intercreditor Agreement and/or the Junior Lien Intercreditor Agreement, in
each case in a capacity no less favorable to the Lenders then that which it was
prior to such refinancing, refunding, replacement, amendment, extension or
modification;

(bb) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $50,000,000 and 1.75% of
Total Assets, in each case determined as of the date of incurrence;

(cc) Liens securing Indebtedness of the Borrower or a Restricted Subsidiary, so
long as after giving effect to such Indebtedness and such Liens on a Pro Forma
Basis, the Secured Leverage Ratio is no greater than 4.00:1.00; provided that to
the extent such Liens are on Collateral, such Liens are subject to the Closing
Date Intercreditor Agreement and, if such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations, a Junior Lien Intercreditor Agreement;

(dd) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that (x) any such Liens
securing any Permitted Refinancing in respect of Permitted First Priority
Refinancing Debt are subject to the Closing Date Intercreditor Agreement and
(y) any such Liens securing any Permitted Refinancing in respect of Permitted
Second Priority Refinancing Debt are subject to the Junior Lien Intercreditor
Agreement;

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(gg) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing; and

(hh) Liens on Collateral securing Indebtedness incurred pursuant to
Section 7.03(q), so long as such Indebtedness is subject to the Closing Date
Intercreditor Agreement.

 

-133-



--------------------------------------------------------------------------------

It is understood that apart from the Revolving Credit Facilities in the
principal amount in effect on the Third Amendment and Restatement Effective Date
and the obligations referred to in clause (y) of the definition of “Obligations”
and as permitted by the first two provisos to Section 2.14(d)(v) and as
permitted by Section 2.15(f), no obligations secured by a Lien permitted
hereunder shall constitute “Priority Payment Lien Obligations” under the Closing
Date Intercreditor Agreement.

Section 7.02 Investments.

Make or hold any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Borrower in cash as common equity and (iii) for any
other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under clause
(iii) above shall not exceed $15,000,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than Holdings), (ii) by any Restricted Subsidiary that is not a
Loan Party in the Borrower or any other Restricted Subsidiary and (iii) by any
Loan Party in any Restricted Subsidiary that is not a Loan Party; provided that
(A) any such Investments made pursuant to this clause (iii) in the form of
intercompany loans shall be evidenced by notes that, unless they are Excluded
Assets, have been pledged (individually or pursuant to a global note) to the
Administrative Agent for the benefit of the Lenders (it being understood and
agreed that any Investments permitted under this clause (iii) that are not so
evidenced as of the Original Closing Date are not required to be so evidenced
and pledged until the date that is sixty (60) days after the Original Closing
Date (or such later date as may be approved by the Administrative Agent)) and
(B) the aggregate amount of Investments made pursuant to this clause (iii) shall
not exceed at any time outstanding the sum of (x) together with Investments
pursuant to Section 7.02(i)(iv)(1), the greater of $100,000,000 and 3.75% of
Total Assets and (y) the Cumulative Credit at such time;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06 (other
than 7.06(d) or (h)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Original Closing Date or
made pursuant to legally binding written contracts in existence on the Original
Closing Date, in each case set forth in Schedule 7.02(f) hereto and any
modification, replacement, renewal, reinvestment or extension thereof and
(ii) existing on the Original Closing Date by the Borrower or any Restricted
Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof;

 

-134-



--------------------------------------------------------------------------------

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person that becomes a Restricted Subsidiary or division or
line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) the Borrower and the Restricted Subsidiaries shall be
in Pro Forma Compliance with the covenant set forth in Section 7.11 (if, after
giving effect thereto and all Indebtedness incurred in connection therewith,
such covenant would be in effect as of the end of the relevant Test Period)
after giving effect to such acquisition or Investment and any related
transactions; (ii) any acquired or newly formed Restricted Subsidiary shall not
be liable for any Indebtedness except for Indebtedness otherwise permitted by
Section 7.03; (iii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Subsidiary (other than an Excluded Subsidiary or an Unrestricted
Subsidiary) shall become Guarantors, in each case, in accordance with
Section 6.11, and (iv) the aggregate amount of Investments made in Persons that
do not become Loan Parties shall not exceed at any time outstanding the sum of
(1) together with Investments pursuant to Section 7.02(c)(iii)(B)(x), the
greater of $100,000,000 and 3.75% of Total Assets and (2) the Cumulative Credit
at such time (any such acquisition, a “Permitted Acquisition”);

(j) Investments made in connection with the Transactions;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to any direct or indirect parent of the Borrower not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Sections 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment made
pursuant to such clause;

(n) Investments in an aggregate amount outstanding pursuant to this clause (n)
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) the greater of
$100,000,000 and 3.75% of Total Assets (in each case, net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) plus (y) the
Cumulative Credit at such time;

 

-135-



--------------------------------------------------------------------------------

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Equity Interests of
the Borrower (or any direct or indirect parent of the Borrower);

(q) Investments of a Restricted Subsidiary acquired after the Original Closing
Date or of a corporation merged or amalgamated or consolidated into the Borrower
or merged, amalgamated or consolidated with a Restricted Subsidiary in
accordance with Section 7.04 after the Original Closing Date to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section 7.02;

(s) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business; and

(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of additional
Securitization Assets or (y) Limited Originator Recourse and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing.

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness (i) outstanding on the Original Closing Date and listed in
Schedule 7.03(b) hereto and any refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Original Closing Date and any refinancing
thereof, of which any amount owed by a Restricted Subsidiary that is not a Loan
Party to a Loan Party shall be evidenced by an Intercompany Note; provided that
all such Indebtedness of any Loan Party owed to any Person or Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such guaranteeing party

 

-136-



--------------------------------------------------------------------------------

shall have also provided a Guarantee of the Obligations on the terms set forth
herein and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person or Restricted Subsidiary
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to an Intercompany Note;

(e) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $50,000,000 and 1.75% of Total
Assets, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and any Permitted
Refinancing of such Attributable Indebtedness;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided further that, after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, the
aggregate amount of such Indebtedness does not exceed (x) $50,000,000 at any
time outstanding plus (y) any additional amount of such Indebtedness so long as
the Total Leverage Ratio is no greater than 5.50:1.00 and, if such Indebtedness
is secured, the Secured Leverage Ratio is no greater than 3.75:1.00, in each
case determined on a Pro Forma Basis; provided that in the case of clause (y),
any such Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Section 7.03(s), does not exceed in the
aggregate at any time outstanding the greater of $50,000,000 and 1.75% of Total
Assets, in each case determined at the time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06;

 

-137-



--------------------------------------------------------------------------------

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(l) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(m) Indebtedness in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed the greater of
$100,000,000 and 3.75% of Total Assets; provided that the aggregate principal
amount of Indebtedness outstanding in reliance on this clause (m) in respect of
which the primary obligor or a guarantor is a Restricted Subsidiary that is not
a Loan Party shall not exceed in the aggregate at any time outstanding the
greater of $50,000,000 and 1.75% of Total Assets, in each case determined at the
time of incurrence;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness in respect of the (i) Unsecured Notes Due 2020 (including any
guarantees by the Guarantors thereof) and any Permitted Refinancing thereof,
(ii) Unsecured Notes Due 2023 (including any guarantees by the Guarantors
thereof) and any Permitted Refinancing thereof, (iii) Secured Notes Due 2019
(including any guarantees by the Guarantors thereof) and any Permitted
Refinancing thereof, (iv) Secured 7.875% Notes Due 2022 (including any
guarantees by the Guarantors thereof) and any Permitted Refinancing thereof and
(v) Secured 8.875% Notes Due 2022 (including any guarantees by the Guarantors
thereof) and any Permitted Refinancing thereof;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

 

-138-



--------------------------------------------------------------------------------

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(u) and then outstanding, does not exceed the greater of $50,000,000 and 10.0%
of Total Assets (excluding, solely when calculating Total Assets for purposes of
this Section 7.3(u), the assets of any Person that is not a Foreign Subsidiary),
in each case determined at the time of incurrence;

(v) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Borrower or
any of the Restricted Subsidiaries; and

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Section 7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person;

 

-139-



--------------------------------------------------------------------------------

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) any
Subsidiary (other than a Borrower) may liquidate or dissolve and (iii) any
Subsidiary may change its legal form if, with respect to clauses (ii) and (iii),
the Borrower determines in good faith that such action is in the best interest
of the Borrower and its Subsidiaries and if not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or a Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively; and

(d) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Company shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have confirmed that its
Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (E) if
requested by the Administrative Agent, each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, and (F) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document comply with this Agreement; provided, further, that
if the foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the Borrower under this Agreement; and

(e) so long as no Default has occurred and is continuing or would result
therefrom (in the case of a merger involving a Loan Party), any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary of the Borrower, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11 to the extent required pursuant to the Collateral
and Guarantee Requirement;

(f) the Borrower and the Restricted Subsidiaries may consummate the Merger,
related transactions contemplated by the Transaction Agreement (and documents
related thereto) and the Transactions; and

 

-140-



--------------------------------------------------------------------------------

(g) so long as no Default has occurred and is continuing or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Transactions), except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned in the ordinary course of business) in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(g)) and
7.06 (other than 7.06(d));

(f) [Reserved];

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
or any of its Restricted Subsidiaries and (ii) Dispositions of intellectual
property that do not materially interfere with the business of the Borrower or
any of its Restricted Subsidiaries so long so as the Borrower or any of its
Restricted Subsidiaries receives a license or other ownership rights to use such
intellectual property;

(i) transfers of property subject to Casualty Events;

(j) any Disposition of property (including a Disposition of Securitization
Assets to a Securitization Subsidiary); provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Default shall have occurred and been continuing or would result
from such Disposition and (ii) with respect to any Disposition pursuant to this
clause (j) for a purchase price in excess of $25,000,000 the Borrower or any of
its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens

 

-141-



--------------------------------------------------------------------------------

permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(l), (p), (q), (r)(i), (r)(ii), (s) and (dd) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on the Borrower’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of $75,000,000 and 3.0% of Total Assets at any time (net of any non-cash
consideration converted into cash and Cash Equivalents); provided, further, the
aggregate fair market value (as determined in good faith by the Borrower) of
(I) all property Disposed of pursuant to this Section 7.05(j) in the year in
which such Disposition occurs shall not exceed 15% of Total Assets as of the
last day of the most recently ended year (and if the last day of such most
recently ended fiscal year is December 31, 2011, assuming the Borrower and its
Restricted Subsidiaries were, as of December 31, 2011, the assets compromising
Borrower and its Restricted Subsidiaries (as such assets were in existence on
December 31, 2011)) and (II) all property Disposed of pursuant to this
Section 7.05(j) since the Original Closing Date shall not exceed the greater of
(x) 25% of Total Assets as of June 30, 2012 (assuming the Borrower and its
Restricted Subsidiaries were, as of June 30, 2012, the assets compromising
Borrower and its Restricted Subsidiaries (as such assets were in existence on
June 30, 2012)) and (y) 25% of Total Assets as of the most recently ended year
(and if the last day of such most recently ended fiscal year is December 31,
2011, assuming the Borrower and its Restricted Subsidiaries were, as of
December 31, 2011, the assets compromising Borrower and its Restricted
Subsidiaries (as such assets were in existence on December 31, 2011));

(k) [Reserved];

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) [Reserved];

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

(o) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding of any Swap Contract;

 

-142-



--------------------------------------------------------------------------------

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s) [Reserved];

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (o), (p) and (q) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) Restricted Payments made (i) on the Original Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Transaction Agreement, (iii) in order to satisfy
indemnity and other similar obligations under the Transaction Agreement and
(iv) to holders of Equity Interests of the Borrower (immediately prior to giving
effect to the Transactions) in connection with, or as a result of, their
exercise of appraisal rights and the settlement of any claims or actions
(whether actual, contingent or potential) with respect thereto, in each case,
with respect to the Transactions;

(d) to the extent constituting Restricted Payments, the Borrower (or any direct
or indirect parent thereof) and its Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 7.02
(other than 7.02(e) and (m)), 7.04 or 7.08 (other than Section 7.08(f) or
7.08(l));

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
of the Borrower deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants;

(f) the Borrower and each Restricted Subsidiary may (i) pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) held by any future, present or
former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof)

 

-143-



--------------------------------------------------------------------------------

or any of its Subsidiaries or (ii) make Restricted Payments in the form of
distributions to allow Holdings or any direct or indirect parent of Holdings to
pay principal or interest on promissory notes that were issued to any future,
present or former employee, officer, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributes of any of the foregoing) of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof) in lieu of cash
payments for the repurchase, retirement or other acquisition or retirement for
value of such Equity Interests held by such Persons, in each case, upon the
death, disability, retirement or termination of employment of any such Person or
pursuant to any employee, manager or director equity plan, employee, manager or
director stock option plan or any other employee, manager or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, officer or consultant of such Restricted
Subsidiary (or the Borrower or any other direct or indirect parent thereof) or
any of its Restricted Subsidiaries; provided that the aggregate amount of
Restricted Payments made pursuant to this clause (f) together with the aggregate
amount of loans and advances to Holdings made pursuant to Section 7.02(m) in
lieu of Restricted Payments permitted by this clause (f) shall not exceed
$15,000,000 in any calendar year (which shall increase to $25,000,000 subsequent
to the consummation of a Qualified IPO) (with unused amounts in any calendar
year being carried over to succeeding calendar years subject to a maximum
(without giving effect to the following proviso) of $30,000,000 in any calendar
year (which shall increase to $50,000,000 subsequent to the consummation of a
Qualified IPO)); provided further that such amount in any calendar year may
further be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of the Borrower and, to the extent contributed to the
Borrower, the cash proceeds from the sale of Equity Interests of any of the
Borrower’s direct or indirect parent companies, in each case to any future,
present or former employees, directors, officers, members of management, or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Original Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise increased the Cumulative Credit;

(B) the Net Proceeds of key man life insurance policies received by the Borrower
or its Restricted Subsidiaries less the amount of Restricted Payments previously
made with the cash proceeds of such key man life insurance policies;

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

(g) the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), (x) the greater of $80,000,000 and 3.00% of Total Assets,
in each case, determined at the time such Restricted Payments are made plus
(y) if (A) the Total Leverage Ratio calculated on a Pro Forma Basis is less than
or equal to 5.70 to 1.00 and (B) the Secured Leverage Ratio calculated on a Pro
Forma Basis is less than or equal to 4.00 to 1.00, the Cumulative Credit at such
time; provided, that with respect to any Restricted Payment made pursuant to
clause (y) above, no Default has occurred and is continuing or would result
therefrom plus (z) if the Total Leverage Ratio calculated on a Pro Forma Basis
is less than or equal to 4.00 to 1.00, $80,000,000, in each case, determined at
the time the applicable Restricted Payment is made;

 

-144-



--------------------------------------------------------------------------------

(h) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries, Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iii) for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Borrower is the common parent (a
“Tax Group”), to pay federal, foreign, state and local income taxes of such Tax
Group that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided further that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 and Section 7.08 if such parent were subject to such sections;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

(v) the proceeds of which (A) shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08 (e), (i), (k) and (p) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary); and

 

-145-



--------------------------------------------------------------------------------

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

(i) payments made or expected to be made by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by or
with respect to any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

(j) after a Qualified IPO, (i) any Restricted Payment by the Borrower or any
other direct or indirect parent of the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) additional Restricted Payments in an aggregate
amount per annum not to exceed an amount equal to 6% the net proceeds received
by (or contributed to) the Borrower and its Restricted Subsidiaries from such
Qualified IPO;

(k) Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(l) Restricted Payments in the amount of any Excluded Contribution; and

(m) one or more Restricted Payments that are made with the net cash proceeds of
the 2GIG Disposition; provided that the Total Leverage Ratio on a Pro Forma
Basis shall be no more than 5.00 to 1.00 at the time of each such Restricted
Payment.

Section 7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Original Closing Date or any business reasonably related, complementary,
synergistic or ancillary thereto (including related, complementary, synergistic
or ancillary technologies) or reasonable extensions thereof.

Section 7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than:

(a) transactions among the Borrower and its Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction,

(b) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate,

(c) the Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions,

 

-146-



--------------------------------------------------------------------------------

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Restricted Subsidiaries in connection
with the Transactions,

(e) the payment of management, monitoring, consulting, advisory and other fees
(including transaction and termination fees), indemnities and expenses pursuant
to the Sponsor Management Agreement,

(f) Restricted Payments permitted under Section 7.06,

(g) transactions by the Borrower and its Restricted Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VII,

(h) employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,

(i) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries,

(j) transactions pursuant to agreements, instruments or arrangements in
existence on the Original Closing Date and set forth in Schedule 7.08(j) hereto
or any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect,

(k) customary payments by the Borrower and any of its Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of the Borrower, in good
faith,

(l) payments by the Borrower or any of its Subsidiaries pursuant to any tax
sharing agreements with any direct or indirect parent of the Borrower to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii),

(m) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof,

(n) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party,

 

-147-



--------------------------------------------------------------------------------

(o) any payments required to be made pursuant to the Transaction Agreement,

(p) the payment of reasonable out-of-pocket costs and expenses and indemnities
pursuant to the stockholders agreement or the registration and participation
rights agreement entered into on the Original Closing Date in connection
therewith,

(q) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, deliver to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(r) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02, and

(s) any Disposition of Securitization Assets or related assets, Investment
permitted pursuant to Section 7.02(t) or Standard Securitization Undertakings,
in each case in connection with any Qualified Securitization Financing.

Section 7.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of:

(a) any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor or

(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which

(i) (x) exist on the Original Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed in Schedule 7.09(b) hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary of the Borrower which is
not a Loan Party which is permitted by Section 7.03 and which does not apply to
any Loan Party,

 

-148-



--------------------------------------------------------------------------------

(iv) are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee)
and relate to the property subject to such Lien or (y) arise in connection with
any Disposition permitted by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds and products thereof or (ii) the property secured by such Indebtedness
and the proceeds and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations,

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g), (n)(a), and (u) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Section 7.03(g), to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit, and

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Original Closing Date and permitted under
Section 7.03 (including, without limitation, the (A) Unsecured Notes Due 2020
and any Permitted Refinancing thereof, (B) Unsecured Notes Due 2023 and any
Permitted Refinancing thereof, (C) Secured Notes Due 2019 and any Permitted
Refinancing thereof, (D) Secured 7.875% Notes Due 2022 and any Permitted
Refinancing thereof and (E) Secured 8.875% Notes Due 2022 and any Permitted
Refinancing thereof) that are, taken as a whole, in the good faith judgment of
the Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder.

 

-149-



--------------------------------------------------------------------------------

Section 7.10 Use of Proceeds.

Use the proceeds of any Borrowing, whether directly or indirectly (a) on the
Original Closing Date, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement or (b) after the Original Closing Date,
use the proceeds for any purpose other than to pay costs and expenses related to
the Transactions and for general corporate purposes and working capital needs.

Section 7.11 Financial Covenant.

Consolidated First Lien Net Leverage Ratio. Permit the Consolidated First Lien
Net Leverage Ratio as of the last day of any Test Period to be greater than 5.35
to 1.00.

Section 7.12 Accounting Changes.

Make any change in its fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

Section 7.13 Prepayments, Etc. of Subordinated Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any subordinated Indebtedness incurred under Section 7.03, or any
other Indebtedness for borrowed money of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), (ii) the conversion or exchange of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary and (iv) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed, when combined with the amount of Restricted
Payments pursuant to Section 7.06(g), (x) the greater of $65,000,000 and 2.75%
of Total Assets, in each case, determined at the time such actions are taken
plus (y) if (A) the Total Leverage Ratio calculated on a Pro Forma Basis is less
than or equal to 5.70 to 1.00 and (B) the Secured Leverage Ratio calculated on a
Pro Forma Basis is less than or equal to 4.00 to 1.00, the Cumulative Credit at
such time.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing having an aggregate outstanding principal amount
in excess of the Threshold Amount without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed).

Section 7.14 Permitted Activities.

With respect to Holdings, engage in any material operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of the Equity Interests of
the Borrower and activities incidental thereto, including payment of dividends
and

 

-150-



--------------------------------------------------------------------------------

other amounts in respect of its Equity Interests, (ii) the maintenance of its
legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents and any other Indebtedness, (iv) any public
offering of its common stock or any other issuance or sale of its Equity
Interests, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Borrower and guaranteeing the obligations of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Borrower, (vii) holding any
cash or property (but not operate any property), (viii) providing
indemnification to officers and directors and (ix) any activities incidental to
the foregoing. Holdings shall not incur any Liens on Equity Interests of the
Borrower other than those for the benefit of the Obligations and Holdings shall
not own any Equity Interests other than those of the Borrower.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Original Closing Date shall constitute
an event of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; provided that a Default as a result of a breach
of Section 7.11 (a “Financial Covenant Event of Default”) is subject to cure
pursuant to Section 8.04; provided, further, that a Financial Covenant Event of
Default shall not constitute an Event of Default with respect to any Incremental
Term Loans or Other Term Loans unless and until the Revolving Credit Lenders
have declared all amounts outstanding under the Revolving Credit Facilities to
be immediately due and payable and all outstanding Revolving Credit Commitments
to be immediately terminated, in each case in accordance with this Agreement and
such declaration has not been rescinded on or before such date (the “Term Loan
Standstill Period”); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any

 

-151-



--------------------------------------------------------------------------------

other event occurs (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts and not as a result of any default thereunder by any Loan Party),
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; provided, further, that such failure is unremedied and is
not waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Borrower and the Restricted Subsidiaries, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

 

-152-



--------------------------------------------------------------------------------

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file Uniform Commercial Code continuation
statements and (ii) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions (or, to the extent such Event of Default solely comprises a
Financial Covenant Event of Default, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Revolving Credit Lenders under
the Revolving Credit Facilities only, and in such case only with respect to the
Revolving Credit Commitments, Swing Line Loans, and any Letters of Credit):

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender; provided further that in the event of
an Event of Default that solely comprises a Financial Covenant Event of Default,
if the Borrower shall have delivered a Notice of Intent to Cure prior to the
Cure Expiration Date, none of the actions in Section 8.02

 

-153-



--------------------------------------------------------------------------------

may be taken as a result of such Event of Default until the Cure Expiration Date
(but it being understood that unless a Cure Amount in an amount sufficient to
cure such Event of Default has been provided in accordance with Section 8.04,
such actions under this Section 8.02 may then be taken on and following the Cure
Expiration Date and that, notwithstanding anything contained herein, for the
avoidance of doubt and not in limitation of any other provision hereof, none of
any Revolving Credit Lender, Swing Line Lender or L/C Issuer shall be required
to make any Credit Extension while a Financial Covenant Event of Default is
continuing even if a Notice of Intent to Cure has been delivered).

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable. Notwithstanding
the foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

 

-154-



--------------------------------------------------------------------------------

Section 8.04 Borrower’s Right to Cure.

Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

(a) For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of the Borrower or any contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that such amounts to be designated (i) are
actually received by the Borrower after the first day of such applicable fiscal
quarter and on or prior to the tenth (10th) Business Day after the date on which
financial statements are required to be delivered with respect to such
applicable fiscal quarter (the “Cure Expiration Date”), (ii) do not exceed the
aggregate amount necessary to cure any Event of Default under Section 7.11 as of
such date and (iii) Borrower shall have provided notice (the “Notice of Intent
to Cure”) to the Administrative Agent on the date such amounts are designated as
a “Cure Amount” (it being understood that to the extent such notice is provided
in advance of delivery of a Compliance Certificate for the applicable period,
the amount of such net cash proceeds that is designated as the Cure Amount may
be lower than specified in such notice to the extent that the amount necessary
to cure any Event of Default under Section 7.11 is less than the full amount of
such originally designated amount). The Cure Amount used to calculate
Consolidated EBITDA for one fiscal quarter shall be used and included when
calculating Consolidated EBITDA for each Test Period that includes such fiscal
quarter.

(b) The parties hereby acknowledge that this Section 8.04 may not be relied on
for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 (and not Pro Forma Compliance with
Section 7.11 that is required by any other provision of this Agreement) and
shall not result in any adjustment to any baskets or other amounts (including
the amount of Indebtedness and shall not be included for purposes of determining
pricing, mandatory prepayments and the availability or amount permitted pursuant
to any covenant under Article VII) other than the amount of the Consolidated
EBITDA referred to in the immediately preceding sentence (provided that with
respect to the amount of Indebtedness, such amounts shall only deemed to not be
so adjusted for the fiscal quarter in which such Cure Amount is made).

(c) In furtherance of clause (a) above, (A) upon actual receipt and designation
of the Cure Amount by the Borrower, the covenant under Section 7.11 shall be
deemed satisfied and complied with as of the end of the relevant fiscal quarter
with the same effect as though there had been no failure to comply with the
covenant under such Section 7.11 and any Event of Default under Section 7.11
shall be deemed not to have occurred for purposes of the Loan Documents, and
(B) upon receipt by the Administrative Agent of a Notice of Intent to Cure prior
the Cure Expiration Date, neither the Administrative Agent nor any Lender may
exercise any rights or remedies under Section 8.02 (or under any other Loan
Document) on the basis of any actual or purported Event of Default under
Section 7.11 until and unless the Cure Expiration Date has occurred without the
Cure Amount having been received and designated.

(d) (i) In each period of four consecutive fiscal quarters, there shall be at
least two (2) fiscal quarters in which no cure right set forth in this
Section 8.04 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness with the Cure Amount for determining compliance with Section 7.11
for the fiscal quarter with respect to which such Cure Amount was made.

 

-155-



--------------------------------------------------------------------------------

(e) There can be no more than five (5) fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

ARTICLE IX.

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party have rights as a third party beneficiary of any of
such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including the second paragraph of Section 10.05),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and acknowledge
and agree that any such action by any Agent shall bind the Lenders.

Section 9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Section 9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-156-



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

-157-



--------------------------------------------------------------------------------

Section 9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. If the Administrative Agent is a
Defaulting Lender, the Borrower may remove such Defaulting Lender from such role
upon fifteen (15) days’ notice to the Lenders. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than upon the occurrence and during the
continuation of an Event of Default under Section 8.01(f) (which consent of the
Borrower shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as Administrative Agent and (ii) after such resignation or removal for as long
as any of them continues to act in any capacity hereunder or under the other
Loan Documents, including (a) acting as collateral agent or otherwise holding
any collateral security on behalf of any of the Lenders and (b) in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

-158-



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Bookrunners, Arrangers, Syndication Agents or Documentation Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04 and 10.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments

 

-159-



--------------------------------------------------------------------------------

directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Section 9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent:

(a) to automatically release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Treasury Services Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made), (ii) at the time the property subject
to such Lien is Disposed or to be Disposed (other than to another Company Party)
as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document, (iii) subject to Section 10.01, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders or
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause
(c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(u) to the extent required by the
holder of, or pursuant to the terms of any agreement governing, the obligations
secured by such Liens; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

-160-



--------------------------------------------------------------------------------

Section 9.11 Secured Treasury Services Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.

The Lenders hereby authorize the Administrative Agent to enter into the Closing
Date Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders.

Section 9.12 Withholding Tax Indemnity.

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 9.13 ERISA Representation.

Each Lender as of the Third Amendment and Restatement Effective Date represents
and warrants as of the Third Amendment and Restatement Effective Date to the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, for the benefit of the Borrower or any other Loan
Party, that such Lender is not and will not be (1) an employee benefit plan
subject to ERISA, (2) a plan or account subject to Section 4975 of the Code;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.

 

-161-



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clauses
(g) or (h) below, shall only require the consent of such Loan Party and the
Required Revolving Credit Lenders or the Required Facility Lenders under the
applicable Facility, as applicable; provided further that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment including without limitation by an
amendment, waiver or consent to any of the provisions relating to the Springing
Maturity Condition (it being understood that a waiver of any condition precedent
or of any Default, mandatory prepayment or mandatory reduction of any
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) or postpone any date for the payment of fees hereunder
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Total Leverage Ratio”,
“Consolidated First Lien Net Leverage Ratio,” “Fixed Charge Coverage Ratio” or
“Secured Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or extend the timing of payments of such fees or other
amounts) without the written consent of each Lender directly affected thereby,
it being understood that any change to the definition of “Total Leverage Ratio”,
“Consolidated First Lien Net Leverage Ratio,” “Fixed Charge Coverage Ratio” or
“Secured Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction in any rate of interest; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Series A Default Rate,” “Series B Default Rate,” “Series C Default Rate,” or
“Series D Default Rate” or to waive any obligation of the Borrower to pay
interest at the Series A Default Rate, the Series B Default Rate, the Series C
Default Rate and the Series D Default Rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Revolving Credit Lenders,” “Required Lenders,” “Required Facility Lenders,”
“Required Class Lenders” or any other provision specifying the number of Lenders
or portion of the Loans or Commitments required to take any action under the
Loan Documents, without the written consent of each Lender directly affected
thereby; provided that such definitions may be amended pursuant to an
Incremental Amendment with respect to Incremental Term Loans in order to
restrict affiliated lenders and other persons from being included in such
definitions;

 

-162-



--------------------------------------------------------------------------------

(e) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities or any New Revolving Credit Commitments and does not
directly affect Lenders under any other Facility (including any waiver,
amendment or modification of Section 7.11 or the definition of “Consolidated
First Lien Net Leverage Ratio” or the component definitions thereof (but such
amendment, waiver or modification shall in each case only be effective to the
extent used to test Section 7.11 for at the end of each quarter or to determine
the permissibility of a Credit Extension, but not for testing on a Pro Forma
Basis to determine the permissibility of any other transaction hereunder)), in
each case, without the written consent of the Required Facility Lenders under
such applicable Revolving Credit Facility or Facilities or the “Required
Lenders” under such New Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, such Required Facility Lenders shall
consent together as one Facility); provided, however, that the waivers described
in this clause (g) shall not require the consent of any Lenders other than the
Required Facility Lenders under such Facility or Facilities; or

(h) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and the rate
of interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Incremental Revolving Credit Commitments and does not
directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Facility Lenders under such applicable
Incremental Term Loans or Incremental Revolving Credit Commitments (and in the
case of multiple Facilities which are affected, such Required Facility Lenders
shall consent together as one Facility); provided, however, that the waivers
described in this clause (h) shall not require the consent of any Lenders other
than the Required Facility Lenders under such applicable Incremental Term Loans
or Incremental Revolving Credit Commitments;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; provided, however,
that this Agreement may be amended to adjust the borrowing mechanics related to
Swing Line Loans with only the written consent of the Administrative Agent, the
applicable Swing Line Lenders and the Borrower so long as the obligations of the
Revolving Credit Lenders and, if applicable, the other Swing Line Lenders are
not affected thereby; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the

 

-163-



--------------------------------------------------------------------------------

Administrative Agent under this Agreement or any other Loan Document; and
(iv) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms materially
and adversely affects any Defaulting Lender to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Closing Date Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of the Closing Date
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Credit Loans, Swing Line Loans and L/C Obligations and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement to
the extent permitted to be amended by such Sections without complying with this
Section 10.01 and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document.

 

-164-



--------------------------------------------------------------------------------

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) Notices; Effectiveness; Electronic Communications.

(A) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (B) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 hereto; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (B) below shall be effective as provided in such
subsection (B).

(B) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR

 

-165-



--------------------------------------------------------------------------------

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Loan Parties, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Loan Parties, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(c) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

-166-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Original Closing Date occurs, to pay or reimburse
the Administrative Agent, the Syndication Agents, the Arrangers and the
Bookrunners for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs, which shall be limited to Cahill Gordon & Reindel LLP and
one local counsel as reasonably necessary in each relevant jurisdiction material
to the interests of the Lenders taken as a whole and (b) from and after the
Original Closing Date, to pay or reimburse the Administrative Agent for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all respective Attorney Costs, which shall be limited to
Attorney Costs of one counsel to the Administrative Agent and the Lenders taken
as a whole and one local counsel as reasonably necessary in any relevant
jurisdiction material to the interests of the Lenders taken as a whole). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within thirty (30) days following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Original Closing Date, all
amounts due under this Section 10.04 shall be paid on the Original Closing Date
solely to the extent invoiced to the Borrower within three (3) Business Days of
the Original Closing Date. If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its discretion. For the avoidance of doubt, this Section 10.04 shall not
apply to Taxes, except any Taxes that represent costs and expenses arising from
any non-Tax claim.

 

-167-



--------------------------------------------------------------------------------

Section 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Arranger and Bookrunner and their Affiliates, and their respective
officers, directors, employees, partners, agents, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, or (c) any actual
or alleged presence or Release of Hazardous Materials at, on, under or from any
property or facility currently or formerly owned, leased or operated by the Loan
Parties or any Subsidiary, or any Environmental Liability of the Loan Parties or
any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (a “Proceeding”) and regardless of whether any Indemnitee is a party
thereto or whether or not such Proceeding is brought by the Borrower or any
other person and, in each case, whether or not caused by or arising, in whole or
in part, out of the negligence of the Indemnitee (all of the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any of its Affiliates
or their respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its Affiliates or their respective
directors, officers, employees, partners, advisors or other representatives, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of Holdings, the
Borrower, the Sponsor or any of their Affiliates. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks, Debtdomain or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Original Closing Date) (other than, in
the case of any Loan Party, in respect of any such damages incurred or paid by
an Indemnitee to a third party and for any out of pocket expenses); it being
agreed that this sentence shall not limit the indemnification or reimbursement
obligations of Holdings or any Subsidiary. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of

 

-168-



--------------------------------------------------------------------------------

the transactions contemplated hereunder or under any of the other Loan Documents
are consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this paragraph are subject to the provisions of Section 2.12(e).

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in

 

-169-



--------------------------------------------------------------------------------

accordance with the provisions of Section 10.07(h) (and any other attempted
assignment or transfer by any party hereto shall be null and void); provided,
however, that notwithstanding the foregoing, no Lender may assign or transfer by
participation (with respect to participations, only in the case of clauses (i),
(ii) and (iii) below) any of its rights or obligations hereunder (i) to any
Person that is a Defaulting Lender, (ii) to a natural Person, (iii) to Holdings,
the Borrower or any of their respective Subsidiaries and, solely with respect to
Revolving Credit Loans and Revolving Credit Commitments, Affiliates of Holdings,
the Borrower or any of their respective Subsidiaries, (iv) with respect to
Series A Revolving Credit Loans or Series A Revolving Credit Commitments to a
Series B Revolving Credit Lender or (v) with respect to Series B Revolving
Credit Loans or Series B Revolving Credit Commitments to a Series A Revolving
Credit Lender. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (1) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment related to Revolving Credit Commitments or Revolving Credit
Exposure to a Revolving Credit Lender or (ii) if an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Section 8.01(f) has
occurred and is continuing, any Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment from an Agent to its Affiliates; and

(C) the Swing Line Lenders and the L/C Issuer.

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any Swing Line Lender, the L/C Issuer
or any other party hereto so long as such Lender complies with the requirements
of Section 10.07(b)(ii).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 and shall be in increments of an amount of $5,000,000, in
excess thereof unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

 

-170-



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and (2) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption and each notice of cancellation of any Loans delivered
by the Borrower and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and the amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This

 

-171-



--------------------------------------------------------------------------------

Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).

(e) Any Lender may at any time, sell participations to any Person (other than a
natural person or a Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) through (f) of
the first proviso to Section 10.01 that requires the affirmative vote of such
Lender. Subject to Section 10.07(f), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a nonfiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant or SPC requesting payment from
a Borrower or seeking to exercise its rights under Section 10.09 shall be
available for inspection by the Borrower upon reasonable request to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-172-



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except, in the case of Section 3.01, to the
extent that the grant to the SPC was made with the prior written consent of the
Borrower (not to be unreasonably withheld or delayed; for the avoidance of
doubt, the Borrower shall have reasonable basis for withholding consent if an
exercise by SPC immediately after the grant would result in materially increased
indemnification obligation to a Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the

 

-173-



--------------------------------------------------------------------------------

Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans, Eurocurrency Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, auditors, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates),
provided that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), direct or indirect contractual
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Arranger, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than a Loan
Party or any Sponsor or their respective related parties (so long as such source
is not known to the Administrative Agent, such Arranger, such Lender, the L/C
Issuer or any of their respective Affiliates to be bound by confidentiality
obligations to any Loan Party); (h) to any rating agency when required by it (it
being understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from such Lender); or (i) in
connection with the exercise of any remedies hereunder, under any other Loan
Document or the enforcement of its rights hereunder or thereunder. For the
purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holdings, the Borrower or any of its Subsidiaries or its
business, other than any such information that is publicly available to any
Agent, any L/C Issuer or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08; provided that all
information received after the Original Closing Date from Holdings, the Borrower
or any of its Subsidiaries shall be deemed confidential unless such information
is clearly identified at the time of delivery as not being confidential. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and publicly available information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

-174-



--------------------------------------------------------------------------------

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Administrative Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law. No amounts set off from
any Guarantor shall be applied to any Excluded Swap Obligation of such
Guarantor.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

 

-175-



--------------------------------------------------------------------------------

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that, the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE

 

-176-



--------------------------------------------------------------------------------

EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR
SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 10.18 USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

-177-



--------------------------------------------------------------------------------

Section 10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor any other
Arranger nor any Lender has any obligation to disclose any of such interests to
the Loan Parties or any of their respective Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

-178-



--------------------------------------------------------------------------------

Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender, L/C Issuer or Swing Line Lender
that is an EEA Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender, L/C Issuer or Swing Line
Lender that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender, L/C Issuer or Swing Line Lender that is an EEA Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

ARTICLE XI.

GUARANTEE

Section 11.01 The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower (other than such Guarantor), and all other Obligations
(other than with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor) from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Secured Hedge Agreement or any Treasury Services
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Without limiting the generality of the foregoing,
the Guaranteed Obligations shall include any such indebtedness, obligations and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against the Borrower under any Debtor Relief Laws.

 

-179-



--------------------------------------------------------------------------------

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment (and not collection) and to the fullest extent permitted by
applicable Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent

 

-180-



--------------------------------------------------------------------------------

upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

-181-



--------------------------------------------------------------------------------

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary
(any such Subsidiary Guarantor, and any Subsidiary Guarantor referred to in
clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon
the consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

Section 11.10 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

-182-



--------------------------------------------------------------------------------

Section 11.11 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.11 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article XI voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.11 constitute, and this
Section 11.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Guarantor in accordance with §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-183-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

APX GROUP, INC. By:   /s/ Dale R. Gerard   Name:   Dale R. Gerard   Title:  

Senior Vice President of Finance

& Treasurer

 

APX GROUP HOLDINGS, INC. By:   /s/ Dale R. Gerard   Name:   Dale R. Gerard  
Title:  

Senior Vice President of Finance

& Treasurer

 

313 AVIATION, LLC

AP AL LLC

FARMINGTON IP LLC

IPR LLC

SMART HOME PROS, INC.

SMARTROVE INC.

SPACE MONKEY LLC

VIVINT FIREWILD, LLC

VIVINT GROUP, INC.

VIVINT, INC.

VIVINT LOUISIANA LLC

VIVINT PURCHASING, LLC

VIVINT WIRELESS, INC.

By:   /s/ Dale R. Gerard   Name:   Dale R. Gerard   Title:  

Senior Vice President of Finance

& Treasurer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Don B. Pinzon   Name:  
Don B. Pinzon   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender, and as a Series A
Revolving Credit Lender, hereby consents to the amendments set forth in this
Agreement on the Third Amendment and Restatement Effective Date By:   /s/ Sujay
Maiya   Name:   Sujay Maiya   Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, NA, as a Series A Revolving Credit Lender, hereby consents to the
amendments set forth in this Agreement on the Third Amendment and Restatement
Effective Date By:   /s/ Alvaro De Velasco   Name:   Alvaro De Velasco   Title:
  Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK NATIONAL ASSOCIATION, as a Series A Revolving Credit Lender,
hereby consents to the amendments set forth in this Agreement on the Third
Amendment and Restatement Effective Date By:   /s/ Ryan Goodband   Name:   Ryan
Goodband   Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG CAYMAN ISLANDS BRANCH, as a Series A Revolving Credit Lender,
hereby consents to the amendments set forth in this Agreement on the Third
Amendment and Restatement Effective Date By:   /s/ Judith E. Smith   Name:  
Judith E. Smith   Title:   Authorized Signatory By:   /s/ D. Andrew Maletta  
Name:   D. Andrew Maletta   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Series A Revolving Credit Lender, hereby
consents to the amendments set forth in this Agreement on the Third Amendment
and Restatement Effective Date By:   /s/ Dusan Lazarov   Name:   Dusan Lazarov  
Title:   Director By:   /s/ Marcus Tarkington   Name:   Marcus Tarkington  
Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC MTGLQ INVESTORS LP, as a Series A Revolving
Credit Lender, hereby consents to the amendments set forth in this Agreement on
the Third Amendment and Restatement Effective Date By:   /s/ Ryan Durkin   Name:
  Ryan Durkin   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Series A Revolving Credit Lender,
hereby consents to the amendments set forth in this Agreement on the Third
Amendment and Restatement Effective Date By:   /s/ Robert Lipps   Name:   Robert
Lipps   Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIHI LLC, as a Series A Revolving Credit Lender, hereby consents to the
amendments set forth in this Agreement on the Third Amendment and Restatement
Effective Date By:   /s/ Lisa Grushkin   Name:   Lisa Grushkin   Title:  
Authorized Signatory By:   /s/ Ayesha Farooqi   Name:   Ayesha Farooqi   Title:
  Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK LTD., as a Series A Revolving Credit Lender, hereby consents to the
amendments set forth in this Agreement on the Third Amendment and Restatement
Effective Date By:   /s/ James Fayen   Name:   James Fayen   Title:   Managing
Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PACIFIC WESTERN BANK, as a Series B Revolving Credit Lender, hereby consents to
the amendments set forth in this Agreement on the Third Amendment and
Restatement Effective Date By:   /s/ Joseph Thompson   Name:   Joseph Thompson  
Title:   Banking Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01A

Guarantors

Vivint, Inc.

Smart Home Pros, Inc.

Vivint Purchasing, LLC

AP AL LLC

313 Aviation, LLC

Vivint Wireless, Inc.

Farmington IP LLC

IPR LLC

Smartrove Inc.

Space Monkey, LLC

Vivint FireWild, LLC

Vivint Group, Inc.

Vivint Louisiana LLC

APX Group Holdings, Inc.



--------------------------------------------------------------------------------

Schedule 1.01B

Revolving Credit Commitments

(a) Revolving Credit Commitments Prior to the Third Amendment and Restatement
Effective Date:

 

Lender

   Series A Revolving
Credit Commitment
(prior to the
Third Amendment
and Restatement
Effective  Date)      Series B Revolving
Credit
Commitment
(prior to the
Third Amendment
and Restatement
Effective  Date)      Series C
Revolving Credit
Commitment
(prior to the
Third
Amendment
and Restatement
Effective Date)      Percentage of
Revolving
Credit
Commitment     Revolving Credit
Commitment
Amount  

Bank of America, N.A.

   $ 34,615,384.63      $ 0.00      $ 0.00        11.96 %    $ 34,615,384.63  

Citibank, NA

   $ 33,317,307.69      $ 0.00      $ 0.00        11.51 %    $ 33,317,307.69  

Deutsche Bank AG New York Branch

   $ 45,000,000.00      $ 0.00      $ 0.00        16.55 %    $ 45,000,000.00  

Morgan Stanley Bank, N.A.

   $ 0.00      $ 0.00      $ 20,769,230.77        7.18 %    $ 20,769,230.77  

Credit Suisse AG, Cayman Islands Branch

   $ 20,000,000.00      $ 0.00      $ 0.00        6.91 %    $ 20,000,000.00  

MIHI LLC

   $ 23,798,076.93      $ 0.00      $ 0.00        8.22 %    $ 23,798,076.93  

Goldman Sachs Lending Partners LLC

   $ 30,000,000.00      $ 0.00      $ 0.00        10.37 %    $ 30,000,000.00  

Pacific Western Bank, as successor in interest to CapitalSource Bank

   $ 0.00      $ 21,153,846.15      $ 0.00        7.31 %    $ 21,153,846.15  

The PrivateBank and Trust Company

   $ 15,384,615.38      $ 0.00      $ 0.00        5.32 %    $ 15,384,615.38  

HSBC Bank USA, National Association

   $ 15,384,615.38      $ 0.00      $ 0.00        5.32 %    $ 15,384,615.38  

Mizuho Bank, Ltd.

   $ 15,000,000.00      $ 0.00      $ 0.00        5.18 %    $ 15,000,000.00  

Citizens Bank, National Association

   $ 15,000,000.00      $ 0.00      $ 0.00        5.18 %    $ 15,000,000.00     

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 

Total

   $ 247,500,000.01      $ 21,153,846.15      $ 20,769,230.77        100.00 %   
$ 289,423,076.93     

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

(b) Additional Revolving Credit Commitments:

 

Lender

   Additional Revolving Credit
Commitment  

Bank of America, N.A.

   $ 5,804,615.37  

Citibank, NA

   $ 5,502,692.31  

Deutsche Bank AG New York Branch

   $ 0.00  

Morgan Stanley Bank, N.A.

   $ 0.00  

Credit Suisse AG, Cayman Islands Branch

   $ 5,000,000.00  

MIHI LLC

   $ 4,001,923.07  

Goldman Sachs Lending Partners LLC

   $ 7,000,000.00  

Pacific Western Bank, as successor in interest to CapitalSource Bank

   $ 0.00  

The PrivateBank and Trust Company

   $ 0.00  

HSBC Bank USA, National Association

   $ 2,615,384.62  

Mizuho Bank, Ltd.

   $ 2,500,000.00  

Citizens Bank, National Association

   $ 2,500,000.00     

 

 

 

Total

   $ 34,924,615.37     

 

 

 



--------------------------------------------------------------------------------

(c) Revolving Credit Commitments on the Third Amendment and Restatement
Effective Date:

 

Lender

   Series A Revolving
Credit Commitment
(on the Third
Amendment and
Restatement
Effective Date)      Series B
Revolving Credit
Commitment
(on the Third
Amendment
and  Restatement
Effective
Date)      Series C
Revolving Credit
Commitment
(on the Third
Amendment
and Restatement
Effective
Date)      Series D
Revolving Credit
Commitment
(on the Third
Amendment and
Restatement
Effective
Date)      Percentage of
Revolving Credit
Commitment     Revolving Credit
Commitment
Amount  

Bank of America, N.A.

   $ 40,420,000.00      $ 0.00      $ 0.00      $ 0.00        12.461935435 %   
$ 40,420,000.00  

Citibank, NA

   $ 38,820,000.00      $ 0.00      $ 0.00      $ 0.00        11.968637645 %   
$ 38,820,000.00  

Deutsche Bank AG New York Branch

   $ 45,000,000.00      $ 0.00      $ 0.00      $ 0.00        13.874000361 %   
$ 45,000,000.00  

Morgan Stanley Bank, N.A.

   $ 0.00      $ 0.00      $ 20,769,230.77      $ 0.00        6.403384782 %    $
20,769,230.77  

Credit Suisse AG, Cayman Islands Branch

   $ 25,000,000.00      $ 0.00      $ 0.00      $ 0.00        7.707777978 %    $
25,000,000.00  

MIHI LLC

   $ 27,800,000.00      $ 0.00      $ 0.00      $ 0.00        8.571049112 %    $
27,800,000.00  

Goldman Sachs Lending Partners LLC

   $ 37,000,000.00      $ 0.00      $ 0.00      $ 0.00        11.407511408 %   
$ 37,000,000.00  

Pacific Western Bank, as successor in interest to CapitalSource Bank

   $ 0.00      $ 21,153,846.15      $ 0.00      $ 0.00        6.521965980 %    $
21,153,846.15  

The PrivateBank and Trust Company

   $ 0.00      $ 0.00      $ 0.00      $ 15,384,615.38        4.743247985 %    $
15,384,615.38  

HSBC Bank USA, National Association

   $ 18,000,000.00      $ 0.00      $ 0.00      $ 0.00        5.549600144 %    $
18,000,000.00  

Mizuho Bank, Ltd.

   $ 17,500,000.00      $ 0.00      $ 0.00      $ 0.00        5.395444585 %    $
17,500,000.00  

Citizens Bank, National Association

   $ 17,500,000.00      $ 0.00      $ 0.00      $ 0.00        5.395444585 %    $
17,500,000.00     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 

Total

   $ 267,040,000.00      $ 21,153,846.15      $ 20,769,230.77      $
15,384,615.38        100.000000000 %    $ 324,347,692.30     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01C

Collateral Documents

1. Security Agreement dated as of the Original Closing Date among the Borrower,
the Guarantors party thereto and the Administrative Agent.

2. Intercreditor Agreement dated as of the Original Closing Date among the
Borrower, the Guarantors party thereto, the Administrative Agent as Credit
Agreement Collateral Agent (as defined therein) and Wilmington Trust, National
Association as Notes Collateral Agent (as defined therein).

3. Patent Security Agreement dated as of the Original Closing Date between
Vivint, Inc. and the Administrative Agent.

4. Patent Security Agreement dated as of the Original Closing Date between 2GIG
Technologies, Inc. and the Administrative Agent.

5. Trademark Security Agreement dated as of the Original Closing Date between
Vivint, Inc. and the Administrative Agent.

6. Trademark Security Agreement dated as of the Original Closing Date between
2GIG Technologies, Inc. and the Administrative Agent.



--------------------------------------------------------------------------------

Schedule 1.01D

Existing Letters of Credit

 

Applicant

  

Beneficiary

  

L/C Issuer

   Issue Date      Expiration
Date      Amount     

Type of L/C

  

Purpose

Vivint, Inc.

   Hartford Fire Insurance Company    Bank of America      11/2/2011       
12/2/2012      $ 400,000      Irrevocable Standby Letter of Credit    Workers
Comp

Vivint, Inc.

   T-Mobile    Bank of America      10/02/2012        3/31/2013      $ 200,000  
   Irrevocable Standby Letter of Credit    Vendor Payment

Vivint, Inc.

   CNA Surety Corp.    Bank of America      11/13/2012        3/31/2013      $
1,000,000      Irrevocable Standby Letter of Credit    Bond Program

Vivint, Inc.

   Travelers    Bank of America      11/13/2012        3/31/2013      $ 668,000
     Irrevocable Standby Letter of Credit    Workers Comp



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.07

Property

None.



--------------------------------------------------------------------------------

Schedule 5.08

Environmental

None.



--------------------------------------------------------------------------------

Schedule 5.11

Subsidiaries

 

1. Vivint, Inc.

 

2. Smart Home Pros, Inc. (f/k/a ARM Security, Inc.)

 

3. Vivint Canada, Inc.

 

4. Vivint Purchasing, LLC

 

5. AP AL LLC

 

6. 2GIG Technologies, Inc.

 

7. 2GIG Technologies Canada, Inc.



--------------------------------------------------------------------------------

Schedule 7.01(b)

Liens

None.



--------------------------------------------------------------------------------

Schedule 7.02(f)

Investments

 

1. On or about July 10, 2007, Borrower acquired 20% of the limited liability
company membership interests of PAR SIX, L.L.C., a Utah limited liability
company, which owns an aircraft hangar.

 

2. On or about April 10, 2008, Borrower acquired 13% of the limited liability
company membership interests of Skyline Aviation II, L.L.C., a Utah limited
liability company, which owns an aircraft.



--------------------------------------------------------------------------------

Schedule 7.03(b)

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 7.08(j)

Affiliate Transactions

 

    

Parties

  

Agreement

  

Date

1.    2GIG and Vivint, Inc.   

Exclusive Purchase and Supply Agreement

 

   10/16/2009      

First Amendment to Exclusive Purchase and Supply Agreement

 

   05/21/2010    2GIG, Vivint, Inc. and Vivint Purchasing, LLC   

Second Amendment to Exclusive Purchase and Supply Agreement

 

   07/06/2011 2.    Vivint, Inc. and Solar Sub   

Administrative Services Agreement

 

   06/01/2011      

First Amendment

 

   02/22/2012      

Second Amendment

 

   06/29/2012 3.    Vivint, Inc. and Solar Sub   

Trademark / Service Mark License Agreement

 

   06/01/2011 4.    PAR Three L.L.C. and Apex Alarm Management, Inc.   

Operating Agreement of Skyline Aviation II L.L.C.

 

   05/01/2006    PAR Three L.L.C. partial assignment to Vivint, Inc. (consented
to by Skyline Aviation II L.L.C.)   

Partial Assignment of Limited Liability Company Membership Interest in Skyline
Aviation II L.L.C.

 

   04/10/2008 5.    Bruce R. Dickerson, L&T Enterprise, Inc., Canterbury
Business Park LC, and Apex Alarm Management, Inc.    Operating Agreement of PAR
SIX L.L.C.    Undated    Bruce R. Dickerson, L&T Enterprise, Inc., Canterbury
Business Park LC, Apex Alarm Management, Inc. and Vivint, Inc.    Amendment “A”
   November 2008 6.    APX and Todd R. Pedersen    Director and Officer
Indemnification Agreement    Pending 7.    APX and Shawn M. Brenchley   
Director and Officer Indemnification Agreement    Pending 8.    APX and Alex
Dunn    Director and Officer Indemnification Agreement    Pending 9.    APX and
Christopher A. Black    Director and Officer Indemnification Agreement   
Pending 10.    Vivint, Inc., 2GIG Technologies, Inc., Vivint Solar, Inc., and
APX Group, Inc.    Expense Sharing Agreement    05/08/2012 11.    2GIG
Technologies, Inc. and Vivint, Inc.   

Exclusive Purchase and Supply Agreement

 

   10/16/2009    2GIG Technologies, Inc., Vivint, Inc. and Vivint Purchasing,
LLC   

First Amendment to Exclusive Purchase and Supply Agreement

 

   05/21/2010       Second Amendment to Exclusive Purchase and Supply Agreement
   07/06/2011



--------------------------------------------------------------------------------

    

Parties

  

Agreement

  

Date

12.    2GIG Technologies, Inc. and Todd Pedersen    Director and Officer
Indemnification Agreement    Pending 13.    2GIG Technologies, Inc. and Alex
Dunn    Director and Officer Indemnification Agreement    Pending 14.    2GIG
Technologies, Inc. and Shawn Brenchley    Director and Officer Indemnification
Agreement    Pending 15.    2GIG Technologies, Inc. and Daniel Peterson   
Director and Officer Indemnification Agreement    Pending 16.    2GIG
Technologies, Inc. and Todd Santiago    Director and Officer Indemnification
Agreement    Pending 17.    2GIG Technologies, Inc. and John Sprague    Director
and Officer Indemnification Agreement    Pending 18.    2GIG Technologies, Inc.
and Terry Blumer    Director and Officer Indemnification Agreement    Pending
19.    2G Holding Company, LLC and 2GIG Technologies, Inc.    Contribution
Agreement    01/01/ 2010



--------------------------------------------------------------------------------

Schedule 7.09(b)

Burdensome Agreements

None.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

BORROWER:

APX Group, Inc.

4931 North 300 West

Provo, UT 84604

Attention: Shawn J. Lindquist, Esq.

Telephone: 801.900.2805

Electronic Mail: slindquist@vivint.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center

101 N Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Peggy Harris Poindexter

Telephone: 980.386.2596

Facsimile: 704.595.1696

Electronic Mail: peggy.poindexter@baml.com

USD Payment Instructions:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.: 1366072250600

Attn: Wire Clearing Acct for Syn Loans - LIQ

Ref: APX Group, Inc.

Other Notices as Administrative Agent and Collateral Agent:

Bank of America, N.A.

Agency Management

222 Broadway, 14th Floor

Mail Code: NY3-222-14-03

New York, New York 10038

Attention: Don B. Pinzon

Telephone: 646.556.3280

Facsimile: 212.901.7843

Electronic Mail: don.b.pinzon@baml.com



--------------------------------------------------------------------------------

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael A. Grizzanti

Telephone: 570.496.9621

Facsimile: 800.755.8743

Electronic Mail: michael.a.grizzanti@baml.com

SWING LINE LENDER:

Bank of America, N.A.

One Independence Center

101 N Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Harris Poindexter

Telephone: 980.386.2596

Facsimile: 704.595.1696

Electronic Mail: peggy.poindexter@baml.com

USD Payment Instructions:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.: 1366072250600

Attn: Wire Clearing Acct for Syn Loans - LIQ

Ref: APX Group, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

  [AGENT ADDRESS]

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto from time to time,
each lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, as L/C Issuer and Swing Line Lender. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Borrower hereby requests (select one):

 

☐         A Borrowing of new Loans

     

 

 

 

☐         A conversion of Loans made on

     

 

 

 

OR☐    A continuation of Eurocurrency Rate Loans made on

     

 

 

 

to be made on the terms set forth below:

 

(A)     Class of Borrowing1

     

 

 

 

(B)      Date of Borrowing, conversion or continuation (which is a Business Day)

     

 

 

 

(C)      Principal amount2

     

 

 

 

(D)     Type of Loan3

     

 

 

 

 

1  E.g., Series A Revolving Credit Loans, Series B Revolving Credit Loans,
Series C Revolving Credit Loans, Series D Revolving Credit Loans or Extended
Revolving Credit Loans.

2  Eurocurrency borrowings to be in a minimum amount of $2,000,000 or in whole
multiples of $1,000,000 in excess thereof. Base Rate borrowings to be in a
minimum amount of $1,000,000 or in whole multiples of $100,000 in excess
thereof.

3  Specify Eurocurrency or Base Rate.



--------------------------------------------------------------------------------

(E)   Interest Period and the last day thereof4

     

 

 

 

(F)    Wire instructions for Borrower account(s) and amount of requested
Borrowing:

  

 

Amount of Borrowing

 

Wire Instructions5

 

Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions to lending specified in clauses (i), (ii) and
(iv) of Section 4.02 of the Credit Agreement will be satisfied as of the date of
the Borrowing set forth above.6

[The remainder of this page is intentionally left blank.]

 

 

4  Applicable for Eurocurrency Borrowings/Loans only.

5  Wiring instructions apply only to Borrowings after the Original Closing Date.

6  Applies only to Borrowings, conversions or continuations after the Original
Closing Date.



--------------------------------------------------------------------------------

APX GROUP, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                    ,         

 

To: Bank of America, N.A., as Administrative Agent

  [AGENT ADDRESS]

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto from time to time,
each lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, as L/C Issuer and Swing Line Lender. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.04(b) of the Credit
Agreement that it requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Swing Line
Borrowing is requested to be made:

 

(A)   Principal Amount of Borrowing1

     

 

 

 

(B)   Date of Borrowing (which is a Business Day)

     

 

 

 

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that, on the date of this Swing Line Loan Notice and on the date of
the related Swing Line Borrowing, the conditions to lending specified in clauses
(i), (ii) and (iv) of Section 4.02 of the Credit Agreement will be satisfied as
of the date of the Borrowing set forth above.

[The remainder of this page is intentionally left blank.]

 

 

1  Swing Line borrowings to be in a minimum amount of $250,000 or in whole
multiples of $100,000 in excess thereof.



--------------------------------------------------------------------------------

APX GROUP, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF REVOLVING CREDIT NOTE

 

LENDER: [            ]    [New York, New York] PRINCIPAL AMOUNT: $[            ]
   [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Third Amended
and Restated Credit Agreement, dated as of August 10, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among APX Group, Inc., a Delaware corporation,
(“Borrower”), APX Group Holdings, Inc., a Delaware corporation (“Holdings”), the
other Guarantors party thereto from time to time, each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, as L/C Issuer
and Swing Line Lender), (A) on the dates set forth in the Credit Agreement, the
lesser of (i) the principal amount set forth above and (ii) the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B) interest from the date hereof
on the principal amount from time to time outstanding on each such Revolving
Credit Loan at the rate or rates per annum and payable on such dates, as
provided in the Credit Agreement.

The Borrower hereby promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever, subject to entry in the Register. The non-exercise by the
holder hereof of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

APX GROUP, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of Loan

  

Maturity Date

  

Payments of
Principal/Interest

  

Principal Balance of
Note

  

Name of Person
Making the Notation



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWING LINE NOTE

 

LENDER: [            ]    [New York, New York] PRINCIPAL AMOUNT: $[            ]
   [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Third Amended
and Restated Credit Agreement, dated as of August 10, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among APX Group, Inc., a Delaware corporation,
(“Borrower”), APX Group Holdings, Inc., a Delaware corporation (“Holdings”), the
other Guarantors party thereto from time to time, each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent, as L/C Issuer
and Swing Line Lender), (A) on the dates set forth in the Credit Agreement, the
lesser of (i) the principal amount set forth above and (ii) the aggregate unpaid
principal amount of all Swing Line Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, and (B) interest from the date hereof on the
principal amount from time to time outstanding on each such Swing Line Loan at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The non-exercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Swing Line Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

APX GROUP, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of Loan

  

Maturity Date

  

Payments of
Principal/Interest

  

Principal Balance of
Note

  

Name of Person
Making the Notation



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF COMPLIANCE CERTIFICATE

[To Be Updated]

[Date]

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto from time to time,
each lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, as L/C Issuer and Swing Line Lender. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. In the event of any conflict or
inconsistency between this Compliance Certificate and the Credit Agreement, the
Credit Agreement shall control. Pursuant to Section 6.02(a) of the Credit
Agreement, the undersigned, solely in his/her capacity as a Responsible Officer
of the Borrower, certifies as follows:1

1. [Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended [            ], and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
[Ernst & Young LLP]2, which report and opinion has been prepared in accordance
with generally accepted auditing standards and is not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit. Also attached hereto as Exhibit A are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.]3

2. [Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of the fiscal quarter ended [            ],
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail (collectively, the “Financial Statements”). Such

 

1  Schedules 1 through 3 set forth in paragraphs 5, 6 and 7 of the actual
Compliance Certificate delivered by the Borrowers may differ from this form of
Compliance Certificate to the extent necessary to reflect the terms of the
Credit Agreement, as may be amended, supplemented or modified from time to time.

2  May be any other independent registered public accounting firm of nationally
recognized standing

3 

To be included if accompanying annual financial statements only.



--------------------------------------------------------------------------------

Financial Statements fairly present in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes. Also attached hereto as
Exhibit A are the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) (which may be in footnote form only) from such consolidated financial
statements.]4

3. [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections. Actual results may vary from such Projections and such variations
may be material.]5

4. [[To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred and is continuing.]
[If unable to provide the foregoing certification, attach an Annex A specifying
the details of the Default that has occurred and is continuing and any action
taken or proposed to be taken with respect thereto.]

5. [Attached hereto as Schedule 1 is a calculation of the Consolidated First
Lien Net Leverage Ratio as of the end of the most recent Test Period, which
calculation is true and correct.]6

6. [Attached hereto is the information required to be delivered pursuant to
Section 6.02(d) of the Credit Agreement.]7]8

[The remainder of this page is intentionally left blank.]

 

4  To be included if accompanying quarterly financial statements only.

5  To be included only in annual compliance certificate, beginning with the
fiscal year ending December 31, 2012.

6  To be included in quarterly and annual compliance certificates beginning with
the quarter ending March 31, 2013.

7  To be included in quarterly and annual compliance certificates beginning with
the quarter ending December 31, 2012, except information required by
Section 6.02(d)(i) to be included only in annual compliance certificate.

8  Items 4-5 may be disclosed in a separate certificate no later than five
(5) business days after delivery of the financial statements pursuant to
Section 6.02(a) of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower, and has caused this certificate to be delivered as of the date first
set forth above.

 

APX GROUP INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

 

(A)    Consolidated First Lien Net Leverage Ratio: Consolidated First Lien Net
Debt to Consolidated EBITDA (1)    Consolidated First Lien Net Debt as of
[            ]:    (a)    Consolidated total Indebtedness described in clause
(a) of the definition of “Consolidated Total Net Debt” secured by a Lien on any
asset or property of the Borrower or any Restricted Subsidiary (but excluding
any such Indebtedness in which the applicable Liens are expressly subordinated
or junior to the Liens securing the Obligations):       As of any date of
determination, the aggregate principal amount of Indebtedness of the Borrower
and its Restricted Subsidiaries outstanding on such date, in an amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transactions or any acquisition constituting an Investment permitted
under this Agreement) consisting of:          (i)    Indebtedness for borrowed
money    $               (ii)    Attributable Indebtedness    $              
(iii)    debt obligations evidenced by promissory notes or similar instruments
   $            provided that Consolidated First Lien Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated First Lien Net
Debt until 3 Business Days after such amount is drawn, (ii) Unrestricted
Subsidiaries and (iii) any Qualified Securitization Financing; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated First Lien Net Debt.       Indebtedness described in
clause (a) of the definition of “Consolidated Total Net Debt” (sum of items
(A)(1)(a)(i) through (iii))    $               Consolidated Total Debt secured
by Liens not subordinated or junior to the Liens securing the Obligations   
$            (b)    minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash), in each case, included on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date, free and
clear of all Liens (other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a), Section 7.01(p) and Section 7.01(q) and
clauses (i) and (ii) of Section 7.01(r), (cc) (only to the extent the
Obligations are secured by such cash and Cash Equivalents) and (dd) (only to the
extent the Obligations are secured by such cash and Cash Equivalents)).   
$        



--------------------------------------------------------------------------------

   Consolidated First Lien Net Debt       $         (2)    Consolidated EBITDA:
      (a)    Consolidated Net Income:       (i)    the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:   
   $                  (A)    any after-tax effect of extraordinary,
non-recurring or unusual items (including gains or losses and all fees and
expenses relating thereto) for such period    $                  (B)    the
cumulative effect of a change in accounting principles during such period to the
extent included in Consolidated Net Income    $                  (C)    any fees
and expenses incurred during such period (including, without limitation, any
premiums, make-whole or penalty payments), or any amortization thereof for such
period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated on or prior to the Original
Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful (including, for the
avoidance of doubt the effects of expensing all transaction related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460)    $              
   (D)    accruals and reserves that are established or adjusted within twelve
months after the Original Closing Date that are so required to be established as
a result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP    $        



--------------------------------------------------------------------------------

  (E)    any net after-tax effect of gains or losses on disposed, abandoned or
discontinued operations    $           (F)    any net after-tax effect of gains
or losses (less all fees, expenses and charges relating thereto) attributable to
asset dispositions or abandonments or the sale or other disposition of any
Equity Interests of any Person in each case other than in the ordinary course of
business, as determined in good faith by the Borrower    $           (G)    the
net income (loss) for such period of any Person that is not a Subsidiary of the
Borrower, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
subsequently converted into cash or Cash Equivalents) to the Borrower or a
Restricted Subsidiary thereof in respect of such period    $           (H)   
any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP    $           (I)    any
non-cash compensation charge or expense, including any such charge or expense
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights or equity incentive programs or any other
equity-based compensation shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by management of
the Borrower or any of its direct or indirect parents in connection with the
Transactions    $           (J)    any expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement, to the extent actually
reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is in fact indemnified or reimbursed within 365 days of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 day period)    $        



--------------------------------------------------------------------------------

  (K)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption    $           (L)    any net pension or other
post-employment benefit costs representing amortization of unrecognized prior
service costs, actuarial losses, including amortization of such amounts arising
in prior periods, amortization of the unrecognized net obligation (and loss or
cost) existing at the date of initial application of Statement on Financial
Accounting Standards Nos. 87, 106 and 112, and any other items of a similar
nature    $           (M)    the income (or loss) of any Person accrued prior to
the date it becomes a Restricted Subsidiary of Borrower or is merged into or
consolidated with Borrower or any of its Subsidiaries or that Person’s assets
are acquired by Borrower or any of its Restricted Subsidiaries (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma Basis
in accordance with Section 1.09)    $           (N)    Solely for the purpose of
determining the Cumulative Credit pursuant to clause (a) of the definition
thereof, the income of any Restricted Subsidiary of the Borrower that is not a
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary (which has not been waived), except (solely to the
extent permitted to be paid) to the extent of the amounts of dividends or other
distributions actually paid to Borrower or any of its Restricted Subsidiaries
that are Guarantors by such Person during such period in accordance with such
documents and regulations    $        



--------------------------------------------------------------------------------

  There shall be excluded from Consolidated Net Income for any period the
purchase accounting effects of adjustments in component amounts required or
permitted by GAAP (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue and debt line items thereof) and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of the Transactions, any acquisition
constituting an Investment permitted under this Agreement consummated prior to
or after the Original Closing Date, or the amortization or write-off of any
amounts thereof For the avoidance of doubt, Consolidated Net Income shall be
calculated, including pro forma adjustments, in accordance with Section 1.09.  
   Consolidated Net Income (item (A)(2)(a)(i) minus the sum of items
(A)(2)(a)(i)(A) through (N))    $           (b)    increased by (without
duplication and, except with respect to clauses (viii) and (x) below, to the
extent deducted (and not added back or excluded) in arriving at such
Consolidated Net Income) the sum of the following amounts for such period:     
   (i)    total interest expense determined in accordance with GAAP and, to the
extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed)    $              (ii)    provision
for taxes based on income, profits or capital gains of the Borrower and the
Restricted Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes or arising
from any tax examinations    $              (iii)    depreciation and
amortization (including amortization of intangible assets, including Capitalized
Software Expenditures)    $        



--------------------------------------------------------------------------------

  (iv)    (A) duplicative running costs, relocation costs or expenses,
integration costs, transition costs, pre-opening, opening and consolidation
costs for facilities, signing, retention and completion bonuses, costs incurred
in connection with any strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges); provided that the aggregate amount of all items added
back pursuant to this clause (iv)(A) for any Test Period, when added to the
aggregate amount of add backs made pursuant to clause (viii) below and pursuant
to Section 1.09(c), shall not exceed 15% of Consolidated EBITDA (after giving
effect to this clause (iv)(A) or clause (viii) below or Section 1.09(c)) for
such Test Period (other than items added back pursuant to this clause (iv)(A) or
clause (viii) below or Section 1.09(c) to the extent resulting from actions
taken or with respect to which substantial steps have been taken or were
committed to be taken prior to the Original Closing Date (notwithstanding that
actions may actually be taken after the Original Closing Date) (such items,
“Pre-Closing Actions Addbacks”), provided that, to the extent such Pre-Closing
Actions Addbacks relate to fiscal quarters after June 30, 2012 and, when added
to the aggregate amount of Pre-Closing Actions Addbacks made pursuant to clause
(viii) or Section 1.09(c) relating to fiscal quarters after June 30, 2012,
exceed $10.0 million in the aggregate, such excess shall be subject to the
foregoing 15% limitation)    $              (B) earn-out and contingent
consideration obligations (including to the extent accounted for as bonuses or
otherwise) and adjustments thereof and purchase price adjustments, in each case
in connection with acquisitions    $              (C) Transaction Expenses and
   $              (D) creation costs, defined as costs relating to selling,
equipping and installing new alarm systems net of any revenue associated with
such new alarm systems    $           (v)    the amount of any expense or
reduction of Consolidated Net Income consisting of Restricted Subsidiary income
attributable to minority interests or non-controlling interests of third parties
in any non-wholly owned Restricted Subsidiary    $           (vi)    the amount
of management, monitoring, consulting and advisory fees (including transaction
and termination fees) and related expenses and indemnities paid or accrued to
the Sponsors under the Sponsor Management Agreement.    $        



--------------------------------------------------------------------------------

  (vii)    any Equity Funded Employee Plan Costs    $           (viii)    (i)
cost savings, operating expense reductions and synergies related to the
Transactions that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 18 months
after the Original Closing Date (calculated on a pro forma basis as though such
cost savings, operating expense reductions and synergies had been realized on
the first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
(ii) cost savings, operating expense reductions and synergies related to mergers
and other business combinations, acquisitions, divestitures, restructurings,
cost savings initiatives and other similar initiatives and actions that are
reasonably identifiable and factually supportable and projected by the Borrower
in good faith to result from actions that have been taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) (A) within 18 months after a merger or
other business combination, acquisition or divestiture is consummated or
(B) within 12 months in the case of any other restructuring, cost savings
initiative or other initiative or action (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net, in each case, of the amount of actual benefits realized during
such period from such actions; provided that no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (viii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period;
provided, further, that the aggregate amount of all items added back pursuant to
this clause (viii) for any Test Period, when added to the aggregate amount of
add backs made pursuant to clause (iv)(A) above and pursuant to Section 1.09(c)
(other than Pre-Closing Actions Addbacks), shall not exceed 15% of Consolidated
EBITDA (after giving effect to this clause (viii), clause (iv)(A) above or
Section 1.09(c)) for such Test Period; provided that, to the extent such
Pre-Closing Actions Addbacks relate to fiscal quarters after June 30, 2012 and,
when added to the aggregate amount of Pre-Closing Actions Addbacks made pursuant
to clause (iv) or Section 1.09(c) relating to fiscal quarters after June 30,
2012, exceed $10.0 million in the aggregate, such excess shall be subject to the
foregoing 15% limitation    $        



--------------------------------------------------------------------------------

     (ix)    any net loss from discontinued operations    $              (x)   
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back    $              (xi)    non-cash expenses,
charges and losses (including reserves, impairment charges or asset write-offs,
losses from investments recorded using the equity method, stock-based awards
compensation expense), in each case other than (A) any non-cash charge
representing amortization of a prepaid cash item that was paid and not expensed
in a prior period and (B) any non-cash charge relating to write-offs,
write-downs or reserves with respect to accounts receivable in the normal course
or inventory; provided that if any non-cash charges referred to in this clause
(xi) represents an accrual or reserve for potential cash items in any future
period, (1) the Borrower may elect not to add back such non-cash charge in the
current period and (2) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent paid
   $              (xiii)    the amount of loss on sale of receivables,
Securitization Assets and related assets to any Securitization Subsidiary in
connection with a Qualified Securitization Financing    $           (c)   
decreased by (without duplication and to the extent included in arriving at such
Consolidated Net Income):         (i)    non-cash gains (excluding any non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated EBITDA in any prior period)   
$              (ii)    any net gain from discontinued operations    $          
   (iii)    the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly owned Restricted Subsidiary   
$              provided that, for the avoidance of doubt, any gain representing
the reversal of any non-cash charge referred to in clause (b)(xi)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received)   



--------------------------------------------------------------------------------

    

provided that:

 

(A)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items,

 

(B)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of FASB Accounting Standards Codification 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations,

 

(C)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.

        Consolidated EBITDA (Consolidated Net Income plus the sum of items
(A)(2)(b)(i) through (xiii) minus the sum of items (A)(2)(c)(i) through (iii))
   $              Consolidated First Lien Net Debt to Consolidated EBITDA   
      : 1.00



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SOLVENCY CERTIFICATE

of

APX GROUP, INC.

AND ITS SUBSIDIARIES

[Date]

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto from time to time,
each lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, as L/C Issuer and Swing Line Lender, the undersigned
hereby certifies, solely in such undersigned’s capacity as [chief financial
officer] [specify other officer with equivalent duties] of the Borrower, and not
individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:

 

  a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.

 

APX GROUP, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
participations in Swing Line Loans and L/C Obligations included in such
facility)and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor. In the event of any
conflict or inconsistency between this Assignment and Assumption and the Credit
Agreement, the provisions of the Credit Agreement shall control.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.   

Assignor[s]:

  

                                                     

     

                                                     

2.   

Assignee[s]:

  

                                                     

     

                                                     

   [for each Assignee, indicate if [Affiliate][Approved Fund] of [identify
Lender]] 3.   

Affiliate Status:

   4.   

Borrower(s):

  

APX Group, Inc.

5.   

Administrative Agent:

   Bank of America, N.A., including any successor thereto, as the administrative
agent under the Credit Agreement 6.   

Credit Agreement:

   The Third Amended and Restated Credit Agreement, dated as of August 10, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among APX Group, Inc., a Delaware
corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware corporation
(“Holdings”), the other Guarantors party thereto from time to time, each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, as L/C Issuer and Swing Line Lender.



--------------------------------------------------------------------------------

7. Assigned Interest:

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Commitment/Loans
for all Lenders8      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number           ____________      $ ________________      $ _________       
____________ %            ____________      $ ________________      $ _________
       ____________ %            ____________      $ ________________      $
_________        ____________ %   

[8. Trade Date: __________________]10

Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g., “Series A Revolving Credit Commitment”, “Series B Revolving Credit
Commitment”, “Series C Revolving Credit Commitment”, “Series D Revolving Credit
Commitment”,“Revolving Credit Loans”, etc.).

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Name:   Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:       Name:   Title:

[Consented to and]11 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:       Name:   Title:

[Consented to:]12

 

[L/C Issuer] By:       Name:   Title:

 

11  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12  To be added only if the consent of L/C Issuer is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]13

 

[Swing Line Lender] By:       Name:   Title:

[Consented to]:14

 

APX GROUP, INC. By:       Name:   Title:

 

13  To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

14  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

TO EXHIBIT E

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(a) of the
Credit Agreement (including, for the avoidance of doubt, the provisos contained
in Section 10.07(a) under which no Lender (x) holding Series A Revolving Loans
or Series A Revolving Credit Commitments may receive an assignment of Series B
Revolving Credit Loans or Series B Revolving Credit Commitments and (y) holding
Series B Revolving Loans or Series B Revolving Credit Commitments may receive an
assignment of Series A Revolving Credit Loans or Series A Revolving Credit
Commitments (subject to such consents, if any, as may be required under
Section 10.07(b) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01(a) and (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. [The][Each] Assignee represents and



--------------------------------------------------------------------------------

warrants as of the Effective Date to the Administrative Agent, [the][each]
Assignor and the respective Affiliates of each, and not, for the avoidance of
doubt, for the benefit of the Borrower or any other Loan Party, that [the][such]
Assignee is not and will not be (1) an employee benefit plan subject to Title I
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
(2) a plan or account subject to Section 4975 of the Internal Revenue Code of
1986 (the “Code”); (3) an entity deemed to hold “plan assets” of any such plans
or accounts for purposes of ERISA or the Code; or (4) a “governmental plan”
within the meaning of ERISA.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[attached]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INTERCOMPANY NOTE

[attached]



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation (the “Borrower”), APX Group Holdings, Inc., a
Delaware corporation, the other Guarantors party thereto from time to time, each
lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms used
herein but not otherwise defined shall have the meanings given to such terms in
the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a U.S. trade or business conducted
by the undersigned.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender] By:       Name:   Title: [Address]

Dated: ______________________, 20[     ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation (the “Borrower”), APX Group Holdings, Inc., a
Delaware corporation, the other Guarantors party thereto from time to time, each
lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (its “applicable partners/members”) is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (iv) none of its applicable partners/members
is a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its applicable partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a U.S. trade or business conducted
by the undersigned or any of its applicable partners/members.

The undersigned has furnished the Borrower and the Administrative Agent with an
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its applicable partners/members: (i) an Internal Revenue Service
Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or W-8BEN-E, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender] By:       Name:   Title: [Address]

Dated: ______________________, 20[     ]



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation (the “Borrower”), APX Group Holdings, Inc., a
Delaware corporation, the other Guarantors party thereto from time to time, each
lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with a U.S. trade or business conducted by the undersigned.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant] By:       Name:   Title: [Address]

Dated: ______________________, 20[     ]



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation (the “Borrower”), APX Group Holdings, Inc., a
Delaware corporation, the other Guarantors party thereto from time to time, each
lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, as L/C Issuer and Swing Line Lender. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members that is claiming
the portfolio interest exemption (its “applicable partners/members”) is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
applicable partners/members is a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a U.S. trade or
business conducted by the undersigned or any of its applicable partners/members.

The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by one of following forms from each of its
applicable partners/members: (i) an Internal Revenue Service Form W-8BEN or
W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant] By:       Name:   Title: [Address]

Dated: ______________________, 20[     ]



--------------------------------------------------------------------------------

EXHIBIT J

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF CLOSING DATE INTERCREDITOR AGREEMENT

[attached]



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF LETTER OF CREDIT REPORT

Date:                     , 20    

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of August 10, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among APX Group,
Inc., a Delaware corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto from time to time,
each lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, as L/C Issuer and Swing Line Lender. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

This report is being delivered pursuant to Section 2.03(n) of the Credit
Agreement. Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.

 

L/C No.

  Maximum
Face
Amount   Current
Face
Amount   Beneficiary
Name   Issuance
Date   

Expiry
Date

  

Auto
Renewal

  

Date of
Amendment

  

Amount of
Amendment



--------------------------------------------------------------------------------

[APPLICABLE L/C ISSUER] By:     Name:     Title:    